[form8k10062020exh101work001.jpg]
Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT $25,000,000 REVOLVING CREDIT
FACILITY $70,000,000 TERM LOAN by and among DLH HOLDINGS CORP., DLH SOLUTIONS
INC., DANYA INTERNATIONAL LLC, SOCIAL & SCIENTIFIC SYSTEMS, INC. and IRVING
BURTON ASSOCIATES, LLC, as Borrowers, and THE LENDERS PARTY HERETO and FIRST
NATIONAL BANK OF PENNSYLVANIA, as Administrative Agent Dated as of September 30,
2020 _______________________________________________ F.N.B. CAPITAL MARKETS, as
Joint Lead Arranger and Sole Book Runner and MANUFACTURERS AND TRADERS TRUST
COMPANY, as Joint Lead Arranger {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work002.jpg]
TABLE OF CONTENTS Page 1. CERTAIN DEFINITIONS
..................................................................................................1
1.1 Certain Definitions.
..................................................................................................1
1.2 Construction.
..........................................................................................................36
1.3 Accounting Principles; Changes in GAAP.
...........................................................36 2. REVOLVING
CREDIT AND SWING LOAN FACILITIES...........................................37
2.1 Revolving Credit Commitments.
...........................................................................37
2.1.1. Revolving Credit Loans.
.........................................................................37
2.1.2. Swing Loan Commitment.
......................................................................37 2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
...........37 2.3 Unused Line Fee.
...................................................................................................38
2.4 Termination or Reduction of Revolving Credit Commitments.
............................38 2.5 Revolving Credit Loan Requests; Swing Loan
Requests. .....................................39 2.5.1. Revolving Credit Loan
Requests. ...........................................................39 2.5.2.
Swing Loan Requests.
.............................................................................39
2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
..........................................................................................39
2.6.1. Making Revolving Credit Loans.
............................................................39 2.6.2.
Presumptions by the Administrative Agent.
...........................................40 2.6.3. Making Swing Loans.
.............................................................................40
2.6.4. Repayment of Revolving Credit Loans.
..................................................40 2.6.5. Borrowings to Repay
Swing Loans. .......................................................40 2.6.6.
[RESERVED]
.........................................................................................41
2.7 Amended and Restated Notes.
...............................................................................41
2.8 Use of
Proceeds......................................................................................................41
2.9 Letter of Credit Subfacility.
...................................................................................41
2.9.1. Issuance of Letters of Credit.
..................................................................41 2.9.2.
Letter of Credit Fees.
..............................................................................42
2.9.3. Disbursements, Reimbursement.
............................................................42 2.9.4. Repayment
of Participation Advances. ...................................................44
2.9.5. Documentation.
.......................................................................................44
2.9.6. Determinations to Honor Drawing Requests.
.........................................44 2.9.7. Nature of Participation and
Reimbursement Obligations. ......................44 2.9.8. Indemnity.
...............................................................................................46
2.9.9. Liability for Acts and Omissions.
...........................................................46 2.9.10. Issuing
Lender Reporting Requirements. ...............................................48
2.10 Defaulting
Lenders.................................................................................................48
3. TERM LOANS
..................................................................................................................50
3.1 Term Loan Commitments.
.....................................................................................50
{N0289348 2 } i



--------------------------------------------------------------------------------



 
[form8k10062020exh101work003.jpg]
3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.
....................................................................................................................50
4. INTEREST RATES
...........................................................................................................51
4.1 Interest Rate
Options..............................................................................................51
4.1.1. Revolving Credit Interest Rate Options; Swing Line Interest Rate.
........................................................................................................51
4.1.2. Term Loan Interest Rate Options.
...........................................................52 4.1.3. Rate
Quotations.
......................................................................................52
4.2 Interest
Periods.......................................................................................................52
4.2.1. Amount of Borrowing Tranche.
..............................................................52 4.2.2.
Renewals.
................................................................................................52
4.3 Interest After Default.
............................................................................................52
4.3.1. Letter of Credit Fees, Interest Rate.
........................................................52 4.3.2. Other
Obligations.
...................................................................................52
4.3.3. Acknowledgment.
...................................................................................53
4.4 LIBOR Rate Unavailable; Illegality; Increased Costs; Deposits Not Available.
...............................................................................................................53
4.4.1. LIBOR Unavailability
.............................................................................53
4.4.2. Effect of Benchmark Transition Event.
..................................................53 4.4.3. Illegality;
Increased Costs; Deposits Not Available. ..............................55 4.4.4.
Administrative Agent’s and Lender’s Rights.
........................................55 4.5 Selection of Interest Rate
Options.
........................................................................56 5.
PAYMENTS
......................................................................................................................56
5.1 Payments.
...............................................................................................................56
5.2 Pro Rata Treatment of Lenders.
.............................................................................56
5.3 Sharing of Payments by Lenders.
..........................................................................57 5.4
Presumptions by Administrative Agent.
................................................................57 5.5 Interest
Payment Dates.
.........................................................................................57
5.6 Voluntary Prepayments.
.........................................................................................58
5.6.1. Right to Prepay.
......................................................................................58
5.6.2. Replacement of a Lender.
.......................................................................59 5.6.3.
Designation of a Different Lending Office.
............................................59 5.7 Mandatory Prepayments.
.......................................................................................60
5.7.1. Sale of Assets.
.........................................................................................60
5.7.2. Maximum Borrowing Base Exceeded.
...................................................60 5.7.3. Excess Cash Flow.
..................................................................................60
5.7.4. Equity Issuance; Indebtedness.
...............................................................61 5.7.5.
Application Among Interest Rate Options.
.............................................61 5.8 Increased Costs.
.....................................................................................................62
5.8.1. Increased Costs
Generally.......................................................................62
5.8.2. Capital Requirements.
.............................................................................62
5.8.3. Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. ...........................................................63
5.8.4. Delay in Requests.
..................................................................................63
{N0289348 2 } ii



--------------------------------------------------------------------------------



 
[form8k10062020exh101work004.jpg]
5.9 Taxes.
.....................................................................................................................63
5.9.1. Issuing Lender.
........................................................................................63
5.9.2. Payments Free of Taxes.
.........................................................................63
5.9.3. Payment of Other Taxes by the Loan
Parties..........................................63 5.9.4. Indemnification by
the Loan Parties. ......................................................64
5.9.5. Indemnification by the Lenders for Taxes.
.............................................64 5.9.6. Evidence of Payments.
............................................................................64
5.9.7. Status of
Recipients.................................................................................64
5.9.8. Treatment of Certain Refunds.
................................................................66 5.9.9.
Survival.
..................................................................................................67
5.10 Indemnity.
..............................................................................................................67
5.11 Settlement Date Procedures.
..................................................................................67
5.12 Receipt and Application of Payments.
...................................................................68 5.13
Collections; Administrative Agent’s Right to Notify Account Debtors.
...............69 5.14 Joint and Several Liability.
....................................................................................69
6. REPRESENTATIONS AND
WARRANTIES..................................................................69
6.1 Representations and Warranties.
............................................................................69
6.1.1. Organization and Qualification; Power and Authority; Compliance with
Laws; Title to Properties; Event of Default. ...............70 6.1.2.
Subsidiaries and Owners; Investment Companies.
.................................70 6.1.3. Validity and Binding Effect.
...................................................................70 6.1.4. No
Conflict; Material
Agreements..........................................................71 6.1.5.
Litigation.
................................................................................................71
6.1.6. Financial Statements.
..............................................................................71
6.1.7. Margin Stock.
..........................................................................................72
6.1.8. Full Disclosure.
.......................................................................................72
6.1.9. Taxes.
......................................................................................................72
6.1.10. Patents, Trademarks, Copyrights, Licenses, Etc.
....................................72 6.1.11. Insurance.
................................................................................................73
6.1.12. ERISA Compliance.
................................................................................73
6.1.13. Environmental
Matters............................................................................73
6.1.14. Solvency.
.................................................................................................74
6.2 Anti-Money Laundering/International Trade Law Compliance.
...........................74 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS
OF CREDIT ..............74 7.1 First Loans and Letters of Credit.
..........................................................................74
7.1.1. Deliveries.
...............................................................................................74
7.1.2. Payment of Fees.
.....................................................................................76
7.2 Each Loan or Letter of Credit.
...............................................................................76
8. COVENANTS
...................................................................................................................76
8.1 Affirmative Covenants.
..........................................................................................77
8.1.1. Preservation of Existence, Etc.
...............................................................77 8.1.2. Payment
of Liabilities, Including Taxes, Etc.
.........................................77 8.1.3. Maintenance of Insurance.
......................................................................77
{N0289348 2 } iii



--------------------------------------------------------------------------------



 
[form8k10062020exh101work005.jpg]
8.1.4. Maintenance of Properties and Leases.
...................................................77 8.1.5. Visitation Rights.
....................................................................................77
8.1.6. Keeping of Records and Books of Account; Depository Accounts.
................................................................................................78
8.1.7. Compliance with Laws; Use of Proceeds.
..............................................79 8.1.8. Further
Assurances..................................................................................79
8.1.9. Anti-Terrorism Laws.
.............................................................................79
8.1.10. Reserved
..................................................................................................80
8.1.11. Maintenance of Patents, Trademarks,
Etc...............................................80 8.1.12. Pension Plans and
the ESOP. ..................................................................80
8.1.13. Subordination of Intercompany
Loans....................................................80 8.1.14. Additional
Collateral.
..............................................................................80
8.1.15. Post-Closing Matters
...............................................................................81
8.2 Negative Covenants.
..............................................................................................82
8.2.1. Indebtedness.
...........................................................................................82
8.2.2. Liens; Lien Covenants.
...........................................................................83
8.2.3. Guaranties.
..............................................................................................83
8.2.4. Loans and Investments.
...........................................................................83
8.2.5. Dividends and Related Distributions.
.....................................................84 8.2.6. Changes in
Acquisition Documents. .......................................................86
8.2.7. Liquidations, Mergers, Consolidations.
..................................................86 8.2.8. Dispositions of
Assets or Subsidiaries. ...................................................86
8.2.9. Affiliate
Transactions..............................................................................87
8.2.10. Subsidiaries, Partnerships and Joint Ventures.
.......................................88 8.2.11. Continuation of or Change in
Business. .................................................88 8.2.12. Fiscal
Year.
.............................................................................................88
8.2.13. [Reserved].
..............................................................................................88
8.2.14. Changes in Organizational Documents.
..................................................88 8.2.15. Minimum Fixed
Charge Coverage Ratio. ...............................................88 8.2.16.
Maximum Total Leverage Ratio.
............................................................89 8.2.17. Reserved.
.................................................................................................89
8.2.18. Limitation on Negative Pledges.
.............................................................89 8.2.19. Payments
Under Acquisition Documents. ..............................................90
8.3 Reporting Requirements.
.......................................................................................90
8.3.1. Quarterly Financial Statements.
..............................................................90 8.3.2. Annual
Financial Statements.
.................................................................90 8.3.3.
Backlog Report
.......................................................................................90
8.3.4. Certificate of the
Borrowers....................................................................91
8.3.5. Borrowing Base
Certificate.....................................................................91
8.3.6. Accounts Receivable Aging.
...................................................................91 8.3.7.
Notices.
...................................................................................................91
9. DEFAULT
.........................................................................................................................92
9.1 Events of Default.
..................................................................................................92
9.1.1. Payments Under Loan
Documents..........................................................92 9.1.2.
Breach of Warranty.
................................................................................93
{N0289348 2 } iv



--------------------------------------------------------------------------------



 
[form8k10062020exh101work006.jpg]
9.1.3. Breach of Negative Covenants or Visitation Rights.
..............................93 9.1.4. Breach of Other Covenants.
....................................................................93 9.1.5.
Defaults in Other Agreements or Indebtedness.
.....................................93 9.1.6. Seller Note.
.............................................................................................93
9.1.7. Final Judgments or Orders.
.....................................................................93 9.1.8.
Loan Document Unenforceable.
.............................................................93 9.1.9. Events
Relating to Pension Plans and Multiemployer Plans. .................94 9.1.10.
Change of Control.
..................................................................................94
9.1.11. Holding Company Status
........................................................................94
9.1.12. Relief Proceedings.
.................................................................................94
9.1.13. Debarment
...............................................................................................94
9.1.14. Issuance of Adverse Order; Etc.
.............................................................94 9.2 Consequences
of Event of Default.
........................................................................95
9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings....................................................................95
9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.
.......................95 9.2.3. Set-off.
....................................................................................................96
9.2.4. Application of Proceeds.
.........................................................................96 10.
THE ADMINISTRATIVE AGENT
..................................................................................97
10.1 Appointment and Authority.
..................................................................................97
10.2 Rights as a Lender.
.................................................................................................97
10.3 Exculpatory Provisions.
.........................................................................................97
10.4 Reliance by Administrative Agent.
........................................................................98 10.5
Delegation of Duties.
.............................................................................................98
10.6 Resignation of Administrative Agent.
...................................................................99 10.7
Non-Reliance on Administrative Agent and Other Lenders.
...............................100 10.8 No Other Duties, etc.
...........................................................................................100
10.9 Fees.
.....................................................................................................................100
10.10 Authorization to Release Collateral and Guarantors.
..........................................100 10.11 No Reliance on
Administrative Agent’s Customer Identification Program. .......100 11.
GOVERNMENT CONTRACTING PROVISIONS
.......................................................101 11.1 Representations
Regarding Government Contracts .............................................101
11.2 Compliance
..........................................................................................................101
11.3 Notices of Breach
.................................................................................................101
11.4 Potential
Liability.................................................................................................102
11.5 Defaults on Government Contracts
......................................................................102 11.6
Suspension,
Debarment........................................................................................102
11.7 Negative Determinations of Responsibility
.........................................................102 11.8 Audits,
Reviews, Inspections, Investigations
......................................................103 11.9 Internal
Investigations and Disclosures
...............................................................103 11.10
Government Investigations
..................................................................................103
11.11 Internal Controls
..................................................................................................103
11.12 Assignment of Contracts
......................................................................................104
11.13 Government Notices
............................................................................................104
{N0289348 2 } v



--------------------------------------------------------------------------------



 
[form8k10062020exh101work007.jpg]
12. MISCELLANEOUS
........................................................................................................104
12.1 Modifications, Amendments or Waivers.
............................................................104 12.1.1. Increase
of Commitment.
......................................................................105
12.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.
......................................................105 12.1.3. Release of
Collateral or Guarantor.
......................................................105 12.1.4. Miscellaneous.
......................................................................................105
12.2 No Implied Waivers; Cumulative Remedies.
......................................................105 12.3 Expenses;
Indemnity; Damage Waiver.
...............................................................106 12.3.1. Costs
and Expenses.
..............................................................................106
12.3.2. Indemnification by the Borrowers.
.......................................................106 12.3.3. Reimbursement
by Lenders. .................................................................107
12.3.4. Waiver of Consequential Damages, Etc.
..............................................107 12.3.5. Payments.
..............................................................................................107
12.4 Holidays.
..............................................................................................................107
12.5 Notices; Effectiveness; Electronic Communication.
...........................................108 12.5.1. Notices
Generally..................................................................................108
12.5.2. Electronic Communications.
.................................................................108 12.5.3.
Change of Address,
Etc.........................................................................108
12.6 Severability.
.........................................................................................................108
12.7 Duration; Survival.
...............................................................................................109
12.8 Successors and
Assigns........................................................................................109
12.8.1. Successors and Assigns Generally.
.......................................................109 12.8.2. Assignments
by Lenders.
......................................................................109
12.8.3. Register.
................................................................................................111
12.8.4.
Participations.........................................................................................111
12.8.5. Certain Pledges; Successors and Assigns Generally.
...........................112 12.9 Confidentiality.
....................................................................................................112
12.9.1. General.
.................................................................................................112
12.9.2. Sharing Information with Affiliates of the Lenders.
.............................113 12.10 Counterparts; Integration; Effectiveness.
.............................................................113 12.10.1.
Counterparts; Integration; Effectiveness.
..............................................113 12.11 CHOICE OF LAW;
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. ....................113 12.11.1. Governing Law.
....................................................................................113
12.11.2. SUBMISSION TO JURISDICTION.
...................................................114 12.11.3. WAIVER OF VENUE.
.........................................................................114
12.11.4. SERVICE OF PROCESS.
....................................................................114 12.11.5.
WAIVER OF JURY TRIAL.
................................................................114 12.12 USA
Patriot Act Notice
.......................................................................................115
12.13 Amendment and Restatement
..............................................................................115
{N0289348 2 } vi



--------------------------------------------------------------------------------



 
[form8k10062020exh101work008.jpg]
LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(A) - PRICING GRID
.........................................................................1
SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
...................................................................................2
SCHEDULE 1.1(P) - PERMITTED LIENS
.................................................................3 SCHEDULE
6.1.1 - QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.2 - SUBSIDIARIES
........................................................................4
SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING TO COLLATERAL
.........................................................................5
SCHEDULE 8.2.1 - PERMITTED INDEBTEDNESS
..............................................6 SCHEDULE 11.1 - EXCEPTIONS TO
GOVERNMENT CONTRACT REPRESENTATIONS
.............................................................7 SCHEDULE 11.2 -
EXCEPTIONS TO GOVERNMENT CONTRACT COMPLIANCE
.........................................................................8
SCHEDULE 11.6 - SUSPENSION, DISBARMENT
...............................................9 SCHEDULE 11.8 - CERTAIN
GOVERNMENT CONTRACTING EVENTS ....10 SCHEDULE 11.9 - INTERNAL INVESTIGATIONS
...........................................11 SCHEDULE 11.10 - INTERNAL CONTROLS
.......................................................12 EXHIBITS EXHIBIT
1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT ..........13 EXHIBIT 1.1(C) -
COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS 14 EXHIBIT 1.1(G)(1) - GUARANTOR
JOINDER .......................................................15 EXHIBIT
1.1(G)(2) - GUARANTY AGREEMENT
.................................................16 EXHIBIT 1.1(N)(1) -
REVOLVING CREDIT NOTE ...............................................17 EXHIBIT
1.1(N)(2) - SWING LOAN NOTE
.............................................................18 EXHIBIT
1.1(N)(3) - TERM NOTE
...........................................................................19
EXHIBIT 1.1(P)(1) - AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT
SECURITY AGREEMENT ...........................20 EXHIBIT 1.1(P)(2) - AMENDED AND
RESTATED PLEDGE AGREEMENT ....21 EXHIBIT 1.1(S) - AMENDED AND RESTATED SECURITY
AGREEMENT 22 EXHIBIT 2.5.1 - LOAN REQUEST
...................................................................23 EXHIBIT
2.5.2 - SWING LOAN REQUEST
.....................................................24 EXHIBIT 5.9.7(A) - U.S.
TAX COMPLIANCE CERTIFICATE (For Foreign Recipients That Are Not Partnerships For
U.S. Federal Income Tax Purposes)
..................................................................................25
{N0289348 2 } vii



--------------------------------------------------------------------------------



 
[form8k10062020exh101work009.jpg]
EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax
Purposes)...........................................................................26
EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
..................................................................................27
EXHIBIT 5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Recipients That
Are Partnerships For U.S. Federal Income Tax Purposes)
..................................................................................28
EXHIBIT 8.3.4 - QUARTERLY COMPLIANCE CERTIFICATE ....................29
{N0289348 2 } viii



--------------------------------------------------------------------------------



 
[form8k10062020exh101work010.jpg]
CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter
amended, the “Agreement”) is dated as of September 30, 2020, and is made by and
among DLH HOLDINGS CORP., a New Jersey corporation (“Holdings”), DLH SOLUTIONS,
INC., a Georgia corporation (“Solutions”), DANYA INTERNATIONAL, LLC, a Maryland
limited liability company (“Danya”), SOCIAL AND SCIENTIFIC SYSTEMS, INC., a
Delaware corporation (“Systems”), and IRVING BURTON ASSOCIATES, LLC, a Virginia
limited liability company (“IBA” and collectively with Holdings, Solutions,
Danya and Systems, the “Borrowers”), each of the GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), and FIRST NATIONAL BANK OF
PENNSYLVANIA, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”). WITNESSETH WHEREAS, certain of the Borrowers and the Guarantors are
party to the Credit Agreement dated as of June 7, 2019, among certain of the
Borrowers, the Guarantors, the lenders party thereto and First National Bank of
Pennsylvania, as administrative agent, as amended by First Amendment to Credit
Agreement dated September 6, 2019 (the “Existing Credit Agreement”); WHEREAS,
Holdings has entered into that certain Equity Purchase Agreement (as defined
hereinafter) pursuant to which Holding shall acquire 100% of the equity
interests of IBA; WHEREAS, the Borrowers have requested the Lenders and the
Administrative Agent amend and restate the Existing Credit Agreement in its
entirety on the terms and conditions set forth herein to provide (i) a revolving
credit facility to the Borrowers in an aggregate principal amount not to exceed
$25,000,000, (ii) a $70,000,000 term loan facility, and (iii) to join IBA as a
Borrower; and WHEREAS, subject to the terms and conditions of this Agreement,
the Lenders and the Administrative Agent are willing to amend and restate the
Existing Credit Agreement on the terms and conditions set forth herein. NOW,
THEREFORE, in consideration of their mutual covenants and agreements hereinafter
set forth and intending to be legally bound hereby, the parties hereto covenant
and agree as follows: 1. CERTAIN DEFINITIONS 1.1 Certain Definitions. In
addition to words and terms defined elsewhere in this Agreement, the following
words and terms shall have the following meanings, respectively, unless the
context hereof clearly requires otherwise: Account Debtor shall mean any Person
who is obligated on any Receivable. Acquisition shall mean the acquisition by
Holdings of 100% of the Equity Interests of IBA, pursuant to, and in accordance
with, the terms and provisions of the Equity Purchase Agreement. {N0289348 2 } 1



--------------------------------------------------------------------------------



 
[form8k10062020exh101work011.jpg]
Acquisition Documents shall mean the Equity Purchase Agreement and the Escrow
Agreement (as each such term is defined in the Equity Purchase Agreement unless
otherwise herein defined), as the same may be supplemented or amended from time
to time in accordance herewith. Administrative Agent shall have the meaning
specified in the introductory paragraph. Administrative Borrower shall mean
Holdings, on behalf of itself and each of the other Borrowers hereunder.
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of management and policies of such Person, whether
by contract or otherwise. Notwithstanding the foregoing, however, for purposes
of this Agreement, the term “Affiliate” shall not include Wynnefield Partners
Small Cap Value, LP, Wynnefield Partners Small Cap Value, LP I, Wynnefield Small
Cap Value Offshore Fund, Ltd. and any other affiliated entity controlled by
Wynnefield Capital, Inc. Agency Fee shall have the meaning specified in Section
10.9 [Fees]. Amended and Restated Notes shall mean collectively, and Amended and
Restated Note shall mean separately, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans, in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan, and in the form of Exhibit 1.1(N)(3)
evidencing the Term Loans. Amended and Restated Patent, Trademark and Copyright
Security Agreement shall mean the Amended and Restated Patent, Trademark and
Copyright Security Agreement in substantially the form of Exhibit 1.1(P)(1)
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Lenders. Amended and Restated Pledge Agreement shall mean
the Amended and Restated Pledge Agreement in substantially the form of Exhibit
1.1(P)(2) executed and delivered by each of the Loan Parties and Holdings to the
Administrative Agent for the benefit of the Lenders. Amended and Restated
Security Agreement shall mean the Amended and Restated Security Agreement in
substantially the form of Exhibit 1.1(S) executed and delivered by each of the
Loan Parties to the Administrative Agent for the benefit of the Lenders. Amended
and Restated Security Documents shall mean the Amended and Restated Security
Agreement, the Amended and Restated Pledge Agreement, the Amended and Restated
Patent, Trademark and Copyright Security Agreement and any other instruments or
documents delivered in connection with the Collateral executed by each of the
Loan Parties to the Administrative Agent for the benefit of the Lenders.
{N0289348 2 } 2



--------------------------------------------------------------------------------



 
[form8k10062020exh101work012.jpg]
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced). Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Total Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “LIBOR Rate Spread.”
Applicable Margin shall mean, as applicable: (A) the percentage spread to be
added to the Base Rate under the Base Rate Option based on the Total Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Base Rate Spread”, or (B) the percentage spread to be added to the
LIBOR Rate (or the then current Benchmark Replacement in accordance with Section
4.4.2 [Effect of Benchmark Transition Event]) under the LIBOR Rate Option based
on the Total Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “LIBOR Rate Spread”. Applicable Unused Line
Fee Rate shall mean the percentage rate per annum based on the Total Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Unused Line Fee.” Approved Fund shall mean any fund that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. Arrangement Fee shall have the
meaning specified in Section 10.9 [Fees]. Asset Sale shall mean any Disposition
by the Borrowers or any of their Subsidiaries of any asset or property pursuant
to Section 8.2.8 (xii) [Dispositions of Assets or Subsidiaries]. Assignment and
Assumption Agreement shall mean an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 12.8 [Successors and
Assigns], in substantially the form of Exhibit 1.1(A). Assignment of Claims Act
shall mean the Assignment of Claims Act of 1940, 31 U.S.C. Section 3727 and 41
U.S.C. Section 15, as amended. Authorized Officer shall mean, with respect to
any Loan Party, the Chief Executive Officer, President, Chief Financial Officer,
Treasurer or Assistant Treasurer of such Loan Party, any manager or the members
(as applicable) in the case of any Loan Party which is a limited liability
company, or such other individuals, designated by written notice to the
{N0289348 2 } 3



--------------------------------------------------------------------------------



 
[form8k10062020exh101work013.jpg]
Administrative Agent from the Administrative Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Administrative Borrower may amend such list of individuals from
time to time by giving written notice of such amendment to the Administrative
Agent. Available Tenor means, as of any date of determination and with respect
to the then- current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest
Period pursuant to this Agreement as of such date and not including, for the
avoidance of doubt, any tenor for such Benchmark that is then-removed from the
definition of “Interest Period” pursuant to clause (iv) of Section 4.4.2
[Benchmark Replacement Setting]. Base Rate shall mean, for any day, a
fluctuating per annum rate of interest equal to the highest of (a) the Federal
Funds Open Rate, plus 0.5%, and (b) the Prime Rate, and (c) the LIBOR Rate, plus
1.0% (100 basis points). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs. Base
Rate Option shall mean the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in either Section 4.1.1 [Revolving
Credit Interest Rate Options; Swing Line Interest Rate] or Section 4.1.2 [Term
Loan Interest Rate Options], as applicable. Benchmark means, initially, USD
LIBOR; provided that if a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to USD LIBOR or the then-current Benchmark, then
“Benchmark” means the applicable Benchmark Replacement to the extent that such
Benchmark Replacement has replaced such prior benchmark rate pursuant to Section
4.4.2 [Benchmark Replacement Setting]. Benchmark Replacement means, for any
Available Tenor, the first alternative set forth in the order below that can be
determined by the Administrative Agent for the applicable Benchmark Replacement
Date: (1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment; (2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment; (3) the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Administrative Borrower as
the replacement for the then-current Benchmark for the applicable Corresponding
Tenor giving due consideration to (i) any selection or recommendation of a
replacement benchmark rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a benchmark rate as a replacement for the
then-current Benchmark for U.S. dollar-denominated syndicated credit facilities
at such time and (b) the related Benchmark Replacement Adjustment; {N0289348 2 }
4



--------------------------------------------------------------------------------



 
[form8k10062020exh101work014.jpg]
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion. If the Benchmark Replacement as determined pursuant to clause (1),
(2) or (3) above would be less than .50% (50 basis points), the Benchmark
Replacement will be deemed to be .50% (50 basis points) for the purposes of this
Agreement and the other Loan Documents. Benchmark Replacement Adjustment means,
with respect to any replacement of the then-current Benchmark with an Unadjusted
Benchmark Replacement for any applicable Interest Period and Available Tenor for
any setting of such Unadjusted Benchmark Replacement: (1) for purposes of
clauses (1) and (2) of the definition of “Benchmark Replacement,” the first
alternative set forth in the order below that can be determined by the
Administrative Agent: (a) the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) as of the Reference Time such Benchmark Replacement is first set for
such Interest Period that has been selected or recommended by the Relevant
Governmental Body for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for the applicable Corresponding Tenor; (b) the
spread adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that would apply to the fallback rate for a derivative transaction referencing
the ISDA Definitions to be effective upon an index cessation event with respect
to such Benchmark for the applicable Corresponding Tenor; and (2) for purposes
of clause (3) of the definition of “Benchmark Replacement,” the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Administrative Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated or credit facilities; provided that, in the case
of clause (1) above, such adjustment is displayed on a screen or other
information service that publishes such Benchmark Replacement Adjustment from
time to time as selected by the Administrative Agent in its reasonable
discretion. Benchmark Replacement Conforming Changes means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Business Day,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest, timing of borrowing requests or {N0289348 2 } 5



--------------------------------------------------------------------------------



 
[form8k10062020exh101work015.jpg]
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents). Benchmark Replacement Date means the earliest to
occur of the following events with respect to the then-current Benchmark: (1) in
the case of clause (1) or (2) of the definition of “Benchmark Transition Event,”
the later of (a) the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of such Benchmark
(or the published component used in the calculation thereof) permanently or
indefinitely ceases to provide all Available Tenors of such Benchmark (or such
component thereof); (2) in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein; or (3) in the case of an Early Opt-in Election,
the sixth (6th) Business Day after the date notice of such Early Opt-in Election
is provided to the Lenders, so long as the Administrative Agent has not
received, by 5:00 p.m. (New York city time) on the fifth (5th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
written notice of objection to such Early Opt-in Election from Lenders
comprising Required Lenders. For the avoidance of doubt, (i) if the event giving
rise to the Benchmark Replacement Date occurs on the same day as, but earlier
than, the Reference Time in respect of any determination, the Benchmark
Replacement Date will be deemed to have occurred prior to the Reference Time for
such determination and (ii) the “Benchmark Replacement Date” will be deemed to
have occurred in the case of clause (1) or (2) with respect to any Benchmark
upon the occurrence of the applicable event or events set forth therein with
respect to all then-current Available Tenors of such Benchmark (or the published
component used in the calculation thereof). Benchmark Transition Event means the
occurrence of one or more of the following events with respect to the
then-current Benchmark: (1) a public statement or publication of information by
or on behalf of the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that such administrator has ceased
or will cease to provide all Available Tenors of such Benchmark (or such
component thereof), permanently or indefinitely, provided that, at the {N0289348
2 } 6



--------------------------------------------------------------------------------



 
[form8k10062020exh101work016.jpg]
time of such statement or publication, there is no successor administrator that
will continue to provide any Available Tenor of such Benchmark (or such
component thereof); (2) a public statement or publication of information by the
regulatory supervisor for the administrator of such Benchmark (or the published
component used in the calculation thereof), the Board of Governors of the
Federal Reserve System, the Federal Reserve Bank of New York, an insolvency
official with jurisdiction over the administrator for such Benchmark (or such
component), a resolution authority with jurisdiction over the administrator for
such Benchmark (or such component) or a court or an entity with similar
insolvency or resolution authority over the administrator for such Benchmark (or
such component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or (3) a public statement or publication
of information by the regulatory supervisor for the administrator of such
Benchmark (or the published component used in the calculation thereof)
announcing that all Available Tenors of such Benchmark (or such component
thereof) are no longer representative. For the avoidance of doubt, a “Benchmark
Transition Event” will be deemed to have occurred with respect to any Benchmark
if a public statement or publication of information set forth above has occurred
with respect to each then-current Available Tenor of such Benchmark (or the
published component used in the calculation thereof). Benchmark Unavailability
Period means the period (if any) (x) beginning at the time that a Benchmark
Replacement Date pursuant to clauses (1) or (2) of that definition has occurred
if, at such time, no Benchmark Replacement has replaced the then-current
Benchmark for all purposes hereunder and under any Loan Document in accordance
with Section 4.4.2 [Benchmark Replacement Setting] and (y) ending at the time
that a Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 4.4.2
[Benchmark Replacement Setting]. Beneficial Ownership Certification shall mean a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation. Beneficial Ownership Regulation shall mean 31 C.F.R. §
1010.230. Borrower Equity Interests shall have the meaning specified in Section
6.1.2 [Subsidiaries and Owners; Investment Companies]. Borrowers shall have the
meaning specified in the introductory paragraph. Borrowing Base shall mean at
any time an amount equal to the sum of (i) 90% of Eligible Billed Government
Accounts Receivable plus (ii) 80% of Eligible Billed Commercial Accounts
Receivable plus the lesser of (x) 50% of Eligible Unbilled Accounts Receivable
and (y) $10,000,000. Notwithstanding anything to the contrary herein, the
Administrative Agent {N0289348 2 } 7



--------------------------------------------------------------------------------



 
[form8k10062020exh101work017.jpg]
may, in its Permitted Discretion, at any time hereafter, decrease the above
advance percentages, or increase the level of any reserves or ineligibles, or
define or maintain such other reserves or ineligibles, as the Administrative
Agent may deem necessary or appropriate. Any such change shall become effective
immediately upon written notice from the Administrative Agent to the Borrowers
for the purpose of calculating the Borrowing Base hereunder. Borrowing Date
shall mean, with respect to any Loan, the date for the making thereof or the
renewal or conversion thereof at or to the same or a different Interest Rate
Option, which shall be a Business Day. Borrowing Base Certificate shall have the
meaning specified in 8.3.5 [Borrowing Base Certificate]. Borrowing Tranche shall
mean specified portions of Loans outstanding as follows: (i) any Loans to which
a LIBOR Rate Option applies which become subject to the same Interest Rate
Option under the same Loan Request by the Administrative Borrower and which have
the same Interest Period shall constitute one Borrowing Tranche, and (ii) all
Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche. Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person. Capital Stock shall mean any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing. Cash Collateral Account shall have the meaning
specified in Section 5.12 [Receipt and Application of Payments]. Cash
Equivalents means any of the following types of Investments, to the extent owned
by Holdings or any of its Subsidiaries free and clear of all Liens (other than
Liens created under the Amended and Restated Security Documents): readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof; {N0289348 2 } 8



--------------------------------------------------------------------------------



 
[form8k10062020exh101work018.jpg]
time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) (A) is a Lender or (B) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than 90 days from
the date of acquisition thereof; commercial paper issued by any Person organized
under the laws of any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 180
days from the date of acquisition thereof; and Investments, classified in
accordance with GAAP as current assets of the Holdings or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition. Cash
Taxes shall mean for any period, with respect to any Person, the cash Taxes with
respect to such Person for such period. Change in Law shall mean the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any Law, (b) any change in any Law or in the administration,
interpretation, implementation or application thereof by any Official Body or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of Law) by any Official Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented. Change of Control
shall mean the occurrence, after the date hereof, of any of the following:
(a)(i) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than any employee
benefit plan or plans (within the meaning of Section 3(3) of ERISA), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 35% or more in voting
power of the outstanding voting Equity Interests of Holdings (excluding
Wynnefield Partners Small Cap Value, LP, Wynnefield Partners Small Cap Value, LP
I, Wynnefield Small Cap Value Offshore Fund, Ltd. and any other affiliated
entity controlled {N0289348 2 } 9



--------------------------------------------------------------------------------



 
[form8k10062020exh101work019.jpg]
by Wynnefield Capital, Inc.) , or (ii) during any period of twelve (12)
consecutive calendar months, individuals who were directors of Holdings on the
first day of such period shall cease to constitute a majority of the board of
directors of Holdings other than because of the replacement of one or more such
directors as a result of death or disability or to fill a vacancy caused by the
voluntary resignation of a member of the board of directors; provided, however,
that if the election (or nomination for election by the shareholders of
Holdings) of any new director was approved by a vote of the majority of the
incumbent board of directors, such new director shall, for the purposes of this
Agreement, be deemed a member of the incumbent board of directors; or (b)
Holdings shall cease to own 100% of the outstanding Equity Interests of each of
the Subsidiary Borrowers; CIP Regulations shall have the meaning specified in
Section 10.11 [No Reliance on Administrative Agent’s Customer Identification
Program]. Closing Date shall mean September 30, 2020. Code shall mean the
Internal Revenue Code of 1986, as the same may be amended or supplemented from
time to time, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect. Collateral shall mean
the collateral under the (i) Amended and Restated Security Agreement, (ii)
Amended and Restated Pledge Agreement, (iii) Collateral Assignment, and (iv)
Amended and Restated Patent, Trademark and Copyright Security Agreement.
Collateral Assignment shall mean the Collateral Assignment of Contract Rights in
the form of Exhibit 1.1(C). Commercial Contract shall mean any written contract
to which a Loan Party is a party (other than a Government Contract) which gives
rise or may give rise to a Receivable, and includes Government Subcontracts,
service agreements, other written contracts and, with respect to
forensics-related services, a written invoice with respect to services
performed. Commercial Letter of Credit shall mean any letter of credit which is
a commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business. Commitment shall mean as to any Lender the aggregate of its Revolving
Credit Commitment and Term Loan Commitment and, in the case of FNB, its Swing
Loan Commitment, and Commitments shall mean the aggregate of the Revolving
Credit Commitments, Term Loan Commitments and Swing Loan Commitment of all of
the Lenders. Compliance Authority means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
{N0289348 2 } 10



--------------------------------------------------------------------------------



 
[form8k10062020exh101work020.jpg]
Compliance Certificate shall have the meaning specified in Section 8.3.4
[Certificate of the Borrowers]. Connection Income Taxes shall mean Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. Consolidated
EBITDA for any period of determination shall mean Consolidated Net Income
increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in determining Consolidated Net Income for such
period: (i) all interest expense for such period, (ii) all charges against, or
minus credits to, income taxes for such period, (iii) depreciation expenses for
such period, (ii) amortization expenses for such period, (iii) other non-cash
charges, losses or expenses for such period, including stock-based compensation,
and (iv) non-recurring charges, losses or expenses incurred other than in the
ordinary course of business, including Transaction Expenses, subject to the
Administrative Agent’s reasonable approval; provided that non-cash gains and
losses on the sale of assets permitted hereunder for such period shall be
excluded from the calculation of Consolidated EBITDA. Consolidated EBITDA shall
be deemed to be: (i) $5,776,020 for the quarterly period ending December 31,
2019; (ii) $6,614,868 for the quarterly period ending March 31, 2020; and (iii)
$6,641,520 for the quarterly period ending June 30, 2020. Consolidated Net
Income shall mean the aggregate of the net income (or loss) of such Person and
its Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP; provided, however, that, without
duplication, (i) any net after-tax effect of extraordinary, non-recurring or
unusual (1) non-cash gains or non-cash losses (less all fees and expenses
relating thereto) or (2) non-cash expenses shall be excluded; (ii) any net
after-tax non-cash gains or non-cash losses on disposal of disposed, abandoned
or discontinued operations shall be excluded; (iii) any net after-tax effect of
non-cash gains or non- cash losses (less all fees, expenses and charges)
attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Borrowers, shall be
excluded and (iv) any net unrealized non-cash gain or non-cash loss (after any
offset) resulting in such period from Interest Rate Hedges shall be excluded.
Corresponding Tenor with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor. Covered Entity means each Borrower, its Affiliates and
Subsidiaries, all Guarantors, pledgors of Collateral, all owners of the
foregoing, and all brokers or other agents of the such Borrower acting in any
capacity in connection with the Loans. Daily Simple SOFR means, for any day,
SOFR, with the conventions for this rate (which will include a lookback) being
established by the Administrative Agent in accordance with the conventions for
this rate selected or recommended by the Relevant Governmental Body for
determining “Daily Simple SOFR” for business loans; provided, that if the
Administrative Agent decides that any such convention is not administratively
feasible for the Administrative Agent, then the Administrative Agent may
establish another convention in its reasonable discretion. {N0289348 2 } 11



--------------------------------------------------------------------------------



 
[form8k10062020exh101work021.jpg]
Danya shall have the meaning specified in the introductory paragraph. Debtor
Relief Laws shall mean the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. Defaulting Lender shall mean any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Loans or (iii) pay over to the Administrative Agent, the Issuing
Lender, FNB (as the Swing Loan Lender) or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Administrative Borrower and the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Administrative Agent or
the Administrative Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s or
the Administrative Borrower’s receipt of such certification in form and
substance satisfactory to the Administrative Agent or the Administrative
Borrower, as the case may be, (d) has become the subject of a Bankruptcy Event
or (e) has failed at any time to comply with the provisions of Section 5.3
[Sharing of Payments by Lenders] with respect to purchasing participations from
the other Lenders, whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders. As used in this definition and in Section
2.10 [Defaulting Lenders], the term “Bankruptcy Event” means, with respect to
any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person or such Person’s direct or indirect parent company by
an Official Body or instrumentality thereof if, and {N0289348 2 } 12



--------------------------------------------------------------------------------



 
[form8k10062020exh101work022.jpg]
only if, such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Official Body or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Person. Delaware LLC shall
mean any limited liability company organized or formed under the laws of the
State of Delaware. Delaware LLC Division shall mean the statutory division of
any Delaware LLC into two or more Delaware LLCs pursuant to Section 18-217 of
the Delaware Limited Liability Company Act. Depository shall have the meaning
specified in Section 5.12 [Receipt and Application of Payments]. Disposition
shall have the meaning specified in Section 8.2.8 [Dispositions of Assets or
Subsidiaries]. DLH Equity Interests shall have the meaning specified in Section
6.1.2 [Subsidiaries and Owners; Investment Companies]. Dollar, Dollars, U.S.
Dollars and the symbol $ shall mean lawful money of the United States of
America. Domestic Subsidiary shall mean each Subsidiary of the Borrowers other
than any Foreign Subsidiaries. Dormant Subsidiary shall mean any entity that is
a Subsidiary of Holdings and which does not conduct any operations and does not
possess more than a de minimis amount of assets. Dormant Subsidiaries include
the following entities: TeamStaff Rx, Inc. and Teamstaff Solutions, Inc. Drawing
Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement]. Early Opt-in Election means, if the then-current Benchmark is
USD LIBOR, the occurrence of: (1) a notification by the Administrative Agent to
(or the request by the Administrative Borrower to notify) each of the other
parties that at least five currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time contain (as a result of amendment or
as originally executed) a SOFR-based rate (including SOFR, a term SOFR or any
other rate based upon SOFR) as a benchmark rate (and such credit facilities are
identified in such notice and are publicly available for review), and (2) the
joint election by the Administrative Agent and the Administrative Borrower to
trigger a fallback from USD LIBOR and the provision by the Administrative Agent
of written notice of such election to the Lenders. {N0289348 2 } 13



--------------------------------------------------------------------------------



 
[form8k10062020exh101work023.jpg]
Eligible Billed Accounts Receivable shall mean any and all Receivables arising
from Government Contracts or Commercial Contracts which (a) are payable in
United States Dollars by the Account Debtor; (b) with respect to “cost plus” or
“time and materials” type contracts, represent amounts due and owing for
products actually delivered or services actually performed or rendered by or on
behalf of any Borrower or any Subsidiary of a Borrower to or for the benefit of
an Account Debtor pursuant to such contracts, and with respect to “fixed price”
type contracts, represent amounts due on a percentage of completion or milestone
billing basis in accordance with such contracts, which amounts are not subject
to final delivery or acceptance by the Account Debtor; (c) have been properly
billed; (d) that are due and payable not more than thirty (30) calendar days
from the initial invoice; (e) on which the Account Debtor is not an Affiliate or
Subsidiary of any of the Loan Parties; (f) with respect to which no Loan Party
has knowledge or notice of any inability an Account Debtor to make full payment;
(g) on which the Account Debtor is not a creditor of any Loan Party; (h) are
outstanding less than ninety (90) calendar days from the date of original
invoice; (i) arise in the ordinary course of a Loan Party’s business; (j) are
due, owing and not subject to any payment, contractual allowance, bad debt
reserve, defense, dispute, set-off, claim, counterclaim, escrow arrangement,
prior assignment, lien, security interest or encumbrance (other than in favor of
the Administrative Agent); (k) are not Ineligible Receivables; and (l) continue
to be in conformity with the representations and warranties made by the
Borrowers in this Agreement. Eligible Billed Commercial Accounts Receivable
shall mean any and all Eligible Billed Accounts Receivables arising from
Commercial Contracts. For purposes of this definition, all Government
Subcontracts where the Receivables are funded by the Government into an escrow
or other segregated account for the benefit of any of the Loan Parties shall be
deemed Eligible Billed Government Accounts Receivable and other Government
Subcontracts shall be Eligible Billed Commercial Accounts Receivable; provided,
that any escrow agreement or other similar agreement with respect to such escrow
or other segregated account shall be acceptable to the Administrative Agent in
its Permitted Discretion. Eligible Billed Government Accounts Receivable shall
mean any and all Eligible Billed Accounts Receivables arising from Government
Contracts and Government Subcontracts where the Receivables are funded by the
Government into an escrow or other segregated account for the benefit of any of
the Loan Parties; provided, that any escrow agreement or other similar agreement
with respect to such escrow or other segregated account shall be acceptable to
the Administrative Agent in its Permitted Discretion. Eligible Unbilled Accounts
Receivable shall mean any and all Receivables arising from Government Contracts
or Commercial Contracts which (a) are payable in United States Dollars by the
Account Debtor; (b) with respect to “cost plus” or “time and materials” type
contracts, represent amounts due and owing for products actually delivered or
services actually performed or rendered by or on behalf of any Borrower or any
Subsidiary of a Borrower to or for the benefit of an Account Debtor pursuant to
such contracts, and with respect to “fixed price” type contracts, represent
amounts due on a percentage of completion or milestone billing basis in
accordance with such contracts, which amounts are not subject to final delivery
or acceptance by the Account Debtor; (c) have not been billed; (d) are billable
within thirty (30) days from any time of determination; (e) arise in the
ordinary course of a Loan Party’s business; (f) are due, owing and not subject
to any defense, dispute, set-off, claim, counterclaim, escrow arrangement,
{N0289348 2 } 14



--------------------------------------------------------------------------------



 
[form8k10062020exh101work024.jpg]
prior assignment, lien, security interest or encumbrance (other than in favor of
the Administrative Agent); (g) represent retainages payable upon completion of a
contract; (h) represent costs incurred on cost reimbursable contracts that
exceed provisional billing rates established by the customer; and (i) are not
Ineligible Receivables (without regard to clause (f) of the definition of
“Ineligible Receivables”). Engagement Letter shall have the meaning specified in
Section 10.9 [Fees]. Environmental Laws shall mean all applicable federal,
state, local, tribal, territorial and foreign Laws (including common law),
constitutions, statutes, treaties, regulations, rules, ordinances and codes and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health from exposure to regulated substances; (iii) protection of the
environment and/or natural resources; (iv) employee safety in the workplace; (v)
the presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated substances; (vi) the presence of contamination; (vii) the
protection of endangered or threatened species; and (viii) the protection of
environmentally sensitive areas. Equity Interests shall mean, as to any Person,
all shares, options, warrants, general or limited partnership interests,
membership interests or other equivalents (regardless of how designated) of or
in a corporation, partnership, limited liability company or equivalent entity
whether voting or nonvoting, including common stock, preferred stock or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Exchange Act). Equity Purchase Agreement shall mean that certain
Equity Purchase Agreement dated as of September 30, 2020, by and among Holdings,
IBA, Project Insight Holdings, Inc., the owners of the seller and Anna L. Ryan,
as the seller’s representative (including all amendments, supplements, schedules
and exhibits thereto). ERISA shall mean the Employee Retirement Income Security
Act of 1974, as the same may be amended or supplemented from time to time, and
any successor statute of similar import, and the rules and regulations
thereunder, as from time to time in effect. ERISA Affiliate shall mean any trade
or business (whether or not incorporated) which is or was at any time under
common control with any Loan Party and that is treated as a single employer, or
a member of controlled group, with a Loan Party under Section 414(b) or 414(c)
of the Code, Title IV of ERISA or, solely for purposes of Section 412 of the
Code, under Section 414(m) or 414(o) of the Code. ERISA Event shall mean (a) a
reportable event (under Section 4043 of ERISA and regulations thereunder) with
respect to a Pension Plan other than any such event for which the notice
requirement is waived under the applicable regulations; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) {N0289348 2 } 15



--------------------------------------------------------------------------------



 
[form8k10062020exh101work025.jpg]
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or any ERISA Affiliate. ESOP means the Social &
Scientific Systems, Inc. Employee Stock Ownership Plan, as amended and restated
from time to time Event of Default shall mean any of the events described in
Section 9.1 [Events of Default] and referred to therein as an “Event of
Default.” Excess Cash Flow means, for any period, as determined on a
consolidated basis for Holdings and its Subsidiaries, an amount equal to
Consolidated EBITDA, minus the sum, without duplication, of: (a) Fixed Charges,
(b) Cash Taxes, (c) Capital Expenditures, and (d) each item representing a cash
expenditure or expense to the extent added back in the determination of
Consolidated EBITDA. Excluded Domestic Subsidiary shall have the meaning
specified in Section 8.1.14(ii). Excluded Equity Issuance shall mean any
issuance by Holdings of any shares of Common Stock upon the (i) exercise or
exchange of or conversion of any rights, warrants or options to subscribe for or
purchase shares of Common Stock or (ii) the exercise, exchange or conversion of
other securities that are exercisable or exchangeable for or convertible into
shares of Common Stock. Excluded Taxes shall mean any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient, (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by any Borrower under Section 5.6.2 [Replacement of a
Lender]) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.9.7 [Status of Lenders], amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such {N0289348 2 } 16



--------------------------------------------------------------------------------



 
[form8k10062020exh101work026.jpg]
Recipient’s failure to comply with 5.9.7 [Status of Lenders], and (iv) any U.S.
federal withholding Taxes imposed under FATCA (except to the extent imposed due
to the failure of any Borrower to provide documentation or information to the
IRS). Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced. Expiration Date
shall mean, with respect to the Revolving Credit Commitments, and the Term Loan
Commitments, September 30, 2025. FAR shall have the meaning attributed to such
term in Section 11.2 [Compliance] of this Agreement. “FATCA” shall mean Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code. For purposes of this Agreement, “FATCA” shall include
any amendments, regulations, intergovernmental agreements or other guidance
promulgated under to FATCA after the date of this Agreement. Federal Funds
Effective Rate for any day shall mean the rate per annum (based on a year of 360
days and actual days elapsed and rounded upward to the nearest 1/100 of 1%)
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced. Federal Funds Open Rate for any day
shall mean the rate per annum (based on a year of 360 days and actual days
elapsed) which is the daily federal funds open rate as quoted by ICAP North
America, Inc. (or any successor) as set forth on the Bloomberg Screen BTMM for
that day opposite the caption “OPEN” (or on such other substitute Bloomberg
Screen that displays such rate), or as set forth on such other recognized
electronic source used for the purpose of displaying such rate as selected by
the Administrative Agent (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided, however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate {N0289348 2 } 17



--------------------------------------------------------------------------------



 
[form8k10062020exh101work027.jpg]
changes, the rate of interest hereunder will change automatically without notice
to the Borrowers, effective on the date of any such change. Federal Reserve Bank
of New York’s Website shall mean the website of the Federal Reserve Bank of New
York at http://www.newyorkfed.org, or any successor source. Fixed Charge
Coverage Ratio shall mean the ratio of: (a) (i) Consolidated EBITDA less (ii)
Unfunded Capital Expenditures less (iii) Cash Taxes to (b) Fixed Charges, in
each case of the Borrowers and their Subsidiaries for such period determined and
consolidated in accordance with GAAP; but excluding for the purposes of clause
(b) of this calculation, Transaction Expenses. Fixed Charges shall mean for any
period of determination the sum of: (a) scheduled principal payments on Total
Funded Debt with respect to such period, (b) dividends and/or distributions paid
in cash during such period as permitted under this Agreement, (c) interest
expense paid in cash with respect to such period, in each case of the Borrowers
and their Subsidiaries for such period determined and consolidated in accordance
with GAAP, and (d) without duplication, any Restricted Payments solely to the
extent they are within the scope of Section 8.2.5(iii) or Section 8.2.5(v)
during such period. FNB shall mean First National Bank of Pennsylvania, its
successors and assigns. FNBCM shall mean F.N.B. Capital Markets, its successors
and assigns. Foreign Account Debtor shall mean any Account Debtor not organized,
existing and doing business primarily within the United States of America,
unless such Account Debtor’s obligations with respect to the subject Receivable
are secured by a letter of credit, guaranty or banker’s acceptance having terms
and from such issuers and confirmation banks as are acceptable to Administrative
Agent, in its sole discretion. Foreign Recipient shall mean a Lender that is not
a U.S. Person. Foreign Subsidiary shall mean each Subsidiary of the Borrowers
incorporated or organized, and doing business, in a jurisdiction other than the
United States, any state thereof, or the District of Columbia. GAAP shall mean
generally accepted accounting principles as are in effect from time to time,
subject to the provisions of Section 1.3 [Accounting Principles; Changes in
GAAP], and applied on a consistent basis both as to classification of items and
amounts. Government shall mean the United States government, any department,
instrumentality or any agency of the United States government. Government
Accounts shall mean all Accounts Receivable arising out of any Government
Contract or Government Subcontract. {N0289348 2 } 18



--------------------------------------------------------------------------------



 
[form8k10062020exh101work028.jpg]
Government Contract shall mean a written contract between a Loan Party and the
Government. Government Contract Assignments shall have the meaning attributed to
such term in Section 8.1.8 [Further Assurances]. Government Subcontract shall
mean a written subcontract between a Loan Party and a Person who is providing
goods or services to the Government pursuant to a written contract with the
Government. Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof; provided,
however, that no Excluded Domestic Subsidiary or Foreign Subsidiary shall be a
Guarantor. Guarantor Joinder shall mean a joinder by a Person as a Guarantor
under the Loan Documents in the form of Exhibit 1.1(G)(1). Guaranty of any
Person shall mean any obligation of such Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business), or any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guaranty” as a verb has a
corresponding meaning. Guaranty Agreement shall mean the Continuing Agreement of
Guaranty and Suretyship in substantially the form of Exhibit 1.1(G)(2) executed
and delivered by each of the Guarantors to the Administrative Agent for the
benefit of the Lenders. Holdings shall have the meaning specified in the
introductory paragraph. IBA shall have the meaning specified in the introductory
paragraph. ICC shall have the meaning specified in Section 12.11.1 [Governing
Law]. Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate {N0289348 2 } 19



--------------------------------------------------------------------------------



 
[form8k10062020exh101work029.jpg]
swap, cap, collar or floor agreement or other interest rate management device,
(v) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than thirty (30) days past due), or (vi) any Guaranty of Indebtedness for
borrowed money. Indemnified Taxes shall mean (i) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, and (ii) to the extent not
otherwise described in the preceding clause (i), Other Taxes. Indemnitee shall
have the meaning specified in Section 12.3.2 [Indemnification by the Borrowers].
Ineligible Receivables shall mean Receivables which are (a) evidenced by a
promissory note, trade acceptance draft or other similar instrument; (b) owed or
payable by an Account Debtor pursuant to a Commercial Contract, if payment of
fifty percent (50%) or more of the aggregate balance due from such Account
Debtor is outstanding for ninety (90) days or more from the date of original
invoice; (c) owed or payable by an Account Debtor pursuant to a single
Government Contract or a single Government Subcontract, if the payment of fifty
percent (50%) or more of the aggregate balance due from such Account Debtor
under such single Government Contract is outstanding for ninety (90) days or
more from the date of original invoice; (d) owing from any Account Debtor who is
the subject of any (1) suit, lien, levy or judgment which would affect or could
reasonably be expected to affect the collectability of said account(s), or (2)
bankruptcy, insolvency or a similar process or proceeding; (e) owing from
Foreign Account Debtors; (f) all unbilled Receivables (except to the extent such
unbilled Receivables are Eligible Unbilled Receivables or otherwise approved by
the Administrative Agent in its Permitted Discretion); (g) bonded Receivables;
(h) otherwise deemed ineligible by the Administrative Agent in its Permitted
Discretion; (i) violative of any applicable Laws, whether federal, state or
local, including, without limitation, usury Laws, the Federal Truth in Lending
Act, the Federal Consumer Credit Protection Act, the Fair Credit Billing Act and
Regulation Z of the Board of Governors of the Federal Reserve System; (j) owed
or payable by an Account Debtor pursuant to a Commercial Contract which by its
terms, forbids or makes void or unenforceable the grant of the security interest
by the applicable Borrower or any Guarantor to the Administrative Agent in and
to the Receivables arising with respect thereto; (k) the excess of any amount
owing with respect to an Receivable which has amounts owing that are less than
the amounts represented by any Loan Party; or (l) the result of income which has
not yet been earned or which constitute unearned discount, service charges or
deferred interest. Information shall mean all information received from the Loan
Parties or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries. {N0289348 2 } 20



--------------------------------------------------------------------------------



 
[form8k10062020exh101work030.jpg]
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law. Interest
Period shall mean the period of time selected by the Administrative Borrower in
connection with (and to apply to) any election permitted hereunder by the
Administrative Borrower to have Revolving Credit Loans or Term Loans bear
interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one, two, three or six Months. Such Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the Administrative Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the LIBOR Rate Option if
the Administrative Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (B) the Administrative Borrower
shall not select, convert to or renew an Interest Period for any portion of the
Loans that would end after the Expiration Date. Interest Rate Hedge shall mean
an interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable
strike corridor or similar agreements entered into by the Loan Parties or their
Subsidiaries in order to provide protection to, or minimize the impact upon, any
Borrower, any Guarantor and/or their Subsidiaries of increasing floating rates
of interest applicable to Indebtedness. Interest Rate Option shall mean any
LIBOR Rate Option or Base Rate Option. Investment means, as to any Person, any
direct or indirect acquisition or investment, loan or capital contribution by
such Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or interest in, another Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment. IRS shall mean the
United States Internal Revenue Service. ISDA Definitions means the 2006 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc. or any successor thereto, as amended or supplemented {N0289348 2 } 21



--------------------------------------------------------------------------------



 
[form8k10062020exh101work031.jpg]
from time to time, or any successor definitional booklet for interest rate
derivatives published from time to time by the International Swaps and
Derivatives Association, Inc. or such successor thereto. ISP98 shall have the
meaning specified in Section 12.11.1 [Governing Law]. Issuing Lender shall mean
FNB, in its individual capacity as issuer of Letters of Credit hereunder, and
any other Lender that Administrative Borrower, Administrative Agent and such
other Lender may agree may from time to time issue Letters of Credit hereunder.
Joint Lead Arrangers shall mean, together, F.N.B. Capital Markets and
Manufacturers and Traders Trust Company. Joint Venture shall mean a corporation,
partnership, limited liability company or other entity in which any Person other
than the Loan Parties and their Subsidiaries holds, directly or indirectly, an
equity interest. Law shall mean any law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body. Lender Provided
Interest Rate Hedge shall mean an Interest Rate Hedge which is provided by any
Lender or its Affiliate and with respect to which the Administrative Agent
confirms: (i) is documented in a standard International Swaps and Derivatives
Association Agreement, and (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner. Lenders shall mean the financial institutions named on
Schedule 1.1(B) and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a Lender. For the purpose of
any Loan Document which provides for the granting of a security interest or
other Lien to the Lenders or to the Administrative Agent for the benefit of the
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to which such Obligation is owed. Letter of Credit shall have the
meaning specified in Section 2.9.1 [Issuance of Letters of Credit]. Letter of
Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement]. Letter of Credit Fee shall have the meaning
specified in Section 2.9.2 [Letter of Credit Fees]. Letter of Credit Obligation
shall mean, as of any date of determination, the aggregate amount available to
be drawn under all outstanding Letters of Credit on such date (if any Letter of
Credit shall increase in amount automatically in the future, such aggregate
amount {N0289348 2 } 22



--------------------------------------------------------------------------------



 
[form8k10062020exh101work032.jpg]
available to be drawn shall currently give effect to any such future increase)
plus the aggregate Reimbursement Obligations and Letter of Credit Borrowings on
such date. Letter of Credit Sublimit shall have the meaning specified in Section
2.9.1 [Issuance of Letters of Credit]. LIBOR Rate shall mean, with respect to
the Loans comprising any Borrowing Tranche to which the LIBOR Rate Option
applies for any Interest Period, that rate per annum which is equal to the
quotient determined as follows: (a) USD LIBOR, divided by (b) the number equal
to 1.00 minus the LIBOR Reserve Percentage at the time of determination. LIBOR
Rate Option shall mean the option of the Borrowers to have Loans bear interest
at the rate and under the terms set forth in Section 4.1.1(ii) [Revolving Credit
LIBOR Rate Option] or Section 4.1.2(ii) [Term Loan LIBOR Rate Option], as
applicable, LIBOR Reserve Percentage shall mean as of any day the maximum
percentage in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). LIBOR Unavailability Notice shall have the meaning
specified in Section 4.4.1 [LIBOR Unavailability]. Lien shall mean any mortgage,
deed of trust, pledge, lien, security interest, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing). Loan Documents shall mean this Agreement,
the Administrative Agent’s Letter, the Collateral Assignment, the Guaranty
Agreement, the Amended and Restated Notes, the Amended and Restated Patent,
Trademark and Copyright Security Agreement, the Amended and Restated Pledge
Agreement, the Amended and Restated Security Agreement and any other
instruments, certificates or documents delivered in connection herewith or
therewith. Loan Parties shall mean the Borrowers and the Guarantors. Loan
Request shall have the meaning specified in Section 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests]. Loans shall mean collectively, and Loan shall
mean separately, all Revolving Credit Loans, Swing Loans and the Term Loans or
any Revolving Credit Loan, Swing Loan or the Term Loan. {N0289348 2 } 23



--------------------------------------------------------------------------------



 
[form8k10062020exh101work033.jpg]
Lockbox shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments]. Mandatory Prepayment of Excess Cash Flow shall have
the meaning assigned to that term in Section 5.7 [Mandatory Prepayments].
Mandatory Prepayment of Equity shall have the meaning assigned to that term in
Section 5.7 [Mandatory Prepayments]. Mandatory Prepayment of Indebtedness shall
have the meaning assigned to that term in Section 5.7 [Mandatory Prepayments].
Material Adverse Change shall mean any set of circumstances or events which (a)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations or prospects of the Loan Parties taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform any of
the Obligations, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document. Material Contract and Material Contracts
shall mean, as of any date of determination and individually or collectively as
the context may require, (i) any and all Government Contracts and (ii) any and
all contracts or agreements (other than Government Contracts) to which a Loan
Party is a party and pursuant to which a Loan Party is (a) entitled to receive
payments in excess of $10,000,000, in the aggregate, per annum, or (b) obligated
to make payments or have any other obligation or liability thereunder (direct or
contingent) in excess of $10,000,000 in the aggregate, per annum. Maximum
Borrowing Base shall mean an amount equal to the lesser of (i) $25,000,000 or
(ii) the Borrowing Base. Month, with respect to an Interest Period under the
LIBOR Rate Option, shall mean the interval between the days in consecutive
calendar months numerically corresponding to the first day of such Interest
Period. If any LIBOR Rate Interest Period begins on a day of a calendar month
for which there is no numerically corresponding day in the month in which such
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month. Moody’s shall mean
Moody’s Investors Service, Inc. and any successor thereto. Multiemployer Plan
shall mean any employee benefit plan which is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA and to which any Loan Party or any ERISA
Affiliate is then making or accruing an obligation to make contributions or,
within the preceding five (5) plan years, has made or had an obligation to make
such contributions. {N0289348 2 } 24



--------------------------------------------------------------------------------



 
[form8k10062020exh101work034.jpg]
New Contract shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments]. Next Available Term SOFR shall mean, at any time, for
any Interest Period, Term SOFR for the longest tenor that can be determined by
the Administrative Agent that is shorter than the applicable Corresponding Tenor
Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers]. Obligation and Obligations shall mean
any and all obligations or liabilities of any of the Loan Parties, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Amended and Restated Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, including without limitation:
(i) the outstanding principal and accrued interest (including interest accruing
after a petition for relief under the federal bankruptcy laws has been filed,
whether or not allowed) in respect of any Loans to the Borrowers; (ii) all fees
owing to the Administrative Agent and the Lenders; (iii) all reimbursement,
compensation and indemnification obligations under this Agreement or any other
Loan Document; and (iv) any amounts owing to a Lender pursuant to a Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Service Product.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing). Order shall have the meaning specified in Section 2.9.9 [Liability
for Acts and Omissions]. Other Connection Taxes shall mean, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient (or an agent or affiliate thereof) and the jurisdiction imposing
such Tax (other than connections arising solely from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). Other Lender
Provided Financial Service Product shall mean agreements or other arrangements
under which any Lender or Affiliate of a Lender provides any of the following
{N0289348 2 } 25



--------------------------------------------------------------------------------



 
[form8k10062020exh101work035.jpg]
products or services to any of the Loan Parties: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange. Other Taxes shall mean all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.6.2 [Replacement of a Lender]). Participant has the meaning specified in
Section 12.8.4 [Participations]. Participant Register shall have the meaning
specified in Section 12.8.4 [Participations]. Participation Advance shall have
the meaning specified in Section 2.9.3 [Disbursements, Reimbursement]. Payment
Date shall mean the first day of each calendar quarter after the date hereof and
on the Expiration Date or upon acceleration of the Amended and Restated Notes.
Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
obligations that survive the termination of the Loan Documents as to which no
claim has been asserted), termination of the Commitments and expiration or
termination of all Letters of Credit (unless the Letter of Credit Obligations
related thereto have been cash collateralized or back-stopped by a letter of
credit reasonably satisfactory to the Administrative Agent). PBGC shall mean the
Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title
IV of ERISA or any successor. Pension Plan shall mean any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA or Section 412 of the
Code and is, or at any time within the past five (5) years was, sponsored or
maintained by any Loan Party or any ERISA Affiliate or to which any Loan Party
or any ERISA Affiliate contributes, has an obligation to contribute, or at any
times during the immediately preceding five plan years contributed or had an
obligation to contribute. Permitted Discretion shall mean a determination made
in good faith and in the exercise of reasonable (from the perspective of a
secured asset-based lender) business judgment. Permitted Investments shall mean:
(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition; {N0289348 2 } 26



--------------------------------------------------------------------------------



 
[form8k10062020exh101work036.jpg]
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition; (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;
(iv) Cash Equivalents not otherwise described in clauses (i)-(iii) above; (v)
money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)-(v) above; and (vi) investments made under
cash management agreements with any Lenders. Permitted Joint Venture shall mean
a Joint Venture (a) (i) in which the Loan Parties or their Subsidiaries hold,
directly or indirectly, more than 50% of the equity interests of such Joint
Venture (other than HealthRev LLC, in which Solutions holds not less than 49% of
such Joint Venture), (ii) the Joint Venture is unpopulated, and (iii) the
aggregate liability of the Loan Parties and/or their Subsidiaries with respect
to, and in connection with, any such Joint Venture (together with all of such
other Joint Ventures), including for capital contributions, at any time
outstanding does not exceed $1,000,000; or (b) that is otherwise approved by the
Administrative Agent in its Permitted Discretion. Permitted Liens shall mean:
(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable; (ii) Pledges or
deposits made in the ordinary course of business to secure payment of workmen’s
compensation, or to participate in any fund in connection with workmen’s
compensation, unemployment insurance, old-age pensions or other social security
programs; (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default; (iv) Pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business; (v)
Encumbrances consisting of zoning restrictions, easements or other restrictions
on the use of real property, none of which materially impairs the use of such
property or the value thereof, and none of which is violated in any material
respect by existing or proposed structures or land use; {N0289348 2 } 27



--------------------------------------------------------------------------------



 
[form8k10062020exh101work037.jpg]
(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges and Other Lender
Provided Financial Service Products); (vii) Liens on property leased by any Loan
Party or Subsidiary of a Loan Party under operating leases securing obligations
of such Loan Party or Subsidiary to the lessor under such leases; (viii) Any
Lien existing on the date of this Agreement and described on Schedule 1.1(P),
provided that the principal amount secured thereby is not hereafter increased,
and no additional assets become subject to such Lien; (ix) Purchase Money
Security Interests and Liens on property leased by any Loan Party or Subsidiary
of a Loan Party under capitalized leases; provided that (i) the aggregate amount
of loans and deferred payments secured by such Purchase Money Security Interests
and capitalized leases at any time outstanding shall not exceed $500,000 in the
aggregate (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P)), and (ii) such Liens
shall be limited to the assets acquired with such purchase money financing or
leased pursuant to such capitalized lease; and (x) The following, (A) if the
validity or amount thereof is being contested in good faith by appropriate and
lawful proceedings diligently conducted so long as levy and execution thereon
have been stayed and continue to be stayed or (B) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, and in either
case they do not affect the Collateral or, in the aggregate, materially impair
the ability of any Loan Party to perform its Obligations hereunder or under the
other Loan Documents: (1) Claims or Liens for taxes, assessments or charges due
and payable and subject to interest or penalty; provided that the applicable
Loan Party maintains such reserves or other appropriate provisions as shall be
required by GAAP and pays all such taxes, assessments or charges forthwith upon
the commencement of proceedings to foreclose any such Lien; (2) Claims, Liens or
encumbrances upon, and defects of title to, real or personal property other than
the Collateral, including any attachment of personal or real property or other
legal process prior to adjudication of a dispute on the merits; (3) Claims or
Liens of mechanics, materialmen, warehousemen, carriers, or other statutory
nonconsensual Liens; or (4) Liens resulting from final judgments or orders to
the extent not constituting an Event of Default under Section 9.1.7 [Final
Judgments or Orders]. Person shall mean any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, government or political subdivision
or agency thereof, or any other entity. {N0289348 2 } 28



--------------------------------------------------------------------------------



 
[form8k10062020exh101work038.jpg]
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default. Prime Rate shall mean
the interest rate per annum announced from time to time by the Administrative
Agent at its Principal Office as its then prime rate, which rate may not be the
lowest or most favorable rate then being charged commercial borrowers or others
by the Administrative Agent. Any change in the Prime Rate shall take effect at
the opening of business on the day such change is announced. Principal Office
shall mean the main banking office of the Administrative Agent in Pittsburgh,
Pennsylvania. Prior Security Interest shall mean a valid and enforceable
perfected first-priority security interest under the Uniform Commercial Code in
the Collateral which is subject only to statutory Liens for taxes not yet due
and payable or Purchase Money Security Interests. Purchase Money Security
Interest shall mean Liens upon tangible personal property securing loans to any
Loan Party or Subsidiary of a Loan Party or deferred payments by such Loan Party
or Subsidiary for the purchase of such tangible personal property. Ratable Share
shall mean (i) with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest, and fees related thereto, the proportion that
such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided, however, that if the Revolving
Credit Commitments have terminated or expired, the Ratable Shares for purposes
of this clause shall be determined based upon the Revolving Credit Commitments
most recently in effect, giving effect to any assignments. (ii) with respect to
a Lender’s obligation to make Term Loans and receive payments, interest, and
fees related thereto, the proportion that such Lender’s Term Loans bears to the
Term Loans of all of the Lenders. (iii) with respect to all other matters as to
a particular Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Credit Commitment plus Term Loan, by (ii) the sum of the aggregate
amount of the Revolving Credit Commitments plus Term Loans of all Lenders;
provided, however, that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, “Ratable Share” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. Receivable shall mean in addition to
the definition of account as contained in the Uniform Commercial Code (a) each
of the Loan Parties’ present and future accounts, contract rights, receivables,
promissory notes and other instruments, contracts, chattel paper (including
tangible and electronic chattel paper), tax refunds, general intangibles and all
rights to receive the {N0289348 2 } 29



--------------------------------------------------------------------------------



 
[form8k10062020exh101work039.jpg]
payment of money or other consideration under present or future contracts
including, all of the Loan Parties’ rights under each Commercial Contract,
Government Contract and Government Subcontract and all related Government
Accounts now owned or hereafter acquired by any of the Loan Parties; (b) all
present and future cash of each of the Loan Parties; (c) all present and future
judgments, orders, awards and decrees in favor of each of the Loan Parties and
causes of action in favor of each of each of the Loan Parties; (d) all present
and future contingent and non-contingent rights of each of the Loan Parties to
the payment of money for any reason whatsoever, whether arising in contract,
tort or otherwise including, without limitation, all rights to receive payments
under presently existing or hereafter acquired or created letters of credit; (e)
all present and future claims, rights of indemnification and other rights of
each of the Loan Parties under or in connection with any contracts or agreements
to which the any of the Loan Parties is or becomes a party or third party
beneficiary; (f) all goods previously or hereafter returned, repossessed or
stopped in transit, the sale, lease or other disposition of which contributed to
the creation of any account, instrument or chattel paper of any of the Loan
Parties; (g) all present and future rights of each of the Loan Parties as an
unpaid seller of goods, including rights of stoppage in transit, detinue and
reclamation; (h) all rights which any of the Loan Parties may now or at any time
hereafter have, by law or agreement, against any Account Debtor or other obligor
of any of the Loan Parties, and all rights, liens and security interests which
the each of the Loan Parties may now or at any time hereafter have, by law or
agreement, against any property of any Account Debtor or other obligor of any of
the Loan Parties; (i) all invoices and shipping documents; and (j) all present
and future interests and rights of each of the Loan Parties, including rights to
the payment of money, under or in connection with all present and future leases
and subleases of real or personal property to which any of the Loan Parties is a
party, as lessor, sublessor, lessee or sublessee. Recipient shall mean (i) the
Administrative Agent, (ii) any Lender and (iii) the Issuing Lender, as
applicable. Recovery Event shall mean any settlement of or payment in respect of
any property or casualty insurance claim or any condemnation proceeding or power
of eminent domain relating to any asset of the Loan Parties. Reference Time with
respect to any setting of the then-current Benchmark means (1) if such Benchmark
is USD LIBOR, 11:00 a.m. (London time) on the day that is two London banking
days preceding the date of such setting, and (2) if such Benchmark is not USD
LIBOR, the time determined by the Administrative Agent in its reasonable
discretion. Reimbursement Obligation shall have the meaning specified in Section
2.9.3 [Disbursements, Reimbursement]. Related Parties shall mean, with respect
to any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates.
Relevant Governmental Body means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
{N0289348 2 } 30



--------------------------------------------------------------------------------



 
[form8k10062020exh101work040.jpg]
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto. Relief
Proceeding shall mean any proceeding seeking a decree or order for relief in
respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors. Reportable
Compliance Event means that any Covered Entity becomes a Sanctioned Person, or
is indicted, arraigned, investigated or custodially detained, or receives an
inquiry from regulatory or law enforcement officials, in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti- Terrorism Law. Required
Lenders shall mean (A) If there exists fewer than three (3) Lenders, all Lenders
(other than any Defaulting Lender), and (B) If there exist three (3) or more
Lenders, Lenders (other than any Defaulting Lender) having more than 50% of the
sum of (a) the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender), and (b) the aggregate outstanding amount of any Term Loans. Required
Share shall have the meaning assigned to such term in Section 5.11 [Settlement
Date Procedures]. Restricted Payments shall have the meaning specified in
Section 8.2.5 [Dividends and Related Distributions]. Revolving Credit Commitment
shall mean, as to any Lender at any time, the amount initially set forth
opposite its name on Schedule 1.1(B) in the column labeled “Amount of Commitment
for Revolving Credit Loans,” as such Commitment is thereafter assigned or
modified and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Lenders. Revolving Credit Loans shall mean
collectively and Revolving Credit Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan made by the Lenders or one of the
Lenders to the Borrowers pursuant to Section 2.1 [Revolving Credit Commitments]
or 2.9.3 [Disbursements, Reimbursement]. {N0289348 2 } 31



--------------------------------------------------------------------------------



 
[form8k10062020exh101work041.jpg]
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations. S&P means Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., and any successor thereto. Sanctioned Country
means a country subject to a sanctions program maintained by any Compliance
Authority. Sanctioned Person means any individual person, group, regime, entity
or thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including the blocking of property or rejection of transactions),
under any order or directive of any Compliance Authority or otherwise subject
to, or specially designated under, any sanctions program maintained by any
Compliance Authority. Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant Section 5.11
[Settlement Date Procedures]. SOFR means, with respect to any Business Day, a
rate per annum equal to the secured overnight financing rate for such Business
Day published by the SOFR Administrator on the SOFR Administrator’s Website on
the immediately succeeding Business Day. SOFR Administrator means the Federal
Reserve Bank of New York (or a successor administrator of the secured overnight
financing rate). SOFR Administrator’s Website means the website of the Federal
Reserve Bank of New York, currently at http://www.newyorkfed.org, or any
successor source for the secured overnight financing rate identified as such by
the SOFR Administrator from time to time. Solutions shall have the meaning
specified in the introductory paragraph. Solvent shall mean, with respect to any
Person on any date of determination, taking into account any right of
reimbursement, contribution or similar right available to such Person from other
Persons, that on such date (i) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (ii) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. {N0289348 2 } 32



--------------------------------------------------------------------------------



 
[form8k10062020exh101work042.jpg]
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. Standby Letter of Credit shall mean a Letter of
Credit issued to support obligations of one or more of the Loan Parties,
contingent or otherwise, which finance the working capital and business needs of
the Loan Parties incurred in the ordinary course of business. Statements shall
have the meaning specified in Section 6.1.6(i) [Historical Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
For the purposes of this Agreement, the term “Subsidiary” shall not include any
“Dormant Subsidiary”. Subsidiary Borrowers shall mean, collectively, Solutions,
Danya, Systems, and IBA. Swing Loan Commitment shall mean FNB’s commitment to
make Swing Loans to the Borrowers pursuant to Section 2.1.2 [Swing Loan
Commitment] hereof in an aggregate principal amount up to $5,000,000. Swing Loan
Lender shall mean FNB, in its capacity as a lender of the Swing Loans. Swing
Loan Note shall mean the Swing Loan Note of the Borrowers in the form of Exhibit
1.1(N)(2) evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof. Swing Loans shall mean collectively
and Swing Loan shall mean separately all Swing Loans or any Swing Loan made by
FNB to the Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
Syndication Letter shall have the meaning specified in Section 10.9 [Fees].
Systems shall have the meaning specified in the introductory paragraph. Tax
Group shall have the meaning specified in Section 8.2.5 [Dividends and Related
Distributions]. {N0289348 2 } 33



--------------------------------------------------------------------------------



 
[form8k10062020exh101work043.jpg]
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto. Term Loan shall have the meaning specified
in Section 3.1 [Term Loan Commitments]; Term Loans shall mean collectively all
of the Term Loans. Term Loan Commitment shall mean, as to any Lender at any
time, the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Term Loans,” as such Commitment is
thereafter assigned or modified and Term Loan Commitments shall mean the
aggregate Term Loan Commitments of all of the Lenders. Term SOFR means, for the
applicable Corresponding Tenor as of the applicable Reference Time, the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. Total Funded Debt shall mean, as of any date of
determination, without duplication, the sum of all Indebtedness representing
borrowed money, including both the current and long-term portion thereof,
capitalized lease obligations, reimbursement obligations under Letters of
Credit, and guaranty obligations in respect of any of the foregoing, in each
case determined and consolidated for the Borrowers and their subsidiaries in
accordance with GAAP. Total Leverage Ratio shall mean, as of any date of
determination, the ratio of (A) Total Funded Debt of the Borrowers as of the end
of the most recent fiscal quarter or (if such date of determination is a fiscal
quarter end) the fiscal quarter then ending to (B) Consolidated EBITDA for the
most recently ended four fiscal quarters or (if such date of determination is a
fiscal quarter end) the four fiscal quarters then ending. Transaction Documents
shall mean the Loan Documents and the Acquisition Documents. Transaction
Expenses shall mean any fees or expenses actually incurred by Holdings or any of
the other Borrowers, recognized in accordance with U.S. GAAP, in connection with
the transactions contemplated by the Transaction Documents in an aggregate
amount up to $3,200,000. Transition Date shall have the meaning specified in
Section 5.12 [Receipt and Application of Payments]. UCP shall have the meaning
specified in Section 12.11.1 [Governing Law]. Unadjusted Benchmark Replacement
means the applicable Benchmark Replacement excluding the related Benchmark
Replacement Adjustment. USD LIBOR means the offered rate for U.S. Dollar
deposits which the Intercontinental Exchange Benchmark Administration Ltd.
(“ICE,” or the successor thereto if ICE is no longer making a London Interbank
Offered Rate available) fixes, and as displayed in {N0289348 2 } 34



--------------------------------------------------------------------------------



 
[form8k10062020exh101work044.jpg]
the Bloomberg Financial Market System, as its LIBOR rate for U.S. Dollars for a
period having a borrowing date and a maturity comparable to such Interest
Period, on a day which is two (2) London Banking Days prior to the beginning of
each Interest Period. If such rate is not available on Bloomberg, the rate for
such date of determination will be determined as if the parties had specified
“USD-LIBOR-Reference Banks” as the applicable floating rate. “USD-LIBOR-
Reference Banks” shall mean that the rate for any date of determination (each
date, a “Reset Date”) that will be determined on the basis of the rates at which
deposits in U.S. Dollars are offered by the Reference Banks at approximately
11:00 a.m., London time, on the day that is two London Banking Days preceding
that Reset Date to prime banks in the London interbank market for a period
commencing on that Reset Date and having a maturity comparable to the applicable
Interest Period. The Administrative Agent will request the principal London
office of each of the Reference Banks to provide a quotation of its rate. If at
least two such quotations are provided as requested, the rate for that Reset
Date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for that Reset Date will be the arithmetic
mean of the rates quoted by major banks in New York City, selected by the
Administrative Agent, at approximately 11:00 a.m., New York City time, on that
Reset Date for loans in U.S. Dollars to leading European banks for a period
commencing on that Reset Date and having a maturity comparable to the applicable
Interest Period. “Reference Banks” means four major banks in the London
interbank market. Notwithstanding the foregoing, if the LIBOR Rate applicable to
an Advance (other than an Advance which is subject to an Interest Rate Contract)
is less than .50% (50 basis points), the LIBOR Rate shall be deemed to be .50%
(50 basis points). A “London Banking Day” means a day on which dealings are
carried on in the London interbank market. Unfunded Capital Expenditures for any
period of determination shall mean Capital Expenditures that were not
specifically funded by Indebtedness (for the purposes of this definition only,
Revolving Credit Loans are not considered Indebtedness) of the Borrowers and
their Subsidiaries, in each case determined and consolidated for the Borrowers
and their Subsidiaries in accordance with GAAP. Unused Line Fee shall have the
meaning specified in Section 2.3 [Unused Line Fees]. Upfront Fee shall have the
meaning specified in Section 10.9 [Fees]. USA Patriot Act shall mean the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107- 56, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced. U.S. Person shall
mean any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. U.S. Tax Compliance Certificate shall have the meaning
specified in Section 5.9.7 [Status of Lenders]. {N0289348 2 } 35



--------------------------------------------------------------------------------



 
[form8k10062020exh101work045.jpg]
Withholding Agent shall mean any Loan Party and the Administrative Agent, each
in their capacity as withholding agent under applicable Law. 1.2 Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(viii) the word “or” is not exclusive; (ix) section headings herein and in each
other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; and (x) unless otherwise
specified, all references herein to times of day shall constitute references to
Eastern time. 1.3 Accounting Principles; Changes in GAAP. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify the Administrative Agent
in writing that the Borrowers wish to amend any financial covenant in Section
8.2 of this Agreement, any related definition and/or the definition of the term
Total Net Leverage Ratio for purposes of interest, Letter of Credit Fee and
Unused Line Fee determinations to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such financial covenants
and/or interest, Letter of Credit Fee or Unused Line Fee determinations (or if
the Administrative Agent notifies the Borrowers in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2, any related
definition and/or the definition of the term Total Net Leverage Ratio for
purposes of interest, Letter of Credit Fee and Unused Line Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratios
or requirements to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, the Loan Parties’ compliance with such covenants and/or the
definition of the term {N0289348 2 } 36



--------------------------------------------------------------------------------



 
[form8k10062020exh101work046.jpg]
Total Net Leverage Ratio for purposes of interest, Letter of Credit Fee and
Unused Line Fee determinations shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions are amended in
a manner satisfactory to the Borrowers and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent. 1.4 For
all purposes under the Loan Documents, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. 2. REVOLVING CREDIT AND
SWING LOAN FACILITIES 2.1 Revolving Credit Commitments. 2.1.1. Revolving Credit
Loans. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans to the Borrowers at any time or from time to time on
or after the date hereof to the Expiration Date; provided that after giving
effect to each such Loan (i) the aggregate amount of Revolving Credit Loans from
such Lender shall not exceed such Lender’s Revolving Credit Commitment minus
such Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations, (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments, and (iii) the Revolving Facility Usage shall not exceed the
Maximum Borrowing Base. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1. 2.1.2. Swing Loan Commitment. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, and in order to facilitate loans and repayments between Settlement
Dates, FNB may, at its option, cancelable at any time for any reason whatsoever,
make swing loans (the “Swing Loans”) to the Borrowers at any time or from time
to time after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $5,000,000, provided that
after giving effect to such Loan, (i) the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders and (ii) the
Revolving Facility Usage shall not exceed the Maximum Borrowing Base. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this Section
2.1.2. 2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans. Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to {N0289348 2 } 37



--------------------------------------------------------------------------------



 
[form8k10062020exh101work047.jpg]
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] in accordance
with its Ratable Share. The aggregate of each Lender’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations. The obligations of each Lender hereunder
are several. The failure of any Lender to perform its obligations hereunder
shall not affect the Obligations of the Borrowers to any other party nor shall
any other party be liable for the failure of such Lender to perform its
obligations hereunder. The Lenders shall have no obligation to make Revolving
Credit Loans hereunder on or after the Expiration Date. 2.3 Unused Line Fee.
Accruing from the date hereof until the Expiration Date, the Borrowers agrees to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable fee (the “Unused Line Fee”) equal to the
Applicable Unused Line Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided, however, that solely in connection
with determining the share of each Lender in the Unused Line Fee, the Revolving
Facility Usage with respect to the portion of the Unused Fee allocated to the
Administrative Agent shall include the full amount of the outstanding Swing
Loans, and with respect to the portion of the Unused Line Fee allocated by the
Administrative Agent to all of the Lenders other than the Administrative Agent,
such portion of the Unused Line Fee shall be calculated in accordance with
Schedule 1.1(A) (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided
further, that any Unused Line Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Unused Line Fee shall otherwise have been due and payable
by the Borrowers prior to such time; and provided further that no Unused Line
Fee shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Unused Line Fees shall be
payable in arrears on each Payment Date. 2.4 Termination or Reduction of
Revolving Credit Commitments. The Borrowers shall have the right, upon not less
than three (3) Business Days’ notice to the Administrative Agent (or such
shorter period as may be agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments (ratably among the Lenders in
proportion to their Ratable Shares; provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Revolving Facility Usage would exceed the aggregate
Revolving Credit Commitments of the Lenders. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the Amended and Restated
Notes, together with outstanding Unused Line Fees, and the full amount of
interest accrued on the principal sum to be prepaid (and all amounts referred to
in Section 5.10 [Indemnity] hereof) to the extent necessary to cause the
aggregate Revolving Facility Usage after giving effect to such prepayments to be
equal to or less than the {N0289348 2 } 38



--------------------------------------------------------------------------------



 
[form8k10062020exh101work048.jpg]
Revolving Credit Commitments as so reduced or terminated. Any notice to reduce
the Revolving Credit Commitments under this Section 2.4 shall be irrevocable.
2.5 Revolving Credit Loan Requests; Swing Loan Requests. 2.5.1. Revolving Credit
Loan Requests. Except as otherwise provided herein, the Administrative Borrower,
on behalf of the Borrowers, may from time to time prior to the Expiration Date
request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans or Term Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 12:00 p.m. Eastern time, (i) three (3) Business Days prior
to the proposed Borrowing Date with respect to the making of Revolving Credit
Loans to which the LIBOR Rate Option applies or the conversion to or the renewal
of the LIBOR Rate Option for any Loans; and (ii) the same Business Day of the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone promptly confirmed in writing by letter, facsimile,
electronic mail or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. If no election is received with respect to the
conversion to or the renewal of the LIBOR Rate Option for any Loans by 12:00
p.m. Eastern time three (3) Business Days prior to the end of the Interest
Period with respect thereto, such Loan shall be converted to the Base Rate
Option. Each Loan Request shall be irrevocable and shall specify the aggregate
amount of the proposed Loans comprising each Borrowing Tranche, and, if
applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $100,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $100,000 and not less
than $1,000,000 for each Borrowing Tranche under the Base Rate Option. 2.5.2.
Swing Loan Requests. Except as otherwise provided herein, the Administrative
Borrower, on behalf of the Borrowers, may from time to time prior to the
Expiration Date request the Swing Loan Lender to make Swing Loans by delivery to
the Swing Loan Lender not later than 2:00 p.m. Eastern time on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone promptly confirmed in writing by
letter, facsimile, electronic mail or telex (each, a “Swing Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $250,000. 2.6 Making Revolving Credit Loans
and Swing Loans; Presumptions by the Administrative Agent; Repayment of
Revolving Credit Loans; Borrowings to Repay Swing Loans. 2.6.1. Making Revolving
Credit Loans. The Administrative Agent shall, promptly after receipt by it of a
Loan Request pursuant to Section 2.5 [Revolving Credit Loan {N0289348 2 } 39



--------------------------------------------------------------------------------



 
[form8k10062020exh101work049.jpg]
Requests; Swing Loan Requests], notify the Lenders of its receipt of such Loan
Request specifying the information provided by the Administrative Borrower and
the apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m. Eastern time on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent]. 2.6.2. Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent. 2.6.3. Making Swing Loans. So long as FNB elects to
make Swing Loans, FNB shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2 [Swing Loan Requests], fund such Swing Loan to the
Borrowers in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m. Eastern time on the Borrowing Date. 2.6.4. Repayment
of Revolving Credit Loans. The Borrowers shall repay the Revolving Credit Loans
together with all outstanding interest thereon on the Expiration Date. 2.6.5.
Borrowings to Repay Swing Loans. FNB may, at its option, exercisable at any time
for any reason whatsoever, demand repayment of the Swing Loans, and each Lender
shall make a Revolving Credit Loan in an amount equal to such Lender’s Ratable
Share of the aggregate principal amount of the outstanding Swing Loans, plus, if
FNB so requests, accrued interest thereon, provided that no Lender shall be
obligated in any event to make Revolving Credit Loans in excess of its Revolving
Credit Commitment minus its Ratable Share of Letter of {N0289348 2 } 40



--------------------------------------------------------------------------------



 
[form8k10062020exh101work050.jpg]
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. FNB shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time FNB so requests, which shall not be
earlier than 3:00 p.m. Eastern time on the Business Day next after the date the
Lenders receive such notice from FNB. 2.6.6. [RESERVED]. 2.7 Amended and
Restated Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Term Loans made
to it by each Lender, together with interest thereon, shall be evidenced by a
revolving credit Amended and Restated Note, a swing Amended and Restated Note
and a term Amended and Restated Note, dated the Closing Date payable to such
Lender (or its registered assigns) in a face amount equal to the Revolving
Credit Commitment, Swing Loan Commitment or Term Loan Commitment, as applicable,
of such Lender. 2.8 Use of Proceeds. The proceeds of the Revolving Credit Loans,
the Swing Loans and Term Loans shall be used solely: (i) to finance a portion of
the Acquisition, including fees and expenses related to the Acquisition; (ii) to
refinance existing indebtedness; (iii) to pay fees and expenses in connection
with this Agreement and the other Loan Documents and the closing of the Loans;
and (iv) for ongoing general corporate and general working capital purposes of
the Borrowers. 2.9 Letter of Credit Subfacility. 2.9.1. Issuance of Letters of
Credit. The Administrative Borrower, on behalf of the Borrowers, may request the
issuance of a letter of credit (each a “Letter of Credit”) on behalf of itself
or another Loan Party by delivering or having such other Loan Party deliver to
the Administrative Agent a completed application and agreement for letters of
credit in such form as the Administrative Agent may specify from time to time by
no later than 10:00 a.m. Eastern time at least five (5) Business Days, or such
shorter period as may be agreed to by the Administrative Agent, in advance of
the proposed date of issuance. Each Letter of Credit shall be a Standby Letter
of Credit (and may not be a Commercial Letter of Credit). Promptly after receipt
of any Letter of Credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof. Unless
the Issuing Lender has received notice from any Lender, the Administrative Agent
or any Loan Party, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.9, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue a Letter of Credit or agree to such amendment or extension, {N0289348 2 }
41



--------------------------------------------------------------------------------



 
[form8k10062020exh101work051.jpg]
provided that each Letter of Credit shall (A) shall be denominated on Dollars,
(B) have a maximum maturity of twelve (12) months from the date of issuance, and
(C) in no event expire later than the Expiration Date and provided further that
in no event shall (i) the Letter of Credit Obligations exceed, at any time,
$5,000,000 (the “Letter of Credit Sublimit”), (ii) the Revolving Facility Usage
exceed, at any one time, the Revolving Credit Commitments or (iii) the Revolving
Facility Usage exceed, at any one time, the Maximum Borrowing Base. Each request
by the Administrative Borrower, on behalf of the Borrowers, for the issuance,
amendment, or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment, or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to any Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Administrative Borrower, on
behalf of the Borrowers, and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment. 2.9.2. Letter of Credit Fees. The
Borrowers shall pay (i) to the Administrative Agent for the ratable account of
the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter of
Credit Fee Rate on the daily amount available to be drawn under each Letter of
Credit, and (ii) to the Issuing Lender for its own account a fronting fee equal
to the greater of (x) .25% per annum on the daily amount available to be drawn
under each Letter of Credit, and (y) $500. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrowers shall also pay to the
Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s then
in effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit. 2.9.3. Disbursements, Reimbursement. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively. In the event of
any request for a drawing under a Letter of Credit by the beneficiary or
transferee thereof, the Issuing Lender will promptly notify the Borrowers and
the Administrative Agent thereof. Provided that it shall have received such
notice, the Borrowers shall reimburse (such obligation to reimburse the Issuing
Lender shall sometimes be referred to as a “Reimbursement Obligation”) the
Issuing Lender prior to 12:00 p.m. Eastern time on the first Business Day
following the date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal in Dollars to the
amount so paid by the Issuing Lender. 2.9.3.1 In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 p.m. Eastern time on
the first Business Day following the Drawing Date, the Administrative Agent will
promptly notify each Lender thereof, and the Borrowers shall be {N0289348 2 } 42



--------------------------------------------------------------------------------



 
[form8k10062020exh101work052.jpg]
deemed to have requested that Revolving Credit Loans be made by the Lenders
under the Base Rate Option to be disbursed on the first Business Day following
the Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or Issuing
Lender pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. 2.9.3.2 Each Lender
shall upon any notice pursuant to Section 2.9.3.1 [Disbursements, Reimbursement]
make available to the Administrative Agent for the account of the Issuing Lender
an amount in immediately available funds equal to its Ratable Share of the
amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m. Eastern time on the first
Business Day following the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the first Business Day following
the Drawing Date to the date on which such Lender makes such payment (i) at a
rate per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Revolving Credit Loans under the Base Rate Option on and
after the fourth day following the Drawing Date. The Administrative Agent and
the Issuing Lender will promptly give notice (as described in Section 2.9.3.1
[Disbursements, Reimbursement] above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on the first Business Day following such Drawing Date shall not
relieve such Lender from its obligation under this Section 2.9.3.2
[Disbursements, Reimbursement]. 2.9.3.3 With respect to any unreimbursed drawing
that is not converted into Revolving Credit Loans under the Base Rate Option to
the Borrowers in whole or in part as contemplated by Section 2.9.3.1, because of
the Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing
thereof. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3. {N0289348 2 } 43



--------------------------------------------------------------------------------



 
[form8k10062020exh101work053.jpg]
2.9.4. Repayment of Participation Advances. 2.9.4.1 Upon (and only upon) receipt
by the Administrative Agent for the account of the Issuing Lender of immediately
available funds from the Borrowers (i) in reimbursement of any payment made by
the Issuing Lender under the Letter of Credit with respect to which any Lender
has made a Participation Advance to the Administrative Agent, or (ii) in payment
of interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender. 2.9.4.2
If the Administrative Agent is required at any time to return to any Loan Party,
or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time. 2.9.5. Documentation. Each Loan Party agrees to be bound by the
terms of the Issuing Lender’s application and agreement for letters of credit
and the Issuing Lender’s written regulations and customary practices relating to
letters of credit, though such interpretation may be different from such Loan
Party’s own. In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern. It is understood and agreed
that, except in the case of gross negligence or willful misconduct, the Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto. 2.9.6. Determinations to Honor Drawing Requests. In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Lender shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit. 2.9.7. Nature of Participation
and Reimbursement Obligations. Each Lender’s obligation in accordance with this
Agreement to make the Revolving Credit Loans or Participation Advances, as
contemplated by Section 2.9.3 [Disbursements, Reimbursement], as a result of a
drawing under a Letter of Credit, and the Obligations of the Borrowers to
reimburse the Issuing Lender upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 under all circumstances, including
the following circumstances: {N0289348 2 } 44



--------------------------------------------------------------------------------



 
[form8k10062020exh101work054.jpg]
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever; (ii) the failure of any Loan Party or
any other Person to comply, in connection with a Letter of Credit Borrowing,
with the conditions set forth in Sections 2.1 [Revolving Credit Commitments],
2.5 [Revolving Credit Loan Requests; Swing Loan Requests], 2.6 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement]; (iii)
any lack of validity or enforceability of any Letter of Credit; (iv) any claim
of breach of warranty that might be made by any Loan Party or any Lender against
any beneficiary of a Letter of Credit, or the existence of any claim, set-off,
recoupment, counterclaim, crossclaim, defense or other right which any Loan
Party or any Lender may have at any time against a beneficiary, successor
beneficiary any transferee or assignee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the Issuing
Lender or its Affiliates or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured); (v) the lack of power or authority of any signer of (or
any defect in or forgery of any signature or endorsement on) or the form of or
lack of validity, sufficiency, accuracy, enforceability or genuineness of any
draft, demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof; (vi) payment
by the Issuing Lender or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit; (vii) the solvency of,
or any acts or omissions by, any beneficiary of any Letter of Credit, or any
other Person having a role in any transaction or obligation relating to a Letter
of Credit, or the existence, nature, quality, quantity, condition, {N0289348 2 }
45



--------------------------------------------------------------------------------



 
[form8k10062020exh101work055.jpg]
value or other characteristic of any property or services relating to a Letter
of Credit; (viii) any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by any Loan Party, unless the
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after the Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice; (ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party; (x) any breach of this Agreement or any other Loan
Document by any party thereto; (xi) the occurrence or continuance of an
Insolvency Proceeding with respect to any Loan Party; (xii) the fact that an
Event of Default or a Potential Default shall have occurred and be continuing;
(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and (xiv) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. 2.9.8. Indemnity. Each Borrower hereby agrees to protect, indemnify,
pay and save harmless the Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body. For the avoidance of
doubt, this Section 2.9.8 shall not be interpreted to refer to Taxes, which are
addressed elsewhere herein. 2.9.9. Liability for Acts and Omissions. As between
any Loan Party and the Issuing Lender, or the Issuing Lender’s Affiliates, such
Loan Party assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for any of the following, including any losses or damages to any
Loan Party or {N0289348 2 } 46



--------------------------------------------------------------------------------



 
[form8k10062020exh101work056.jpg]
other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit. Without limiting the generality of the
foregoing, the Issuing Lender and each of its Affiliates (i) may rely on any
oral or other communication believed in good faith by the Issuing Lender or such
Affiliate to have been authorized or given by or on behalf of the applicant for
a Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that {N0289348 2 } 47



--------------------------------------------------------------------------------



 
[form8k10062020exh101work057.jpg]
is the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit. In furtherance and extension and not in limitation
of the specific provisions set forth above, any action taken or omitted by the
Issuing Lender or its Affiliates under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put the Issuing Lender or its
Affiliates under any resulting liability to the Borrowers or any Lender. 2.9.10.
Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the first
Business Day of each month, provide to Administrative Agent and Borrowers a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request. 2.10 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender: (i) fees shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.3 [Unused Line Fees]; (ii) the Commitment and outstanding Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 12.1
[Modifications, Amendments or Waivers]); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby; (iii) if any Swing Loans are outstanding or any
Letter of Credit Obligations exist at the time such Lender becomes a Defaulting
Lender, then: (a) all or any part of the outstanding Swing Loans and Letter of
Credit Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time; (b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding; {N0289348 2 } 48



--------------------------------------------------------------------------------



 
[form8k10062020exh101work058.jpg]
(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s Letter of
Credit Obligations during the period such Defaulting Lender’s Letter of Credit
Obligations are cash collateralized; (d) if the Letter of Credit Obligations of
the non-Defaulting Lenders are reallocated pursuant to clause (a) above, then
the fees payable to the Lenders pursuant to Section 2.9.2 [Letter of Credit
Fees] shall be adjusted in accordance with such non-Defaulting Lenders’ Ratable
Share; and (e) if all or any portion of such Defaulting Lender’s Letter of
Credit Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and
(iv) so long as such Lender is a Defaulting Lender, FNB shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii) (and such Defaulting Lender shall not participate therein). If
(i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) FNB or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, FNB shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless FNB or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to FNB or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder. In the event that the
Administrative Agent, the Borrower, FNB and the Issuing Lender agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Administrative Agent will so notify
the parties hereto, and the Ratable Share of the Swing Loans and Letter of
Credit Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment, and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swing Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Ratable Share. {N0289348 2 } 49



--------------------------------------------------------------------------------



 
[form8k10062020exh101work059.jpg]
3. TERM LOANS 3.1 Term Loan Commitments. Subject to the terms and conditions
hereof, and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make a term loan (the “Term Loan”) to the
Borrowers on the Closing Date in such principal amount as the Borrowers shall
request up to, but not exceeding such Lender’s Term Loan Commitment. 3.2 Nature
of Lenders’ Obligations with Respect to Term Loans; Repayment Terms. The
obligations of each Lender to make Term Loans to the Borrowers shall be in the
proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrowers, but each Lender’s Term Loan to the
Borrowers shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrowers shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The principal balance of
the Term Loans shall be due and payable in consecutive quarterly installments
determined by, and as set forth in, the table set forth below (subject, however,
to adjustment for voluntary prepayments as set forth in Section 5.6 [Voluntary
Prepayments] and mandatory prepayments as set forth in Section 5.7 [Mandatory
Prepayments]): Amount of Term Date of Payment of Installment Loan Repayment Year
1 December 31, 2020 $1,750,000.00 March 31, 2021 $1,750,000.00 June 30, 2021
$1,750,000.00 September 30, 2021 $1,750,000.00 Year 2 December 31, 2021
$1,750,000.00 March 31, 2022 $1,750,000.00 June 30, 2022 $1,750,000.00 September
30, 2022 $1,750,000.00 Year 3 December 31, 2022 $2,187,500.00 March 31, 2023
$2,187,500.00 June 30, 2023 $2,187,500.00 September 30, 2023 $2,187,500.00 Year
4 December 31, 2023 $2,187,500.00 March 31, 2024 $2,187,500.00 June 30, 2024
$2,187,500.00 September 30, 2024 $2,187,500.00 {N0289348 2 } 50



--------------------------------------------------------------------------------



 
[form8k10062020exh101work060.jpg]
Year 5 December 31, 2024 $2,187,500.00 March 31, 2025 $2,187,500.00 June 30,
2025 $2,187,500.00 Payments of principal shall be due on the last day of each
calendar quarter, beginning on December 31, 2020, as set forth above, and
continuing until the Expiration Date when the entire unpaid principal balance
hereof and accrued interest thereon shall be due and payable in full. 4.
INTEREST RATES 4.1 Interest Rate Options. The Borrowers shall pay interest in
respect of the outstanding unpaid principal amount of the Loans as selected by
the Administrative Borrower from the Base Rate Option or LIBOR Rate Option set
forth below applicable to the Loans, it being understood that, subject to the
provisions of this Agreement, the Administrative Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than six (6) Borrowing Tranches in the aggregate among
all of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, neither the Administrative Borrower nor any
other Borrower may request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate. 4.1.1. Revolving
Credit Interest Rate Options; Swing Line Interest Rate. The Administrative
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans: (i) Revolving Credit Base Rate Option:
A fluctuating rate per annum (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) equal to the Base Rate plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate; or (ii)
Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the LIBOR Rate as determined
for each applicable Interest Period plus the Applicable Margin. Subject to
Section 4.3 [Interest After Default], only the Base Rate Option applicable to
Revolving Credit Loans shall apply to the Swing Loans. {N0289348 2 } 51



--------------------------------------------------------------------------------



 
[form8k10062020exh101work061.jpg]
4.1.2. Term Loan Interest Rate Options. The Administrative Borrower shall have
the right to select from the following Interest Rate Options applicable to the
Term Loans: (i) Term Loan Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or (ii) Term Loan LIBOR Rate
Option: A rate per annum (computed on the basis of a year of 360 days and actual
days elapsed) equal to the LIBOR Rate plus the Applicable Margin. 4.1.3. Rate
Quotations. The Administrative Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made. 4.2 Interest Periods. At any time when the Administrative
Borrower shall select, convert to or renew a LIBOR Rate Option, the
Administrative Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option: 4.2.1. Amount of Borrowing Tranche. Each
Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of, and not less than, the respective amounts set forth in Section
2.5.1 [Revolving Credit Loan Requests]; and 4.2.2. Renewals. In the case of the
renewal of a LIBOR Rate Option at the end of an Interest Period, the first day
of the new Interest Period shall be the last day of the preceding Interest
Period, without duplication in payment of interest for such day. 4.3 Interest
After Default. To the extent permitted by Law, upon the occurrence of an Event
of Default and until such time such Event of Default shall have been cured or
waived, and at the discretion of the Administrative Agent or upon written demand
by the Required Lenders to the Administrative Agent: 4.3.1. Letter of Credit
Fees, Interest Rate. The Letter of Credit Fees and the rate of interest for each
Loan otherwise applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or
Section 4.1 [Interest Rate Options], respectively, shall be increased by 2.0%
per annum; 4.3.2. Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and {N0289348 2 } 52



--------------------------------------------------------------------------------



 
[form8k10062020exh101work062.jpg]
4.3.3. Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent. The Administrative Agent will notify the Borrowers if the
rate of interest is increased pursuant to this Section 4.3. 4.4 LIBOR Rate
Unavailable; Illegality; Increased Costs; Deposits Not Available. LIBOR
Unavailability. Notwithstanding anything to the contrary, in the event that the
Administrative Agent shall have reasonably determined in good faith that U.S.
Dollar deposits in the principal amounts of the Loans are not generally
available in the London interbank market, or that the Administrative Agent has
been notified in writing by the Required Lenders that the rates at which such
U.S. Dollar deposits are being offered will not adequately and fairly in good
faith reflect the cost to the Required Lenders of making or maintaining Loans at
LIBOR, or that reasonable means do not exist for ascertaining LIBOR, the
Administrative Agent shall, as soon as practicable thereafter, notify the
Borrower and the Lenders of such determination (a “LIBOR Unavailability
Notice”). The Administrative Agent may rescind any such LIBOR Unavailability
Notice in the event that the circumstances giving rise to such notice no longer
exist (such notice to be provided by the Administrative Agent promptly upon
written notice of the Majority Lenders that the circumstances giving rise to
such LIBOR Unavailability Notice have ceased to exist). 4.4.2. Benchmark
Replacement Setting. (i) Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, if a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then, (x) if a Benchmark Replacement is
determined in accordance with clause (1) or (2) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, in connection with a Benchmark
Transition Event, such Benchmark Replacement will replace such Benchmark for all
purposes hereunder and under any Loan Document in respect of such Benchmark
setting and subsequent Benchmark settings without any amendment to, or further
action or consent of any other party to, this Agreement or any other Loan
Document and (y) if a Benchmark Replacement is determined in accordance with
clause (3) of the definition of “Benchmark Replacement” for such Benchmark
Replacement Date, or in connection with an Early Opt-in Election, such Benchmark
Replacement will replace such Benchmark for all purposes hereunder and under any
Loan Document in respect of any Benchmark setting at or after 5:00 p.m. (New
York City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Borrowers without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Loan Document so long as the Administrative Agent has not received, by such
time, written notice of objection to such Benchmark Replacement from Lenders
Comprising Required Lenders. (ii) Benchmark Replacement Conforming Changes. In
connection with the implementation of a Benchmark Replacement, the
Administrative Agent will {N0289348 2 } 53



--------------------------------------------------------------------------------



 
[form8k10062020exh101work063.jpg]
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or any other Loan Document. (iii) Notices; Standards for
Decisions and Determinations. The Administrative Agent will promptly notify the
Administrative Borrower of (i) any occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, (iv) the removal
or reinstatement of any tenor of Term SOFR pursuant to Section 4.4.2(iv)
[Unavailability of Tenor of Benchmark] below, and (v) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or, if applicable, any
Lender (or group of Lenders) pursuant to this Section 4.4.2 [Benchmark
Replacement Setting] including any determination with respect to a tenor, rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party to this
Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to Section 4.4.2 [Benchmark Replacement Setting]. (iv)
Unavailability of Tenor of Benchmark. Notwithstanding anything to the contrary
herein or in any other Loan Document, at any time (including in connection with
the implementation of a Benchmark Replacement), (i) if the then-current
Benchmark is a term rate (including Term SOFR or USD LIBOR) and either (A) any
tenor for such Benchmark is not displayed on a screen or other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion or (B) the regulatory
supervisor for the administrator of such Benchmark has provided a public
statement or publication of information announcing that any tenor for such
Benchmark is or will be no longer representative, then the Administrative Agent
may modify the definition of “Interest Period” for any Benchmark settings at or
after such time to remove such unavailable or non-representative tenor and (ii)
if a tenor that was removed pursuant to clause (i) above either (A) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (B) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Administrative Agent may modify
the definition of “Interest Period” for all Benchmark settings at or after such
time to reinstate such previously removed tenor. (v) Benchmark Unavailability
Period. Upon the Administrative Borrower’s receipt of notice of the commencement
of a Benchmark Unavailability Period, the Administrative Borrower may revoke any
request for a borrowing of, conversion to or continuation of any Loan or Loans
to be made, converted or continued under the LIBOR Rate Option during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to the Base Rate Option. During any Benchmark Unavailability Period
or at any time that a tenor for the then-current Benchmark is not an Available
Tenor, the component of Base Rate based upon the then-current Benchmark or such
tenor for such Benchmark, as applicable, will not be used in any determination
of the Base Rate. {N0289348 2 } 54



--------------------------------------------------------------------------------



 
[form8k10062020exh101work064.jpg]
4.4.3. Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that: (i) the making, maintenance or funding of any
Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or (ii) such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or (iii)
after making all reasonable efforts, deposits of the relevant amount in Dollars
for the relevant Interest Period for a Loan, or to banks generally, to which a
LIBOR Rate Option applies, respectively, are not available to such Lender with
respect to such Loan, or to banks generally, in the interbank Eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights]. 4.4.4. Administrative Agent’s and
Lender’s Rights. In the case of any event specified in Section 4.4.1 [LIBOR
Unavailability] above, the Administrative Agent shall promptly so notify the
Lenders and the Borrowers thereof, and in the case of an event specified in
Section 4.4.3 [Illegality; Increased Costs; Deposits Not Available] above, such
Lender shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrowers to select, convert to or renew a
LIBOR Rate Option shall be suspended until the Administrative Agent shall have
later notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Administrative
Borrower has previously notified the Administrative Agent of its selection of,
conversion to or renewal of a LIBOR Rate Option and such Interest Rate Option
has not yet gone into effect, such notification shall be deemed to provide for
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans. If any Lender notifies the Administrative
Agent of a determination under Section 4.4.3 [Illegality; Increased Costs;
Deposits Not Available], the Borrowers shall, subject to the Borrowers’
indemnification Obligations under Section 5.10 [Indemnity], as to any Loan of
the Lender to which a LIBOR Rate Option applies, on the date specified in such
notice either convert such Loan to the Base Rate Option otherwise available with
respect to such Loan or prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice {N0289348 2 } 55



--------------------------------------------------------------------------------



 
[form8k10062020exh101work065.jpg]
from the Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date. 4.5 Selection of Interest Rate Options. If the
Borrowers fail to select a new Interest Period to apply to any Borrowing Tranche
of Loans under the LIBOR Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, as applicable to Revolving
Credit Loans or Term Loans as the case may be, commencing upon the last day of
the existing Interest Period. 5. PAYMENTS 5.1 Payments. All payments and
prepayments to be made in respect of principal, interest, Unused Line Fees,
Letter of Credit Fees, Arrangement Fee, the Agency Fee, the Upfront Fee or other
fees or amounts due from the Borrowers hereunder shall be payable prior to 11:00
a.m. Eastern time on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and without set-off, counterclaim or other deduction of any nature (except as
expressly permitted by Section 5.9 [Taxes]), and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of FNB with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans or Term Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. Eastern time by the Administrative Agent with respect to the Loans
and such payments are not distributed to the Lenders on the same day received by
the Administrative Agent, the Administrative Agent shall pay the Lenders the
Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Administrative Agent and not distributed to the Lenders.
The Administrative Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement. 5.2 Pro Rata Treatment of Lenders. Each
borrowing of Revolving Credit Loans shall be allocated to each Lender according
to its Ratable Share, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal, interest, Unused Line Fees and Letter of Credit Fees (but
excluding the Arrangement Fee, the Agency Fee, the Upfront Fee and the Issuing
Lender’s fronting fee) shall (except as otherwise may be provided with respect
to a Defaulting Lender and except as provided in Section 4.4.4 [Administrative
Agent’s and Lender’s Rights] in the case of an event specified in Section 4.4
[LIBOR Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Unused Line Fees and
Letter of Credit Fees, as set forth in this Agreement. Notwithstanding any of
the foregoing, each borrowing or payment or prepayment by the Borrowers of
principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to FNB according to Section 2.6.5 [Borrowings to
Repay Swing Loans]. {N0289348 2 } 56



--------------------------------------------------------------------------------



 
[form8k10062020exh101work066.jpg]
5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, together with interest
or other amounts, if any, required by Law (including court order) to be paid by
the Lender or the holder making such purchase; and (ii) the provisions of this
Section 5.3 shall not be construed to apply to (x) any payment made by the Loan
Parties pursuant to and in accordance with the express terms of the Loan
Documents or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or Participation
Advances to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. 5.4 Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. 5.5 Interest Payment Dates. Interest on Loans to which the Base
Rate Option applies shall be due and payable in arrears on each Payment Date.
Interest on Loans to which the {N0289348 2 } 57



--------------------------------------------------------------------------------



 
[form8k10062020exh101work067.jpg]
LIBOR Rate Option applies shall be due and payable on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 5.7 [Mandatory Prepayments]
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise). 5.6 Voluntary Prepayments. 5.6.1. Right to Prepay.
The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]). Whenever the Borrowers desire to prepay any part
of the Loans, the Administrative Borrower shall provide a prepayment notice to
the Administrative Agent by 1:00 p.m. Eastern time at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or Term Loans or
no later than 1:00 p.m. Eastern time on the date of prepayment of Swing Loans,
setting forth the following information: (a) the date, which shall be a Business
Day, on which the proposed prepayment is to be made; (b) a statement indicating
the application of the prepayment between the Revolving Credit Loans, Term Loans
and Swing Loans; (c) a statement indicating the application of the prepayment
between Loans to which the Base Rate Option applies and Loans to which the LIBOR
Rate Option applies; and (d) the total principal amount of such prepayment,
which shall not be less than $100,000 for any Swing Loan or $500,000 for any
Term Loan. All prepayment notices shall be irrevocable. The principal amount of
the Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be
applied to unpaid installments of principal of the Term Loans as directed by the
Administrative Borrower and any principal amount of the Term Loan prepaid may
not be reborrowed. Notwithstanding the application of any prepayments as
directed by the Administrative Borrower pursuant to this Section 5.6.1 [Right to
Prepay], for purposes of calculating any applicable Fixed Charge Coverage Ratio,
such prepayments will be deemed to have been applied in accordance with the
requirements for the application of mandatory Term Loan prepayments pursuant to
Section 5.7 [Mandatory Prepayments]. Except as provided in Section 4.4.4
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fail to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, next to Loans to which the Base
Rate Option applies, then to Loans to which the LIBOR Rate Option {N0289348 2 }
58



--------------------------------------------------------------------------------



 
[form8k10062020exh101work068.jpg]
applies. Any prepayment hereunder shall be subject to the Borrowers’ Obligation
to indemnify the Lenders under Section 5.10 [Indemnity]. 5.6.2. Replacement of a
Lender. In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 12.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.8
[Successors and Assigns]), all of its interests, rights (other than existing
rights to payments pursuant to Sections 5.8 [Increased Costs] or 5.9 [Taxes])
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee specified in
Section 12.8 [Successors and Assigns]; (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
Participation Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.10 [Indemnity]) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.8.1 [Increased Costs
Generally] or payments required to be made pursuant to Section 5.9 [Taxes], such
assignment will result in a reduction in such compensation or payments
thereafter; and (iv) such assignment does not conflict with applicable Law. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. 5.6.3. Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrowers are or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such {N0289348 2 } 59



--------------------------------------------------------------------------------



 
[form8k10062020exh101work069.jpg]
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. 5.7 Mandatory Prepayments. 5.7.1. Sale of Assets. If
on any date the Borrowers or any of their Subsidiaries shall receive net cash
proceeds from (i) any Asset Sale, and the net cash proceeds of such Asset Sale
or the aggregate net cash proceeds of all Asset Sales in any fiscal year exceeds
$250,000, or (ii) any Recovery Event, and the net cash proceeds of such Recovery
Event or the aggregate net cash proceeds of all Recovery Events during any
fiscal year exceeds $250,000, then all of such net cash proceeds (and not merely
such excess) shall be applied five (5) Business Days after such date to the
prepayment of the Term Loans as follows: payments will first be applied pro rata
to the unpaid installments of principal of the Term Loans, without premium or
penalty (subject to payment of breakage costs in the case of a prepayment of
Loans for which a LIBOR Rate Option applies other than on the last day of the
relevant interest period, or any other provision contained in this Agreement)
and then to reduce the outstanding Revolving Facility Usage, if any. The amount
of any mandatory prepayments applied to principal of the Term Loans under this
Section 5.7.1 [Sale of Assets] may not be reborrowed. 5.7.2. Maximum Borrowing
Base Exceeded. Whenever the outstanding Revolving Facility Usage exceed the
Maximum Borrowing Base, the Borrowers shall make, within one (1) Business Day
after the Borrowers learn of such excess and whether or not the Administrative
Agent has given notice to such effect, a mandatory prepayment of principal equal
to the excess of the outstanding principal balance of the Revolving Credit Loans
over the Maximum Borrowing Base, together with accrued interest on such
principal amount. If after such prepayment the Revolving Facility Usage still
exceeds the Maximum Borrowing Base, the Borrowers shall cash collateralize such
excess amount by pledging and depositing with or delivering to Administrative
Agent, for the benefit of each of the Lenders, as collateral for such excess
amount, cash or deposit account balances pursuant to documentation satisfactory
to Administrative Agent, which such cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrowers hereby grant to Administrative Agent, for the benefit of each of the
Lenders, a security interest in all cash collateral pledged pursuant to this
Section 5.7.2 [Maximum Borrowing Base Exceeded]. 5.7.3. Excess Cash Flow. Within
ten (10) calendar days of delivery of the Holdings’ audited consolidated
year-end financial statements, but in any event no later than one hundred twenty
(120) calendar days after the end of each fiscal year commencing with the fiscal
year ending September 30, 2021, and continuing through the expiration of the
term hereof, the Borrowers shall make a mandatory prepayment of principal on the
Term Loans (“Mandatory Prepayment of Excess Cash Flow”) in an amount equal to:
(a) 75% of Excess Cash Flow for the immediately preceding fiscal year if, at the
time of determination, the Total Leverage Ratio of the Borrowers is greater than
or equal to 2.5 to1.0; {N0289348 2 } 60



--------------------------------------------------------------------------------



 
[form8k10062020exh101work070.jpg]
(b) 50% of Excess Cash Flow for the immediately preceding fiscal year if, at the
time of determination, the Total Leverage Ratio of the Borrowers is less than
2.5:1.0 but greater than or equal to 1.5 to 1.0; and (c) 0% of Excess Cash Flow
for the immediately preceding fiscal year if, at the time of determination, the
Total Leverage Ratio of the Borrowers is less than 1.5 to1.0. Each Mandatory
Prepayment of Excess Cash Flow (i) shall be reduced by the aggregate principal
amount of all voluntary Term Loan prepayments made during the immediately
preceding fiscal year, and (ii) shall be applied pro rata to the unpaid
installments of principal of the Term Loans. To the extent that a Mandatory
Prepayment of Excess Cash Flow exceeds the outstanding principal amount of the
Term Loans, such prepayment shall be limited to the amount necessary to prepay
the Term Loans in full. The amount of any Mandatory Prepayment of Excess Cash
Flow applied to principal of the Term Loan may not be reborrowed. 5.7.4. Equity
Issuance; Indebtedness. Within five (5) Business Days of: (i) the issuance by
Holdings of any Equity Interests (other than an Excluded Equity Issuance), and
continuing through the expiration of the term hereof, the Borrowers shall make a
mandatory prepayment of principal on the Term Loans in an amount equal to the
percentage set forth below of the net cash proceeds of the issuance of such
Equity Interests, together with accrued interest on such principal amount (each,
a “Mandatory Prepayment of Equity”): (a) 50% of such net cash proceeds if, at
the time of issuance, the Total Leverage Ratio is equal to or greater than 2.0
to 1.0; and (b) 25% of such net cash proceeds if, at the time of issuance, the
Total Leverage Ratio is less than 2.0 to 1.0. (ii) the issuance by Holdings or
any Borrower of any Indebtedness, other than any Indebtedness permitted under
Section 8.2.1 [Indebtedness], and continuing through the expiration of the term
hereof, the Borrowers shall make a mandatory prepayment of principal on the Term
Loans in an amount equal to 100% of the net cash proceeds of the issuance of
such Indebtedness, as applicable, together with accrued interest on such
principal amount (each, a “Mandatory Prepayment of Indebtedness”). (iii) Each
Mandatory Prepayment of Equity or Mandatory Prepayment of Indebtedness shall be
applied pro rata to the unpaid installments of principal of the Term Loans. To
the extent that a Mandatory Prepayment of Equity or Mandatory Prepayment of
Indebtedness exceeds the outstanding principal amount of the Term Loans, such
prepayment shall be limited to the amount necessary to prepay the Term Loans in
full. The amount of any Mandatory Prepayment of Equity or Mandatory Prepayment
of Indebtedness applied to principal of the Term Loan may not be reborrowed.
5.7.5. Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 [Mandatory Prepayments] shall first be applied
among the Interest {N0289348 2 } 61



--------------------------------------------------------------------------------



 
[form8k10062020exh101work071.jpg]
Rate Options to the principal amount of the Loans subject to the Base Rate
Option, then to Loans subject to a LIBOR Rate Option. In accordance with Section
5.10 [Indemnity], the Borrowers shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against Loans subject to a LIBOR Rate Option on any day other than the
last day of the applicable Interest Period. 5.8 Increased Costs. 5.8.1.
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the LIBOR Rate) or the Issuing Lender; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender, the Issuing Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender, the Issuing Lender or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, the Issuing Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Issuing Lender or other Recipient, the Borrowers will pay to such Lender, the
Issuing Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered. 5.8.2. Capital
Requirements. If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to {N0289348
2 } 62



--------------------------------------------------------------------------------



 
[form8k10062020exh101work072.jpg]
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered. 5.8.3.
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans. A certificate of a Lender or the Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Lender or its
holding company, as the case may be, as specified in Sections 5.8.1 [Increased
Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. 5.8.4. Delay in
Requests. Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section 5.8 [Increased Costs] shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof). 5.9 Taxes. 5.9.1. Issuing Lender. For purposes of this Section 5.9,
the term “Lender” includes the Issuing Lender and the term “applicable Law”
includes FATCA. 5.9.2. Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
without deduction or withholding for any Taxes, except as required by applicable
Law. If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made. 5.9.3. Payment of
Other Taxes by the Loan Parties. Without duplication of other amounts payable by
a Loan Party, the Loan Parties shall timely pay to the relevant Official Body in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. {N0289348 2 } 63



--------------------------------------------------------------------------------



 
[form8k10062020exh101work073.jpg]
5.9.4. Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) calendar days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. 5.9.5. Indemnification by the
Lenders for Taxes. Each Lender shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.8.4 [Participations] relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders for Taxes]. 5.9.6. Evidence of Payments. As soon as practicable after
any payment of Taxes by any Loan Party to an Official Body pursuant to this
Section 5.9 [Taxes], such Loan Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
5.9.7. Status of Recipients. (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrowers and the Administrative Agent, at
the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
{N0289348 2 } 64



--------------------------------------------------------------------------------



 
[form8k10062020exh101work074.jpg]
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Recipient’s reasonable judgment such
completion, execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient. (ii) Without limiting the generality of
the foregoing, in the event that each Borrower is a U.S. Borrower, (A) any
Recipient that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Recipient is exempt from U.S.
federal backup withholding tax; (B) any Foreign Recipient shall, to the extent
it is legally entitled to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Recipient becomes a Recipient under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), whichever of the following is
applicable: (i) in the case of a Foreign Recipient claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(iii) executed originals of IRS Form W-8ECI; (iv) in the case of a Foreign
Recipient claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 5.9.7(A) to the effect that such Foreign Recipient is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or (v) to the extent a Foreign Recipient is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Recipient is a partnership and one or more direct or indirect
partners of such Foreign Recipient are claiming the portfolio interest {N0289348
2 } 65



--------------------------------------------------------------------------------



 
[form8k10062020exh101work075.jpg]
exemption, such Foreign Recipient may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(D) on behalf of each such direct and
indirect partner; (C) any Foreign Recipient shall, to the extent it is legally
entitled to do so, deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Recipient becomes a Recipient under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Recipient under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so. 5.9.8. Treatment of Certain
Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.9 [Taxes] (including by the payment of
additional amounts pursuant to this Section 5.9 [Taxes]), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.9 [Taxes] with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Official Body with respect to such refund). Such indemnifying
party, upon the request of such indemnified party incurred in connection with
obtaining such refund, shall repay to such indemnified party the amount paid
over pursuant to this Section 5.9.8 [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 5.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an {N0289348 2 } 66



--------------------------------------------------------------------------------



 
[form8k10062020exh101work076.jpg]
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. 5.9.9. Survival. Each party’s
obligations under this Section 5.9 [Taxes] shall survive the resignation of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations. 5.10 Indemnity. In addition to the compensation or
payments required by Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the
Borrowers shall indemnify each Lender against all liabilities, losses or
expenses (including loss of anticipated profits, any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract, but, for the avoidance of doubt, excluding Taxes)
which such Lender sustains or incurs as a consequence of any: (i) payment,
prepayment, conversion or renewal of any Loan to which a LIBOR Rate Option
applies on a day other than the last day of the corresponding Interest Period
(whether or not such payment or prepayment is mandatory, voluntary or automatic
and whether or not such payment or prepayment is then due), or (ii) attempt by
the Borrowers to revoke (expressly, by later inconsistent notices or otherwise)
in whole or part any Loan Requests under Section 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.6 [Voluntary Prepayments]. If any Lender
sustains or incurs any such loss or expense, it shall from time to time notify
the Borrowers of the amount determined in good faith by such Lender (which
determination may include such assumptions, allocations of costs and expenses
and averaging or attribution methods as such Lender shall deem reasonable) to be
necessary to indemnify such Lender for such loss or expense. Such notice shall
set forth in reasonable detail the basis for such determination. Such amount
shall be due and payable by the Borrowers to such Lender ten (10) Business Days
after such notice is given. 5.11 Settlement Date Procedures. In order to
minimize the transfer of funds between the Lenders and the Administrative Agent,
the Borrowers may borrow, repay and reborrow Swing Loans and FNB may make Swing
Loans as provided in Section 2.1.2 [Swing Loan Commitment] hereof during the
period between Settlement Dates. The Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans and the
Swing Loans (each a “Required Share”). On such Settlement Date, each Lender
shall pay to the Administrative Agent the amount equal to the difference between
its Required Share and its {N0289348 2 } 67



--------------------------------------------------------------------------------



 
[form8k10062020exh101work077.jpg]
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrowers to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrowers to the Administrative Agent
with respect to the Revolving Credit Loans. 5.12 Receipt and Application of
Payments. On the earliest date reasonable practicable, and in no event more that
fifteen (15) days following the Closing Date (such date, the “Transition Date”),
each Loan Party shall establish and maintain a depository account with the
Administrative Agent, subject to the provisions of this Section 5.12 [Receipt
and Application of Payments], such other provisions as the Administrative Agent
may require and such other related agreements as the Administrative Agent may
require (the “Cash Collateral Account”). From and after the occurrence of an
Event of Default, each Loan Party, upon request by the Administrative Agent,
shall promptly establish with the Administrative Agent and maintain a lockbox
account (“Lockbox”) subject to the provisions of this Section 5.12 [Receipt and
Application of Payments], such other provisions as the Administrative Agent may
require, and such other related agreements as the Administrative Agent may
require. For all contracts awarded to any Loan Party after the Transition Date,
including new contracts awarded by current Account Debtors, all individual task
orders and delivery orders awarded to any Loan Party after the Transition Date
on contracts in existence on the Transition Date, and all option period
extensions of contracts in existence on the Transition Date (each a “New
Contract”), such Loan Party shall notify and direct such Account Debtors to
remit payments directly to Cash Collateral Account or the Lockbox, as the case
may be. Any funds collected in the Lockbox (if any) shall be transferred to the
Cash Collateral Account. Each Loan Party shall designate the Cash Collateral
Account in the federal System for Award Management (formerly the Central
Contractor Registration) as the account to receive payments due from the
Government with respect to New Contracts. Following the Transition Date, each
Loan Party will cooperate with the Administrative Agent on an orderly basis and
use commercially reasonable efforts such that as soon as reasonably practicable
after the Transition Date, but in no event later than one hundred eighty (180)
days after the Closing Date, all contracts in existence on the Transition Date
shall be subject to the requirements set forth herein applicable to New
Contracts, and after the date a contract in existence on the Transition Date
becomes subject to the requirements applicable to New Contracts, it shall
thereafter constitute a New Contract. In the event any Loan Party (or any of its
Affiliates, shareholders, directors, officers, employees, Administrative Agents
or those Person acting for or in concert with any other Loan Party) shall
receive any cash, checks, notes, drafts or other similar items of payment
relating to or constituting the Collateral (or proceeds thereof), no later than
the first Business Day following receipt thereof, such Loan Party shall (i)
deposit or cause the same to be deposited, in kind, in the Cash Collateral
Account {N0289348 2 } 68



--------------------------------------------------------------------------------



 
[form8k10062020exh101work078.jpg]
or the Lockbox, as applicable, or such other depository as may be designated in
writing by the Administrative Agent (the “Depository”), from which account the
Administrative Agent alone shall have sole power of withdrawal, and with respect
to which the Depository shall waive any rights of set off, and (ii) forward to
the Administrative Agent on a daily basis, a collection report in form and
substance satisfactory to the Administrative Agent and, at the Administrative
Agent’s request, copies of all such items and deposit slips related thereto. All
cash, notes, checks, drafts or similar items of payment by or for the account of
any Loan Party shall be the sole and exclusive property of the Lenders
immediately upon the earlier of the receipt of such items by the Administrative
Agent or the Depository or the receipt of such items by any Loan Party;
provided, however, that for the purpose of computing interest hereunder such
items shall be deemed to have been collected and shall be applied by the
Administrative Agent on account of the Revolving Credit Loans one (1) Business
Day after receipt by the Administrative Agent (subject to correction for any
items subsequently dishonored for any reason whatsoever). Notwithstanding
anything to the contrary herein, all such items of payment shall, solely for
purposes of determining the occurrence of an Event of Default, be deemed
received upon actual receipt by the Administrative Agent, unless the same are
subsequently dishonored for any reason whatsoever. All funds in the Cash
Collateral Account, including all payments made by or on behalf of and all
credits due any Loan Party, may be applied and reapplied in whole or in part to
any of the Loans to the extent and in the manner the Administrative Agent deems
advisable. 5.13 Collections; Administrative Agent’s Right to Notify Account
Debtors. Each Loan Party hereby authorizes the Administrative Agent, now and at
any time or times hereafter, to (i) notify any or all Account Debtors that the
Receivables with respect to New Contracts have been assigned to the Lenders and
that the Lenders have a security interest therein, and (ii) direct such Account
Debtors to make all payments due from them to the Loan Parties upon such
Receivables directly to the Cash Collateral Account or to the Lockbox, as
applicable. Any such notice, in the Administrative Agent’s sole discretion, may
be sent on the applicable Loan Party’s stationery, in which event the Loan Party
shall co-sign such notice with the Administrative Agent. To the extent that any
Law or custom or any contract or agreement with any Account Debtor requires
notice to or the approval of the Account Debtor in order to perfect such
assignment of a security interest in Receivables, each Loan Party agrees to give
such notice or obtain such approval. 5.14 Joint and Several Liability. The
liability of the Borrowers for all of the Obligations shall be joint and several
regardless of which Borrower actually receives Loans or other extensions of
credit hereunder or the amount of such Loans received or the manner in which the
Administrative Agent and the Lenders account for such Loans or other extensions
of credit on their respective books and records. Each Borrower acknowledges that
its Obligations arising as a result of joint and several liability shall, to the
full extent permitted by law, be unconditional and shall constitute primary
obligations of such Borrower. 6. REPRESENTATIONS AND WARRANTIES 6.1
Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows: {N0289348 2 } 69



--------------------------------------------------------------------------------



 
[form8k10062020exh101work079.jpg]
6.1.1. Organization and Qualification; Power and Authority; Compliance with
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in all
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not be
reasonably expected to constitute a Material Adverse Change, (iv) has full power
to enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.13 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing. 6.1.2. Subsidiaries and
Owners; Investment Companies. Schedule 6.1.2 states (i) the name of each of
Holdings’ Subsidiaries (including the Subsidiary Borrowers) and each
wholly-owned Subsidiary of the Subsidiary Borrowers, its jurisdiction of
organization and the amount, percentage and type of Equity Interests in such
Subsidiary (collectively the “DLH Equity Interests”). Holdings and each
Subsidiary of Holdings (including the Subsidiary Borrowers and their respective
Subsidiaries) has good and marketable title to all of the DLH Equity Interests
it purports to own, free and clear in each case of any Lien (other than
Permitted Liens) and all such Equity Interests have been validly issued, fully
paid and nonassessable. Neither the Loan Parties nor any Subsidiary of a Loan
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940. 6.1.3.
Validity and Binding Effect. This Agreement and each of the other Loan Documents
(i) has been duly and validly executed and delivered by each Loan Party, and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each Loan Party which is or will be a party thereto, enforceable against such
Loan Party in accordance with its terms. The Acquisition Documents have been
duly and validly executed and delivered by the parties thereto and constitute
the legal, valid and binding obligations of the parties thereto, in each case
enforceable against them in accordance with their respective terms, except to
the extent that enforceability may be limited by Debtor Relief Laws. Holdings
has delivered to the Administrative Agent for delivery to the Lenders a true and
correct copy of the Acquisition Documents (which constitute all of the material
agreements with respect to the Acquisition), and there has been no other
amendment, waiver or modification of the Acquisition Documents. All
representations and warranties of Holdings and, to the best of the Holdings’
knowledge, of the {N0289348 2 } 70



--------------------------------------------------------------------------------



 
[form8k10062020exh101work080.jpg]
other parties to the Acquisition Documents contained in the Acquisition
Documents are true and correct in all material respects. Upon consummation of
the Acquisition and thereafter, Holdings shall own all of the issued and
outstanding equity interests of IBA and Danya and shares of capital stock of
Systems and Solutions, and each Subsidiary Borrower shall immediately after the
Acquisition own all of the tangible and intangible personal property that it
owned immediately prior to the Acquisition, except as expressly set forth in the
Equity Purchase Agreement. 6.1.4. No Conflict; Material Agreements. Neither the
execution and delivery of this Agreement or the other Loan Documents or the
Acquisition Documents by any Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) except as set forth on
Schedule 6.1.4 hereto, any Law or any material agreement or instrument or order,
writ, judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents), except, in each case, any breach that would not be reasonably
be expected to result in a Material Adverse Change. There is no default under
such material agreement (referred to above) and none of the Loan Parties or
their Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change. 6.1.5. Litigation. There are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or in equity before any Official Body which individually or in the
aggregate would reasonably be expected to result in any Material Adverse Change.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or any decree of any Official Body which would
reasonably be expected to result in any Material Adverse Change. 6.1.6.
Financial Statements. (i) Historical Statements. Holdings has delivered to the
Administrative Agent copies of Holdings’ audited consolidated year-end financial
statements for and as of the end of the three (3) immediately preceding fiscal
years. In addition, Holdings has delivered to the Administrative Agent copies of
its unaudited consolidated interim financial statements for the fiscal year to
date and as of the end of the fiscal quarter ended June 30, 2020 (all such
annual and interim statements being collectively referred to as the
“Statements”). The Statements were compiled from the books and records
maintained by Borrower’s management, are correct and complete and fairly present
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments and the absence of footnotes.
{N0289348 2 } 71



--------------------------------------------------------------------------------



 
[form8k10062020exh101work081.jpg]
(ii) Accuracy of Financial Statements. Neither the Borrowers nor any Subsidiary
of the Borrowers has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrowers or any Subsidiary of the Borrowers
which would be reasonably expected to cause a Material Adverse Change. Since
June 30, 2020, no Material Adverse Change has occurred. 6.1.7. Margin Stock.
None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock. 6.1.8. Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any of the Acquisition Documents, nor any certificate, statement,
agreement or other documents expressly referenced herein and furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading; it being
understood for purposes of this Section 6.1.8 [Full Disclosure] that projections
prepared in good faith and based on reasonable assumptions and pro forma
financial information or information of a general economic or general industry
nature are excluded from the foregoing representation. 6.1.9. Taxes. Except as
would not be reasonably expected to result in a Material Adverse Change, all
federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed (taking into account any valid extensions), and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made. 6.1.10. Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged
{N0289348 2 } 72



--------------------------------------------------------------------------------



 
[form8k10062020exh101work082.jpg]
or actual conflict with the rights of others, except as would not be reasonably
expected to result in a Material Adverse Change. 6.1.11. Insurance. The
properties of each Loan Party and each of its Subsidiaries are insured pursuant
to policies and other bonds which are valid and in full force and effect and
which provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party and
Subsidiary in accordance with prudent business practice in the industry of such
Loan Parties and Subsidiaries. 6.1.12. ERISA Compliance. (i) Except as would not
result in a Material Adverse Change, each Pension Plan is in compliance in with
the applicable provisions of ERISA, the Code and other federal or state Laws;
(ii) except as would not result in a Material Adverse Change, each Pension Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge the Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification; (iii) each Loan Party and each ERISA Affiliate have
made all required contributions to each Pension Plan subject to Section 412 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan; (iv) except as would not result in a Material
Adverse Change, [TBD] no ERISA Event has occurred or is reasonably expected to
occur; (v) no Pension Plan or Multiemployer Plan has any unfunded pension
liability (i.e. excess of benefit liabilities over the current value of that
Pension Plan’s or Multiemployer Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan or Multiemployer Plan for the
applicable plan year); (vi) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (vii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4203 of ERISA with
respect to a Multiemployer Plan; and (viii) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA. No Loan Party nor any Subsidiary of a Loan Party has, or could
reasonably be expected to have, any liability for any breach of fiduciary duties
under Section 404 of ERISA or any non-exempt prohibited transaction under
Section 406 or 407 of ERISA or Section 4975 of the Code with respect to any
“employee benefit plan” (as defined under section 3(3) of ERISA), including
without limitation the ESOP, except those that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. Each
Loan Party and each Subsidiary of a Loan Party has been in compliance with the
requirements of ERISA and the Code with respect to the ESOP, and the ESOP has
met the qualification requirements of Section 401(a) of the Code, except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. 6.1.13. Environmental
Matters. Each Loan Party is and, to the knowledge of each respective Loan Party
and each of its Subsidiaries is and has been in compliance with applicable
Environmental Laws except as would not in the aggregate reasonably be expected
to result in a Material Adverse Change. {N0289348 2 } 73



--------------------------------------------------------------------------------



 
[form8k10062020exh101work083.jpg]
6.1.14. Solvency. Before and after giving effect to the initial Loans hereunder
and the Transactions, each of the Loan Parties is solvent. After giving effect
to the transactions contemplated by the Loan Documents and the Acquisition
Documents, including all Indebtedness incurred thereby, the Liens granted by the
Borrowers in connection with the Loan Documents and the payment of all fees
related thereto, each of the Loan Parties will be Solvent, determined as of the
Closing Date. 6.2 Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in a
Sanctioned Country in violation of any law, regulation, order or directive
enforced by any Compliance Authority or has any assets in the possession,
custody or control of a Sanctioned Person; or (iii) does business in or with, or
derives any of its operating income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority. In addition to the
foregoing, each of the Loan Parties represents and warrants that (i) the
proceeds of the Loans will not be used to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (ii) the funds used to repay the Loans are
not derived from any unlawful activity; and (iii) each Covered Entity is in
compliance with, and no Covered Entity engages in any dealings or transactions
prohibited by, any laws of the United States, including but not limited to any
Anti-Terrorism Laws. 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions: 7.1 First Loans and Letters of Credit.
7.1.1. Deliveries. On the Closing Date and immediately following consummation of
the Acquisition, the Administrative Agent shall have received, or the Borrowers
shall satisfy, each of the following in form and substance satisfactory to the
Administrative Agent: (i) Certified copies of the Acquisition Documents
(including all amendments, supplements, schedules and exhibits thereto), which
shall provide for an aggregate cash purchase price at closing not to exceed an
amount of $32,000,000 (excluding Transaction Expenses); (ii) Evidence
satisfactory to the Administrative Agent that as of the Closing Date: (a) Total
Funded Debt does not exceed $84,000,000. (iii) A certificate of each of the Loan
Parties signed by an Authorized Officer, dated the Closing Date stating that (w)
all representations and warranties of the Loan Parties set forth in this
Agreement are true and correct in all material respects (except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material aspects as of
such earlier date and (ii) to the extent that such representations and
warranties are qualified as to materiality, in which case they shall be true
{N0289348 2 } 74



--------------------------------------------------------------------------------



 
[form8k10062020exh101work084.jpg]
and correct in all respects), (x) the Loan Parties are in compliance with each
of the covenants and conditions hereunder, (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Borrowers delivered to the
Administrative Agent; (iv) A certificate dated the Closing Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying
as appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in each state
where organized or qualified to do business; (v) This Agreement and each of the
other Transaction Documents signed by an Authorized Officer and all appropriate
financing statements and appropriate stock powers and certificates evidencing
the pledged Collateral; (vi) A written opinion of counsel for the Loan Parties,
dated the Closing Date, in form and substance acceptable to the Administrative
Agent and its counsel; (vii) Evidence that adequate insurance, including flood
insurance, if applicable, required to be maintained under this Agreement is in
full force and effect, with additional insured, mortgagee and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee; (viii) Reserved; (ix) A
duly completed Compliance Certificate as of the last day of the fiscal quarter
of Borrowers most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrowers, setting forth pro-forma compliance with
financial covenants as of the Closing Date; (x) Audited financial statements of
the Borrowers and the Borrowers’ Subsidiaries, prepared in accordance with GAAP,
for the fiscal year ended September 30, 2019; (xi) Evidence that any existing
credit agreements, and the obligations thereunder, have been terminated, and all
outstanding commitments and obligations thereunder have been paid and all Liens
securing such obligations have been released; (xii) A Lien search in acceptable
scope and with acceptable results; (xiii) Evidence of regulatory approvals and
licenses necessary for the Loans and Acquisition and absence of any legal or
regulatory prohibitions or restrictions on the financing or the Acquisition;
(xiv) Consummation of the Acquisition on terms and conditions as set forth in
the Acquisition Documents, which shall not have been amended or any provisions
thereof waived without the consent of the Administrative Agent; (xv) A Borrowing
Base Certificate prepared as of the last day of the month immediately preceding
the Closing Date, establishing that the Maximum Borrowing Base as of the Closing
Date is at least [$20,000,000]; {N0289348 2 } 75



--------------------------------------------------------------------------------



 
[form8k10062020exh101work085.jpg]
(xvi) Evidence of no Material Adverse Effect (as defined in the Equity Purchase
Agreement) with respect to IBA since the date of the Equity Purchase Agreement;
(xvii) Evidence of no ERISA or labor matters affecting any Loan Party or any
ERISA Affiliate; (xviii) An executed landlord’s waiver or other lien waiver
agreement from the lessor, warehouse operator or other applicable Person for
each leased Collateral location as required under the Amended and Restated
Security Agreement; (xix) Receipt of a quality of earnings report in form and
substance satisfactory to the Administrative Agent and the Lenders in their sole
discretion; (xx) Satisfactory diligence of all environmental, intellectual
property, legal, regulatory and contingent liability matters and satisfactory
diligence of all business and credit matters, in each case as determined by the
Administrative Agent and the Lenders in their reasonable discretion; (xxi)
Satisfactory results of all “know your customer”, “anti-money laundering” and
“OFAC” due diligence of the Borrowers and their Subsidiaries and certain
officers and employees thereof as reasonably determined by the Administrative
Agent and the Lenders, and compliance with all requirements of the USA Patriot
Act and all Anti-Terrorism Laws; and (xxii) Such other documents and conditions
in connection with such transactions as the Administrative Agent may reasonably
request. 7.1.2. Payment of Fees. The Borrowers shall have paid all fees and
expenses payable on or before the Closing Date as required by this Agreement,
the Engagement Letter or any other Loan Document. 7.2 Each Loan or Letter of
Credit. At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of credit:
(i) all representations and warranties of the Loan Parties set forth in this
Agreement are true and correct in all material respects (except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material aspects as of
such earlier date and (y) to the extent that such representations and warranties
are qualified as to materiality, in which case they shall be true and correct in
all respects), (ii) no Event of Default or Potential Default shall have occurred
and be continuing, (iii) the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders, and (iv) the
Administrative Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be. 8. COVENANTS The Loan Parties, jointly
and severally, covenant and agree that until Payment In Full, the Loan Parties
shall comply at all times with the following covenants: {N0289348 2 } 76



--------------------------------------------------------------------------------



 
[form8k10062020exh101work086.jpg]
8.1 Affirmative Covenants. 8.1.1. Preservation of Existence, Etc. Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except as otherwise expressly permitted in Section
8.2.7 [Liquidations, Mergers, Consolidations] and, with respect to being so
licensed or qualified, except as would not be reasonably expected to result in a
Material Adverse Change. Following the date hereof, the Borrowers (a) shall
cause the Dormant Subsidiaries to take no action (including incurring any
liabilities, acquiring any assets, or engaging in any operations); and (b) shall
within forty- five (45) calendar days following the Closing Date either: (i)
complete the liquidation and dissolution of each Dormant Subsidiary, or (ii)
deliver to the Administrative Agent (A) a signed Guarantor Joinder; (B)
documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Lenders in the equity interests of, and Collateral held by, any Dormant
Subsidiary not liquidated and dissolved pursuant to clause (i). 8.1.2. Payment
of Liabilities, Including Taxes, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, duly pay and discharge all liabilities to which it
is subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. 8.1.3. Maintenance of Insurance. Each
Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1.3 relating to property and related insurance policies covering the
Collateral. 8.1.4. Maintenance of Properties and Leases. Each Loan Party shall,
and shall cause each of its Subsidiaries to, maintain in good repair, working
order and condition (ordinary wear and tear excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, except to the extent the failure
to do so would not be reasonably expected to result in a Material Adverse
Change. 8.1.5. Visitation Rights. {N0289348 2 } 77



--------------------------------------------------------------------------------



 
[form8k10062020exh101work087.jpg]
(i) Each Loan Party shall, and shall cause each of its Subsidiaries to, permit
any of the officers or authorized employees or representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and, subject to the proviso at the end of paragraph (ii) of this
Section 8.1.5, at such times and as often as any of the Administrative Agent may
reasonably request, provided that the Administrative Agent shall provide the
Borrowers with reasonable notice prior to any visit or inspection. (ii) The
Administrative Agent shall have the right, at any time and from time to time,
upon reasonable prior notice, to conduct field audits, examinations or
appraisals with respect to the Collateral and each Loan Party’s accounts
receivable, inventory, business and operations, as and when the Administrative
Agent reasonably deems necessary or appropriate, in its sole discretion;
provided, that in the absence of a Potential Default, the right of the
Administrative Agent to conduct visitations, inspections, field audits,
examinations and appraisals shall be limited to conducting a maximum of two (2)
visitations, inspections, field audits, examinations or appraisals during any
twelve (12) month period (except that the Administrative Agent shall conduct a
field audit, examination or appraisal in connection with the joinder of a new
“Borrower” or “Guarantor” hereunder). (iii) The costs incurred by the
Administrative Agent in connection with any such visit, inspection, field audit,
examination or appraisal shall be borne by the Borrower and payable upon demand.
However, in the absence of an Event of Default, the Borrower’s maximum liability
for visitation, inspection, field audit, examination and appraisal costs and
expenses shall be limited to the costs and expenses of only two (2) visitations,
inspections, field audits, examinations or appraisals conducted during any
twelve (12) month period (unless the Administrative Agent shall conduct a field
audit, examination or appraisal in connection with the joinder of a new
“Borrower” or “Guarantor” hereunder, in which event the Borrowers shall be
liable for the costs and expenses of such field audit, examination or appraisal
as well). Any and all field audits, examinations or appraisals conducted
following and during the continuance of an Event of Default shall be at the
Borrowers’ cost and expense, with the foregoing limitation on maximum costs and
expenses being inapplicable during such period. (iv) Notwithstanding anything to
the contrary in this Section 8.1.5 [Visitation Rights], none of the Borrowers or
any of their respective Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non- financial proprietary information (unless the recipient of such
document, information or other matter is subject to confidentiality obligations
reasonably acceptable to the Borrowers), (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client
privilege or constitutes attorney work product. 8.1.6. Keeping of Records and
Books of Account; Depository Accounts. (a) Holdings shall, and shall cause each
of its Subsidiaries to, maintain and keep proper books of record and account
which enable Holdings to issue consolidated {N0289348 2 } 78



--------------------------------------------------------------------------------



 
[form8k10062020exh101work088.jpg]
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over Holdings or any of
its Subsidiaries, and in which full, true and correct entries shall be made in
all material respects of all its dealings and business and financial affairs.
(b) Each of the Loan Parties shall establish and maintain at FNB its primary
treasury and depository accounts, including money market accounts, sweep
accounts and certificates of deposit. 8.1.7. Compliance with Laws; Use of
Proceeds. Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with all applicable Laws, including all Environmental Laws, in all
respects, except to the extent the failure to do so would not result in a
Material Adverse Change. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] and
as permitted by applicable Law. 8.1.8. Further Assurances. Each Loan Party
shall, from time to time, at its expense, faithfully preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral and
all other real and personal property of the Loan Parties whether now owned or
hereafter acquired as a continuing first priority perfected Lien, subject only
to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its sole discretion may deem necessary or advisable from
time to time in order to preserve, perfect and protect the Liens granted under
the Loan Documents and to exercise and enforce its rights and remedies
thereunder with respect to the Collateral. In addition to the foregoing, within
ten (10) Business Days of the Administrative Agent’s request, each Loan Party
shall execute and deliver to the Administrative Agent all documents or materials
necessary or appropriate in order to comply with the Assignment of Claims Act
(the “Government Contract Assignments”) in connection with each Government
Contract required to be assigned to the Administrative Agent by the
Administrative Agent. The Loan Parties acknowledge that the Lenders will be
irreparably harmed if any Loan Party fails or refuses to execute and deliver to
the Administrative Agent any Government Contract Assignment as and when required
pursuant to this Section 8.1.8, and that the Lenders have no adequate remedy at
law. In such event, the Loan Parties agree that the Administrative Agent shall
be entitled, in addition to all other rights and remedies available to the
Administrative Agent and the Lenders, to injunctive or other equitable relief to
compel the Loan Parties’ full compliance with the requirements of this Section
8.1.8. All costs and expenses incurred in connection with the Government
Contract Assignments shall be borne solely by the Borrowers. The Loan Parties
shall notify the Administrative Agent of any changes in the information provided
in any Beneficiary Ownership Certification that would result in a change to the
list of beneficial owners identified in parts (c) or (d) of such certification.
8.1.9. Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a Person
with whom any Lender is restricted from doing business under Executive Order No.
13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved in
making or receiving any contribution of funds, goods or services to or for the
benefit of such a Person or in any transaction that evades or avoids, or has the
purpose of evading or avoiding, the prohibitions set forth in any Anti-Terrorism
Law, or (iii) otherwise in violation of any Anti-Terrorism Law. The {N0289348 2
} 79



--------------------------------------------------------------------------------



 
[form8k10062020exh101work089.jpg]
Loan Parties shall provide to the Lenders any certifications or information that
a Lender requests to confirm compliance by the Loan Parties with Anti-Terrorism
Laws. 8.1.10. Reserved. 8.1.11. Maintenance of Patents, Trademarks, Etc. Each
Loan Party shall maintain in full force and effect all patents, trademarks,
service marks, trade names, copyrights, licenses and other intellectual property
(for, as applicable, their statutory term) to the extent necessary for the
ownership and operation of its properties and business if the failure so to
maintain the same would reasonably be expected to result in a Material Adverse
Change. 8.1.12. Pension Plans and the ESOP. The Loan Parties shall, and shall
cause each ERISA Affiliate to, comply with ERISA, the Code and other applicable
Laws applicable to Pension Plans and the ESOP except where such failure, alone
or in conjunction with any other failure, would not reasonably be expected to
result in a Material Adverse Change. Without limiting the generality of the
foregoing, the Loan Parties shall cause all of their Pension Plans and all
Pension Plans maintained by any ERISA Affiliate to be funded in accordance with
the minimum funding requirements of ERISA and shall make, and cause each ERISA
Affiliate to make, in a timely manner, all contributions due to Pension Plans
and Multiemployer Plans. 8.1.13. Subordination of Intercompany Loans. Each Loan
Party shall cause any intercompany Indebtedness, loans or advances owed by any
Loan Party to any other Loan Party to be subordinated pursuant to the terms of
an intercompany subordination agreement in form and substance satisfactory to
the Administrative Agent (the “Intercompany Subordination Agreement”). 8.1.14.
Additional Collateral. (i) With respect to any Collateral acquired after the
Closing Date by any Loan Party (other than any property described in paragraph
(ii) or (iii) below) as to which the Administrative Agent, for the benefit of
the Lenders, does not have a perfected Lien under the Amended and Restated
Security Agreement, the Borrowers shall and shall cause such Loan Party to do
the following within ten (10) Business Days after the date of acquisition: (A)
execute and deliver to the Administrative Agent such amendments to the Amended
and Restated Security Agreement or such other Amended and Restated Security
Documents as the Administrative Agent reasonably requests in order to grant
Prior Security Interests to the Administrative Agent for the benefit of the
Lenders in in such property, (B) take all actions reasonably requested by the
Administrative Agent and required by the Amended and Restated Security Documents
to grant to the Administrative Agent, for the benefit of the Lenders, a Prior
Security Interests in the United States in such property (subject to Permitted
Liens), including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Amended and Restated Security
Documents or by law or as may be reasonably requested by the Administrative
Agent and (C) execute, as applicable, and deliver to the Administrative Agent
documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] modified as appropriate. (ii) With respect to any new Domestic
Subsidiary created or acquired directly by a Loan Party after the Closing Date,
(including as a result of any Delaware LLC Division), the Borrowers agrees, and
agrees to cause such Domestic Subsidiary and Loan Party, as appropriate,
{N0289348 2 } 80



--------------------------------------------------------------------------------



 
[form8k10062020exh101work090.jpg]
to do the following within five (5) Business Days after the date of the date of
such Subsidiary’s acquisition or filing of such Subsidiary’s organizational
document, as applicable: (A) execute and deliver to the Administrative Agent
such amendments to the Guaranty Agreement and Amended and Restated Security
Documents as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a Prior
Security Interest (subject to Permitted Liens) in the Capital Stock of such new
Domestic Subsidiary that is owned by any Loan Party, (B) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (C) cause such new Domestic
Subsidiary (1) to become a party to the Guaranty Agreement and Amended and
Restated Security Documents as a grantor and Subsidiary Guarantor and (2) to
take such actions reasonably necessary and required by the Amended and Restated
Security Documents to grant to the Administrative Agent for the benefit of the
Lenders a Prior Security Interest (subject to Permitted Liens) in the Collateral
in the United States as described in the Amended and Restated Security Documents
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Amended and Restated Security Documents or by law or as may be reasonably
requested by the Administrative Agent, and (D) execute, as applicable, and
deliver to the Administrative Agent documents in the forms described in Section
7.1 [First Loans and Letters of Credit] modified as appropriate. Notwithstanding
the foregoing, if the only material asset of a Domestic Subsidiary is the
Capital Stock of a Foreign Subsidiary and the joinder of such Domestic
Subsidiary to the Guaranty Agreement and Amended and Restated Security
Documents, in the good faith judgment of the Borrowers, is likely to result in
adverse tax consequences to the Borrowers under Section 956 of the Code, then
such Domestic Subsidiary (an “Excluded Domestic Subsidiary”) shall not be
required to so join while such condition exists. (iii) With respect to any new
direct Foreign Subsidiary created or acquired after the Closing Date by any Loan
Party, the Borrowers agree, and agree to cause their respective Domestic
Subsidiaries to do the following within ten (10) Business Days after the date of
the date of such Foreign Subsidiary’s acquisition or filing of such Foreign
Subsidiary’s organizational document, as applicable: (A) execute and deliver to
the Administrative Agent such amendments to the Amended and Restated Pledge
Agreement as the Administrative Agent reasonably deems reasonably necessary to
grant to the Administrative Agent, for the benefit of the Lenders, a Prior
Security Interest (subject to Permitted Liens) in the Capital Stock of such new
Foreign Subsidiary that is owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding Capital Stock of any such new
Foreign Subsidiary be required to be so pledged), (B) deliver to the
Administrative Agent the certificates, if any, representing such pledged Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
as may be reasonably requested by the Administrative Agent, to perfect the
Administrative Agent’s security interest therein, and (C) execute, as
applicable, and deliver to the Administrative Agent documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate. 8.1.15. Post-Closing Matters. Within the time periods set forth in
Schedule 8.1.15 [Post-Closing Matters] (as such periods may be extended by the
Administrative Agent in {N0289348 2 } 81



--------------------------------------------------------------------------------



 
[form8k10062020exh101work091.jpg]
its discretion), the Loan Parties shall have duly executed and delivered each of
the documents, agreements, and instruments and taken all other actions as set
forth on such Schedule. 8.2 Negative Covenants. 8.2.1. Indebtedness. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, at any
time create, incur, assume or suffer to exist any Indebtedness, except: (i)
Indebtedness under the Loan Documents; (ii) Existing Indebtedness as set forth
on Schedule 8.2.1 (including any extensions or renewals thereof; provided there
is no increase in the amount thereof or other significant change in the terms
thereof unless otherwise specified on Schedule 8.2.1; (iii) Indebtedness secured
by Permitted Liens; (iv) Indebtedness of a Loan Party to another Loan Party
which is subordinated pursuant to an Intercompany Subordination Agreement,
except that no Loan Party shall have any Indebtedness to Holdings, except for
Investments permitted by Section 8.2.4 [Loans and Investments]; (v) Any (i)
Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge approved by
the Administrative Agent or (iii) Indebtedness under any Other Lender Provided
Financial Services Product; provided, however, the Loan Parties and their
Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or another
Interest Rate Hedge only for hedging (rather than speculative) purposes; (vi)
Indebtedness representing deferred compensation to employees of Holdings or any
of its Subsidiaries incurred in the ordinary course of business; (vii)
Indebtedness to current or former officers, directors, managers, consultants and
employees to finance the purchase or redemption of Capital Stock of a Borrower
(or any direct or indirect parent thereof) permitted by Section 8.2.5 [Dividends
and Related Distributions], in an aggregate amount not to exceed $100,000;
(viii) Indebtedness incurred by a Borrower or any of its Subsidiaries in
connection with any Investment expressly permitted hereunder or any Disposition,
in each case to the extent constituting contingent indemnification obligations
or other similar adjustments; (ix) Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business and not in excess of
unpaid costs and related interest costs; {N0289348 2 } 82



--------------------------------------------------------------------------------



 
[form8k10062020exh101work092.jpg]
(x) Guaranties of (A) Indebtedness permitted hereunder and (B) leases (other
than capitalized leases) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; (xi)
Indebtedness in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit, Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds, netting services, check
endorsement guarantees and otherwise in connection with deposit accounts or cash
management services, in each case, in the ordinary course of business, and
Article 4 customary trade arrangements with customers consistent with past
practices; and (xii) Unsecured Indebtedness in an aggregate principal amount for
all Loan Parties at any time outstanding not to exceed $500,000. 8.2.2. Liens;
Lien Covenants. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.
8.2.3. Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time, directly or indirectly, become or be liable
in respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for
Guaranties of Indebtedness of the Loan Parties permitted hereunder, but no Loan
Party shall guaranty Indebtedness of Holdings. 8.2.4. Loans and Investments.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any Investment, or agree,
become or remain liable to make any Investment, except: (i) Investments arising
from trade credit extended on usual and customary terms in the ordinary course
of business; (ii) loans and advances to officers, directors and employees of the
Borrowers or any of their respective Subsidiaries to meet expenses incurred by
such officers, directors and employees in the ordinary course of business, which
loans and advances shall not exceed at any time $500,000 in the aggregate; (iii)
Permitted Investments; (iv) (A) Investments by Holdings or any of its
Subsidiaries in a Loan Party (other than Holdings), and (B) Investments in
Holdings (or any direct or indirect parent thereof) in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to Holdings (or such direct or indirect parent) in
accordance with Section 8.2.5(ii); {N0289348 2 } 83



--------------------------------------------------------------------------------



 
[form8k10062020exh101work093.jpg]
(v) Interest Rate Hedges permitted by Section 8.2.1(vi); (vi) Investments to the
extent that payment for such Investments is made solely with Capital Stock of
Holdings (or by any direct or indirect parent thereof) and the issuance and/or
transfer of such Capital Stock is otherwise permitted pursuant to the terms of
this Agreement; (vii) Investments held by a Subsidiary acquired after the
Closing Date or of a Person merged with or into a Borrower or merged or
consolidated with a Subsidiary of a Borrower in accordance with Section 8.2.7
[Liquidations, Mergers, Consolidations] after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation and so long as none of the Loan
Parties or any of their Subsidiaries has any liability or other obligation with
respect to such Investments; (viii) Investments, including Investments in
Permitted Joint Ventures, that do not exceed in the aggregate at any time
outstanding an amount equal to $1,000,000; and (ix) the Acquisition. 8.2.5.
Dividends and Related Distributions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, make or pay, or agree to become or
remain liable to make or pay, any dividend or other distribution of any nature
(whether in cash, property, securities or otherwise) on account of or in respect
of Capital Stock or on account of the purchase, redemption, retirement or
acquisition of Capital Stock (other than dividends or distributions payable
solely in Capital Stock) (each, a “Restricted Payment”), except: (i) Restricted
Payments payable to another Loan Party (other than Holdings); (ii) Restricted
Payments paid to Holdings on account of the following: (A) to pay (a) corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses) of Holdings, which are attributable to the ownership or
operations of the Loan Parties and (b) other corporate overhead costs and
expenses of Holdings not to exceed an aggregate amount of $8,000,000 during any
fiscal year, including any costs incurred in any way in connection with the
Acquisition; (B) to pay franchise taxes and other fees, taxes and expenses
actually incurred and required to maintain the corporate existence of Holdings,
in an aggregate amount not to exceed during any fiscal year of $3,000,000; and
{N0289348 2 } 84



--------------------------------------------------------------------------------



 
[form8k10062020exh101work094.jpg]
(C) for any taxable period in which the Loan Parties or any of their
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which Holdings is the common parent (a “Tax Group”), to pay an allocable
portion of such federal, foreign, state and local income Taxes of such Tax Group
that is actually incurred and attributable to such Loan Parties and
Subsidiaries; provided, however, that such Restricted Payments shall not exceed
the lesser of (x) the amount of the relevant tax that such Loan Parties would
owe if such Loan Parties were filing a separate tax return (or a separate
consolidated tax return with their respective Subsidiaries that are members of
such consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of such Loan Parties
and such Subsidiaries and (y) the net amount of the relevant tax that Holdings
actually owes to the appropriate taxing authority; provided further that any
Restricted Payments received by Holdings from any Loan Party pursuant to this
clause (C) shall be paid over to the appropriate taxing authority within 60 days
of receipt by Holdings thereof. (iii) the Borrowers may pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Capital
Stock of a Borrower (or of any such direct or indirect parent of the Borrower)
by any future, present or former employee, director, officer, manager or
consultant of such Borrower (or any direct or indirect parent thereof) or any of
its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any future, present or former employee, director,
officer, manager or consultant of the Borrower (or any direct or indirect parent
of the Borrower) or any of its Subsidiaries (including, for the avoidance of
doubt, any principal and interest payable on any notes issued by the Borrower
(or of any direct or indirect parent of the Borrower) in connection with any
such repurchase, retirement or other acquisition or retirement); provided,
however, that (x) the aggregate amount of Restricted Payments made under this
clause (iii) in connection with the death of any such Person shall be limited to
the cash proceeds received from any key man life insurance with respect to the
Person whose Capital Stock is being redeemed and (y) the aggregate amount of any
other Restricted Payments made under this clause (iii) shall not exceed in any
fiscal year of $2,000,000; (iv) non-cash Restricted Payments consisting of
repurchases of Capital Stock in Holdings or any of its Subsidiaries deemed to
occur upon exercise of stock options or warrants if such Capital Stock
represents a portion of the exercise price of such options or warrants; and (v)
Restricted Payments consisting of the repurchase by DLH Holdings Corp. of its
Capital Stock in an aggregate amount not to exceed $2,000,000; provided,
however, immediately prior to and following each such repurchase no Default or
Event of Default shall exist or result therefrom. {N0289348 2 } 85



--------------------------------------------------------------------------------



 
[form8k10062020exh101work095.jpg]
8.2.6. Changes in Acquisition Documents. (i) Holdings shall not, and the
Subsidiary Borrowers shall not permit Holdings to, amend or modify any
provisions of any of the Acquisition Documents without providing at least
fifteen (15) calendar days’ prior written notice to the Administrative Agent and
the Lenders, and obtaining the prior written consent of the Required Lenders.
(ii) Except as contemplated by Section 8.2.19 [Payments Under Acquisition
Documents], the Borrowers shall not directly or indirectly make any payment
under any of the Acquisition Documents which would violate the provisions of any
of the Acquisition Documents or the Loan Documents. 8.2.7. Liquidations,
Mergers, Consolidations. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, dissolve, liquidate or wind-up its affairs,
or become a party to any merger or consolidation (including, in each case,
pursuant to a Delaware LLC Division); provided that (i) any Loan Party other
than a Borrower may consolidate or merge into another Loan Party which is
wholly-owned by one or more of the other Loan Parties, (ii) any Subsidiary of
the Borrowers may liquidate, dissolve or wind-up its affairs and sell, convey,
assign, lease, abandon or otherwise transfer or dispose of all of its assets if
the Borrowers determines that such action is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and such action is
otherwise permitted pursuant to Section 8.2.8 [Dispositions of Assets or
Subsidiaries], (iii) any Subsidiary of the Borrowers may merge or consolidate
with any other Person in connection with any transaction permitted pursuant to
Section 8.2.8 [Dispositions of Assets or Subsidiaries], and (iv) the Borrowers
may dissolve the Dormant Subsidiaries in accordance with Section 8.1.1
[Preservation of Existence, Etc.]. 8.2.8. Dispositions of Assets or
Subsidiaries. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer
or dispose of (each, a “Disposition”), voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of Capital Stock of
a Subsidiary of such Loan Party), (including, in each case, pursuant to a
Delaware LLC Division), except: (i) any Disposition involving the sale of
inventory in the ordinary course of business; (ii) any Disposition of assets or
property in the ordinary course of business which are no longer necessary or
required in the conduct of such Loan Party’s or such Subsidiary’s business;
(iii) any Disposition constituting an Investment permitted under Section 8.2.4
[Loans and Investments]; (iv) any Disposition of assets or property in the
ordinary course of business which are replaced by substitute assets or property
acquired or leased; provided such substitute assets or property are subject to
the Lenders’ Prior Security Interest; {N0289348 2 } 86



--------------------------------------------------------------------------------



 
[form8k10062020exh101work096.jpg]
(v) any Disposition of Permitted Investments in the ordinary course of business
which are replaced by substitute Permitted Investments; provided such substitute
Permitted Investments are subject to the Lenders’ Prior Security Interest; (vi)
any Disposition in connection with a Recovery Event; (vii) Dispositions of
accounts receivable in connection with the collection, settlement or compromise
thereof, in each case in a manner consistent with past practice; (viii)
Dispositions of Investments in Permitted Joint Ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the Permitted
Joint Venture parties set forth in joint venture arrangements and similar
binding arrangements; (ix) the unwinding of any Lender Provided Interest Rate
Hedge; (x) leases, subleases, licenses or sublicenses entered into in the
ordinary course of business, in each case which do not materially interfere with
the business of Holdings and its Subsidiaries; (xi) Other Dispositions that do
not exceed $500,000 in the aggregate in any fiscal year; and (xii) any
Disposition, other than those specifically excepted pursuant to clauses (i)
through (xi) above (which, notwithstanding anything herein to the contrary,
shall be subject to all of the other provisions hereof, including Section 5.7.1
[Sale of Assets]), which is approved by the Required Lenders so long as the
after-tax proceeds (as reasonably estimated by the Borrowers) are applied as a
mandatory prepayment of the Term Loans in accordance with the provisions of
Section 5.7.1 [Sale of Assets] above. For the avoidance of doubt, nothing in
this Section 8.2.8 shall prohibit or restrict Holdings from selling,
transferring, or otherwise entering into any agreement to do so, with respect to
any shares of its Capital Stock or Equity Interests. 8.2.9. Affiliate
Transactions. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, enter into or carry out any transaction with any Affiliate
of any Loan Party (including purchasing property or services from or selling
property or services to any Affiliate of any Loan Party or other Person), except
the following (and only if such transaction is not otherwise prohibited by any
other provision of this Agreement): (i) any transaction that is entered into in
the ordinary course of business upon fair and reasonable arm’s-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law; (ii) the Transaction and payment of the
Transaction Expenses as of the Closing Date; {N0289348 2 } 87



--------------------------------------------------------------------------------



 
[form8k10062020exh101work097.jpg]
(iii) Restricted Payments permitted under Section 8.2.5 [Dividends and Related
Distributions] and prepayments of Indebtedness permitted under Sections 8.2.6
[Changes in Acquisition Documents] or 8.2.19 [Payments Under Acquisition
Documents]; and (iv) Payments to or from, and transactions with, any Permitted
Joint Venture in the ordinary course of business solely in connection with the
purchase and sale of goods or services. 8.2.10. Subsidiaries, Partnerships and
Joint Ventures. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which has joined this Agreement as Guarantor on the
Closing Date; and (ii) any Subsidiary formed after the Closing Date which joins
this Agreement as a Guarantor by delivering to the Administrative Agent (A) a
signed Guarantor Joinder; (B) documents in the forms described in Section 7.1
[First Loans and Letters of Credit] modified as appropriate; and (C) documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Lenders in the equity interests of, and Collateral
held by, such Subsidiary. Each of the Loan Parties shall not become or agree to
become a party to a Joint Venture, except for a Permitted Joint Venture. 8.2.11.
Continuation of or Change in Business. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, engage directly or indirectly in
any business other than the business in which such Loan Party and its
Subsidiaries are engaged as of the Closing Date, and no such Loan Party or
Subsidiary shall permit any material change in such business. None of the Loan
Parties or Subsidiaries of any Loan Party shall become an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940. 8.2.12. Fiscal Year. The Borrowers shall
not, and shall not permit any Subsidiary of the Borrowers to, change its fiscal
year from the twelve-month period beginning on October 1 and ending September
30. 8.2.13. [Reserved]. 8.2.14. Changes in Organizational Documents. Except as
otherwise expressly permitted in accordance with the Amended and Restated
Security Agreement, each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to Capital Stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least thirty (30) calendar days’ prior written notice to
the Administrative Agent and the Lenders (or such shorter period as agreed to by
the Administrative Agent) and, in the event such change would be adverse to the
Lenders as determined by the Administrative Agent in its sole discretion,
obtaining the prior written consent of the Required Lenders. 8.2.15. Minimum
Fixed Charge Coverage Ratio. The Borrowers shall not permit the Fixed Charge
Coverage Ratio, calculated as of the end of each fiscal quarter for the four (4)
{N0289348 2 } 88



--------------------------------------------------------------------------------



 
[form8k10062020exh101work098.jpg]
fiscal quarters then ended (commencing with the fiscal quarter ending September
30, 2020), to be less than 1.25 to 1.00. 8.2.16. Maximum Total Leverage Ratio.
The Borrowers shall not permit the Total Leverage Ratio as of the end of any
fiscal quarter during the term of this Agreement (commencing with the fiscal
quarter ending September 30, 2020) to exceed the ratio set forth below for the
periods specified below: Period Total Leverage Ratio From the Closing Date,
through and 3.75 to 1.00 including fiscal quarter ending June 30, 2021 From
fiscal quarter ending September 30, 3.50 to 1.00 2021, through and including
fiscal quarter ending June 30, 2022 From fiscal quarter ending September 30,
3.25 to 1.00 2022, through and including fiscal quarter ending June 30, 2023
From fiscal quarter ending September 30, 3.00 to 1.00 2023, through and
including fiscal quarter ending June 30, 2024 From fiscal quarter ending
September 30, 2.75 to 1.00 2024, and thereafter 8.2.17. Reserved. 8.2.18.
Limitation on Negative Pledges. Each of the Loan Parties shall not, and shall
not permit any Subsidiary, to enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of such Loan Party or any of
its Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
the Obligations, other than (a) this Agreement and the other Loan Documents (b)
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a disposition of assets permitted under this
Agreement of all or substantially all of the equity interests or assets of such
Subsidiary, (c) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which {N0289348 2 } 89



--------------------------------------------------------------------------------



 
[form8k10062020exh101work099.jpg]
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (d) customary provisions restricting assignment of any
licensing agreement (in which a Loan Party or its Subsidiaries are the licensee)
with respect to a contract entered into by a Loan Party or its Subsidiaries in
the ordinary course of business and (e) customary provisions restricting
subletting, sublicensing or assignment of any intellectual property license or
any lease governing any leasehold interests of a Loan Party and its
Subsidiaries. 8.2.19. Payments Under Acquisition Documents. No Loan Party shall
make any payment under any of the Acquisition Documents to (or on behalf of) any
of the Seller, Seller’s Affiliates or Seller’s Representatives (as each such
term is defined therein), or any assignee thereof, except as set forth in the
Acquisition Documents. 8.3 Reporting Requirements. The Loan Parties will furnish
or cause to be furnished to the Administrative Agent: 8.3.1. Quarterly Financial
Statements. As soon as available and in any event within forty-five (45)
calendar days after the end of each of the first three fiscal quarters in each
fiscal year, financial statements of Holdings, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related consolidated
statements of income, retained earnings, and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrowers as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. 8.3.2. Annual Financial Statements. As
soon as available and in any event within one hundred one hundred (120) calendar
days after the end of each fiscal year of Holdings, financial statements of
Holdings consisting of a consolidated balance sheet as of the end of such fiscal
year, and related consolidated statements of income, stockholders’ equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents. The Loan Parties shall deliver with such financial statements and
certification by their accountants a letter of such accountants to the
Administrative Agent and the Lenders substantially to the effect that, based
upon their ordinary and customary examination of the affairs of Holdings,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with GAAP, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof. 8.3.3. Backlog Report. Within forty-five (45) calendar days after the
close of each fiscal quarter, a summary and report of order backlog of the
Borrowers and their {N0289348 2 } 90



--------------------------------------------------------------------------------



 
[form8k10062020exh101work100.jpg]
Subsidiaries in a form consistent with the summaries and reports of order
backlog delivered to the Administrative Agent on or prior to the Closing Date or
otherwise reasonably acceptable to the Administrative Agent. 8.3.4. Certificate
of the Borrowers. Commencing with the quarterly fiscal period ending September
30, 2020, and concurrently with the financial statements of Holdings furnished
to the Administrative Agent and to the Lenders pursuant to Sections 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements], a
certificate (each a “Compliance Certificate”) of the Borrowers signed by the
Chief Executive Officer, President or Chief Financial Officer of the Borrowers,
in the form of Exhibit 8.3.4. 8.3.5. Borrowing Base Certificate. Within twenty
(20) calendar days after the end of each fiscal month of the Borrowers, or
otherwise more frequently if requested by the Administrative Agent in its
Permitted Discretion from time to time, including at the time of each Loan
Request, the Administrative Borrower shall prepare and deliver to the
Administrative Agent a Borrowing Base Certificate with respect to the Maximum
Borrowing Base as of the date specified in such Borrowing Base Certificate, to
be substantially in such form as the Administrative Agent may deliver for such
purpose to the Borrowers from time to time hereafter (herein, a “Borrowing Base
Certificate”), the statements in which, in each instance, shall be certified as
to truth and accuracy by an Authorized Officer of the Borrowers. 8.3.6. Accounts
Receivable Aging. Within twenty (20) calendar days after the end of each fiscal
month of the Borrowers, or otherwise more frequently if requested by the
Administrative Agent in its Permitted Discretion from time to time, the
Administrative Borrower shall prepare and deliver to the Administrative Agent a
status report, certified by an Authorized Officer of Borrowers, showing the
aggregate dollar value of the items comprising the Receivables and the age of
each individual item thereof (segregating such items in such manner and to such
degree as the Administrative Agent may request). 8.3.7. Notices. 8.3.7.1
Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto. 8.3.7.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which relate to the Collateral, involve a claim or series of claims
in excess of $1,000,000 or which if adversely determined would constitute a
Material Adverse Change. 8.3.7.3 Organizational Documents. Within the time
limits set forth in Section 8.2.14 [Changes in Organizational Documents], any
amendment to the organizational documents of any Loan Party. 8.3.7.4 Erroneous
Financial Information. Immediately in the event that the Borrowers or their
accountants conclude or advise that any previously issued financial {N0289348 2
} 91



--------------------------------------------------------------------------------



 
[form8k10062020exh101work101.jpg]
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance, notice in writing setting forth the details thereof and the action
which the Borrowers propose to take with respect thereto. 8.3.7.5 ERISA Event.
Immediately upon the occurrence of any ERISA Event, notice in writing setting
forth the details thereof and the action which the Borrowers or any Loan Party
proposes to take with respect thereto. 8.3.7.6 Other Reports. Promptly upon
their becoming available to Holdings or the Borrower: (i) Annual Budget. The
annual budget and any forecasts or projections of the Borrowers, to be supplied
not later than sixty (60) calendar days immediately following the commencement
of the fiscal year to which any of the foregoing may be applicable; (ii)
Management Letters. Any reports including management letters submitted to any of
the Borrowers by independent accountants in connection with any annual, interim
or special audit; (iii) Statement of Operations. Within forty-five (45) calendar
days after the end of each fiscal month of the Borrowers, a statement of
operations including a consolidated balance sheet, statements of income and cash
flow; (iv) Reportable Compliance Event. The occurrence of a Reportable
Compliance Event; and (v) Other Information. Such other reports and information
as any of the Lenders may from time to time reasonably request. 8.3.7.7 Notices
Acquisition Documents. At the same time sent or provided to the Seller, Seller’s
Affiliates or Seller’s Representatives (as each such term is defined in the
Equity Purchase Agreement) under the Acquisition Documents, all notices and
reports provided under the Acquisition Documents (unless already provided
pursuant to any other provision of this Section 8.3). 9. DEFAULT 9.1 Events of
Default. An Event of Default shall mean the occurrence or existence of any one
or more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law): 9.1.1. Payments
Under Loan Documents. The Borrowers shall fail to pay: (i) any principal of any
Loan (including scheduled installments, mandatory prepayments or the payment due
at maturity) or any Reimbursement Obligation or Letter of Credit or Obligation
on the date on which such principal or other amount becomes due in accordance
with the terms hereof or thereof, or (ii) any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents within {N0289348 2 } 92



--------------------------------------------------------------------------------



 
[form8k10062020exh101work102.jpg]
two (2) calendar days of the date on which such interest becomes due in
accordance with the terms hereof or thereof; 9.1.2. Breach of Warranty. Any
representation or warranty made at any time by any of the Loan Parties herein or
by any of the Loan Parties in any other Loan Document, or in any certificate,
other instrument or statement furnished pursuant to the provisions hereof or
thereof, shall prove to have been false or misleading in any material respect as
of the time it was made or furnished; 9.1.3. Breach of Negative Covenants or
Visitation Rights. Any of the Loan Parties shall default in the observance or
performance of any covenant contained in (A) Section 8.1.5 [Visitation Rights]
and such breach shall continue unremedied for a period of five (5) Business Days
from the earlier to occur of (i) any Loan Party obtaining knowledge of the
occurrence of such event and (ii) the date when notice to the defaulting party
by the Administrative Agent is deemed effective hereunder or (B) Section 8.2
[Negative Covenants]; 9.1.4. Breach of Other Covenants. Any of the Loan Parties
shall default in the observance or performance of any other covenant, condition
or provision hereof or of any other Loan Document and such default shall
continue unremedied for a period of thirty (30) calendar days from the earlier
to occur of (i) any Loan Party obtaining knowledge of the occurrence of such
event and (ii) receipt of notice to the defaulting party by the Administrative
Agent (such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties); 9.1.5. Defaults in Other
Agreements or Indebtedness. A default or event of default shall occur (after
giving effect to the cure periods, if any, applicable thereto) at any time under
the terms of any other agreement involving borrowed money or the extension of
credit or any other Indebtedness under which any Loan Party or Subsidiary of any
Loan Party may be obligated as a borrower or guarantor in excess of $500,000 in
the aggregate, and such breach, default or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto,
whether waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend; 9.1.6. Reserved. 9.1.7.
Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of $1,000,000 in the aggregate (excluding liabilities to the
extent paid or covered by insurance as to which the relevant insurance company
has not disputed coverage) shall be entered against any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of thirty (30) calendar days
from the date of entry; 9.1.8. Loan Document Unenforceable. Any of the Loan
Documents shall cease to be legal, valid and binding agreements enforceable
against the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with {N0289348 2 } 93



--------------------------------------------------------------------------------



 
[form8k10062020exh101work103.jpg]
the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby; 9.1.9. Events Relating to
Pension Plans and Multiemployer Plans. (i) An ERISA Event occurs with respect to
a Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of a Loan Party or an ERISA Affiliate under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $1,000,000, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $1,000,000; 9.1.10. Change of Control. A Change of Control shall
occur. 9.1.11. Holding Company Status. Holdings shall (a) engage in any business
or activity other than complying with its obligations under the Loan Documents
and under any agreements governing the terms and relative rights of its Capital
Stock, compliance with applicable Law, ownership of the Capital Stock of the
Subsidiary Borrowers and activities incidental thereto, (b) own any assets other
than the Capital Stock of the Subsidiary Borrowers, cash and Cash Equivalents
and de minimis amounts of other assets incidental to the conduct of its
business, or (c) contract, create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness arising pursuant to the Loan Documents and
other Indebtedness permitted hereunder. 9.1.12. Relief Proceedings. (i) A Relief
Proceeding shall have been instituted against any Loan Party or Subsidiary of a
Loan Party and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive calendar days or such court
shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes, or
takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan Party
or any Subsidiary of a Loan Party ceases to be Solvent or admits in writing its
inability to pay its debts as they mature. 9.1.13. Debarment. With respect to
any Loan Party, the occurrence of any debarment or suspension from contracting
or subcontracting with the Government. 9.1.14. Issuance of Adverse Order; Etc.
The issuance to any Loan Party of (i) any cure notice, show-cause notice, or
notice of whole or partial termination, for default or alleged default, under
any contract which is either a contract with the Government or is a subcontract
(at any tier) which is related to a contract between a third party and the
Government, and such notice is not revoked, rescinded, withdrawn, stayed,
reversed or similarly resolved within sixty (60) calendar days of issuance; (ii)
any written notification of cost, schedule, technical or quality problems that
could reasonably result in claims against a Loan Party (or successors in
interest) by the Government, a prime contractor or a higher-tier subcontractor
in excess of $250,000, individually or in the aggregate; (iii) any written
notification that the Government intends to seek such Loan Party’s agreement to
lower rates under any of the {N0289348 2 } 94



--------------------------------------------------------------------------------



 
[form8k10062020exh101work104.jpg]
Government Contracts, including any task order under any Government Contracts,
in excess of $250,000, individually or in the aggregate; (iv) any written
notification of any actual or alleged violation or breach of any statute,
regulation, representation, certification, disclosure obligation, contract term,
condition, clause, provision or specification by any Loan Party that could
reasonably be expected to affect payments under Government Contracts or
adversely affect the award of Government Contracts to such Loan Party in the
future, and such notification is not revoked, rescinded, withdrawn, stayed,
reversed, or similarly resolved within sixty (60) calendar days of issuance; (v)
any written or oral notice of any outstanding claims or contract disputes to
which such Loan Party is a party relating to the Government Contracts under the
Contract Disputes Act or any other federal statute, and such notification is not
revoked, rescinded, withdrawn, stayed, reversed, or similarly resolved within
sixty (60) calendar days of issuance; (vi) any negative determination of
responsibility with respect to any quotation, bid or proposal submitted to the
Government by such Loan Party; or (vii) any notice of any audit, inspection,
survey or examination of records by the Government relating to any Government
Contract and involving fraud, deception, dishonesty, willful misconduct, or
criminal activity by such Loan Party, and such notification is not revoked,
rescinded, withdrawn, stayed, reversed, or similarly resolved within thirty (30)
calendar days of issuance; 9.2 Consequences of Event of Default. 9.2.1. Events
of Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings. If
an Event of Default specified under Sections 9.1.1 through 9.1.11, 9.1.13, or
9.1.14 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Amended and
Restated Notes then outstanding and all interest accrued thereon, any unpaid
fees and all other Indebtedness of the Borrowers to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (ii) require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest- bearing
account with the Administrative Agent, as cash collateral for its Obligations
under the Loan Documents, an amount equal to the maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrowers hereby pledge to the Administrative Agent and the Lenders, and
grant to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Obligations; and 9.2.2. Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under Section
9.1.12 [Relief Proceedings] shall occur, the Lenders shall be under no further
obligations to make Loans hereunder and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; and {N0289348 2 }
95



--------------------------------------------------------------------------------



 
[form8k10062020exh101work105.jpg]
9.2.3. Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section 9.2.3 [Set-off] are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Lender or their respective Affiliates and participants may
have. Each Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and 9.2.4. Application of Proceeds. From and after the
date on which the Administrative Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been Paid In
Full, any and all proceeds received by the Administrative Agent from any sale or
other disposition of the Collateral, or any part thereof, or the exercise of any
other remedy by the Administrative Agent, shall be applied as follows: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them; Second,
to payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders under
the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them; Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and
payment obligations then owing under Lender Provided Interest Rate Hedges and
Other Lender Provided Financial Service {N0289348 2 } 96



--------------------------------------------------------------------------------



 
[form8k10062020exh101work106.jpg]
Products, ratably among the Lenders, the Issuing Lender, and the Lenders or
Affiliates of Lenders which provide Lender Provided Interest Rate Hedges and
Other Lender Provided Financial Service Products, in proportion to the
respective amounts described in this clause Fourth held by them; Fifth, to the
Administrative Agent for the account of the Issuing Lender, to cash
collateralize any undrawn amounts under outstanding Letters of Credit; and Last,
the balance, if any, to the Loan Parties or as required by Law. 10. THE
ADMINISTRATIVE AGENT 10.1 Appointment and Authority. Each of the Lenders and the
Issuing Lender hereby irrevocably appoints FNB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. 10.2 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. 10.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Potential Default or Event of Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
{N0289348 2 } 97



--------------------------------------------------------------------------------



 
[form8k10062020exh101work107.jpg]
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
12.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of Event of
Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Potential Default or Event of Default unless and until notice describing
such Potential Default or Event of Default is given to the Administrative Agent
by the Borrowers, a Lender or the Issuing Lender. The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 10.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
{N0289348 2 } 98



--------------------------------------------------------------------------------



 
[form8k10062020exh101work108.jpg]
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. 10.6 Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrowers (so long as no Event of Default has occurred and is continuing),
to appoint a successor, such approval not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) calendar
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.6 [Resignation of
Administrative Agent]). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 [The Administrative Agent] and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. If FNB resigns as Administrative Agent under this Section
10.6, FNB shall also resign as an Issuing Lender. Upon the appointment of a
successor Administrative Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of FNB as the retiring Issuing
Lender and Administrative Agent and FNB shall be discharged from all of its
respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by FNB, {N0289348 2 } 99



--------------------------------------------------------------------------------



 
[form8k10062020exh101work109.jpg]
if any, outstanding at the time of such succession or make other arrangement
satisfactory to FNB to effectively assume the obligations of FNB with respect to
such Letters of Credit. 10.7 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 10.8 No Other
Duties, etc. Anything herein to the contrary notwithstanding, none of the
Administrative Agent or Lenders listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder. 10.9 Fees. Holdings shall pay: (i) to
FNBCM, a nonrefundable fee (the “Arrangement Fee”) in accordance with the terms
of a certain Engagement Letter dated August 24, 2020 (the “Engagement Letter”),
between Holdings, the Administrative Agent and FNBCM, as amended from time to
time; (ii) to the Administrative Agent for its own account (the “Agency Fee”), a
nonrefundable fee payable in accordance with the terms of the Engagement Letter;
and (iii) to the Administrative Agent for the benefit of the Lenders to the
extent of their respective Ratable Shares, a nonrefundable fee (the “Upfront
Fee”) in the amount determined in accordance with the terms set forth in the
Engagement Letter. 10.10 Authorization to Release Collateral and Guarantors. The
Lenders and Issuing Lenders authorize the Administrative Agent to release (i)
any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under Section
8.2.8 [Dispositions of Assets or Subsidiaries] or 8.2.7 [Liquidations, Mergers,
Consolidations], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.8 [Dispositions of
Assets or Subsidiaries] or 8.2.7 [Liquidations, Mergers, Consolidations]. 10.11
No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any {N0289348 2 } 100



--------------------------------------------------------------------------------



 
[form8k10062020exh101work110.jpg]
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws. 11. GOVERNMENT CONTRACTING PROVISIONS
11.1 Representations Regarding Government Contracts. Each Loan Party represents
and warrants that, as of the date of this Agreement, except as set forth in
Schedule 11.1 hereto, and for periods after the date of this Agreement, except
as disclosed in writing to the Administrative Agent: (i) no Loan Party has
received written notification of cost, schedule, technical or quality problems
that could reasonably result in claims against a Loan Party (or successors in
interest) by the Government, a prime contractor or a higher-tier subcontractor
in excess of $1,000,000, individually or in the aggregate; (ii) there are no
Government Contracts pursuant to which any Loan Party is reasonably likely to
experience cost, schedule, technical or quality problems that could reasonably
result in claims against such Loan Party (or successors in interest) by the
Government, a prime contractor or a higher-tier subcontractor in excess of
$1,000,000, individually or in the aggregate; (iii) all of the Government
Contracts were legally awarded, are binding on the parties thereto, and are in
full force and effect; (iv) to the knowledge of the Loan Parties, the Government
Contracts are not currently the subject of bid or award protest proceedings, and
no Government Contracts are reasonably likely to become the subject of bid or
award protest proceedings; and (v) to the knowledge of the Loan Parties, no
Person has notified any Loan Party that the Government intends to seek such Loan
Party’s agreement to lower rates under any of the Government Contracts,
including any task order under any Government Contracts, in excess of $250,000,
individually or in the aggregate. 11.2 Compliance. Each Loan Party represents
and warrants that, as of the date of this Agreement, except as set forth in
Schedule 11.2 hereto, and for periods after the date of this Agreement, except
as disclosed in writing to the Administrative Agent: (i) each Loan Party has
fully complied in all material respects with all terms and conditions of each
Government Contract to which it is a party; (ii) each Loan Party has complied in
all material respects with all statutory and regulatory requirements, including
the Service Contract Act, the Contract Disputes Act, the Procurement Integrity
Act, the Federal Procurement and Administrative Services Act, the Federal
Acquisition Regulations (“FAR”) and related cost principles and the Cost
Accounting Standards, where and as applicable to each of the Government
Contracts; (iii) no termination for default, cure notice or show cause notice
has been issued and remains unresolved with respect to any Government Contract,
and no event, condition or omission has occurred or exists that would constitute
grounds for such action; (iv) no past performance evaluation received by any
Loan Party with respect to any such Government Contract has set forth a default
or other failure to perform thereunder or termination or default thereof; and
(v) no money due to any Loan Party pertaining to any Government Contract has
been withheld or set-off as a result of any claim(s) made against such Loan
Party involving amounts in excess of $1,000,000, individually or in the
aggregate which, in the case of the matters set forth in clauses (iii), (iv) and
(v) of this paragraph would result in a Material Adverse Change. 11.3 Notices of
Breach. Each Loan Party represents and warrants that, as of the date of this
Agreement, except as set forth in Schedule 11.3 hereto, and for periods after
the date of this Agreement, except as disclosed in writing to the Administrative
Agent, with respect to the {N0289348 2 } 101



--------------------------------------------------------------------------------



 
[form8k10062020exh101work111.jpg]
Government Contracts, neither the Government, a prime contractor nor higher-tier
subcontractor under a Government Contract or, to the knowledge of the Loan
Parties, any other Person has notified any Loan Party of any actual or alleged
violation or breach of any statute, regulation, representation, certification,
disclosure obligation, contract term, condition, clause, provision or
specification that could reasonably be expected to affect payments under
Government Contracts or adversely affect the award of Government Contracts to
such Loan Party in the future. 11.4 Potential Liability. Each Loan Party
represents and warrants that, as of the date of this Agreement, and for periods
after the date of this Agreement, except as disclosed in writing to the
Administrative Agent, no Loan Party has taken any action and is not a party to
any litigation that could reasonably be expected to give rise to (i) liability
under the False Claims Act, (ii) a claim for price adjustment under the Truth in
Negotiations Act, or (iii) to the knowledge of the Loan Parties, any other
written request for a reduction in the price of any Government Contract,
including claims based on actual or alleged defective pricing. There exists no
basis for a claim against any Loan Party in excess of $500,000, individually or
in the aggregate, by the Government as a result of defective cost and pricing
data submitted to the Government. No Loan Party is participating in any pending
claim and no Loan Party is aware of any potential claim under the Contract
Disputes Act against the United States Government or any prime contractor,
subcontractor or vendor arising under or relating to any Government Contract or
Government bid. Except as set forth in Schedule 11.4 hereto, no Loan Party has
received any written or, to the knowledge of the Loan Parties, oral notice of
any outstanding claims or contract disputes to which such Loan Party is a party
relating to the Government Contracts under the Contract Disputes Act or any
other federal statute. 11.5 Defaults on Government Contracts. Each Loan Party
represents and warrants that, as of the date of this Agreement, except as set
forth in Schedule 11.5 hereto, and for periods after the date of this Agreement,
except as disclosed in writing to the Administrative Agent: (i) no Loan Party
has received any written or, to the knowledge of the Loan Parties, any oral,
show cause, cure, default or similar notice relating to any Government Contract;
and (ii) no Government Contract has been terminated for default in the past two
(2) years. 11.6 Suspension, Debarment. Each Loan Party represents and warrants
that, as of the date of this Agreement, except as set forth on Schedule 11.6
hereto, and for periods after the date of this Agreement, except as disclosed in
writing to the Administrative Agent, no Loan Party has ever been, and is not
now, suspended, debarred or proposed for suspension or debarment from bidding on
any Government Contract. No suspension or debarment actions with respect to
Government Contracts have been commenced or, to the knowledge of the Loan
Parties, threatened against any Loan Party or any of its officers or employees.
There is no valid basis for any Loan Party’s suspension or debarment from
bidding on contracts or subcontracts for or with the Government. No cure notice
or show cause notice has been issued to any Loan Party and remains outstanding.
11.7 Negative Determinations of Responsibility. No negative determination of
responsibility has been issued against any Loan Party with respect to any
quotation, bid or proposal submitted to the Government in the past two (2)
years. {N0289348 2 } 102



--------------------------------------------------------------------------------



 
[form8k10062020exh101work112.jpg]
11.8 Audits, Reviews, Inspections, Investigations. Except as set forth in
Schedule 11.8 hereto, in the last two (2) years, (i) no Loan Party has undergone
and is not undergoing any audit, inspection, survey or examination of records by
the Government relating to any Government Contract and involving fraud,
deception, dishonesty, willful misconduct, criminal activity by such Loan Party,
(ii) no Loan Party has received written notice of, and no Loan Party has
undergone, any investigation or review relating to any Government Contract and
involving fraud, deception, dishonesty, willful misconduct, criminal activity or
any allegation thereof by such Loan Party, and (iii) no such audit, review,
inspection, investigation, survey or examination of records is, to the knowledge
of the Loan Parties, threatened. Except as set forth in Schedule 11.8 hereto, no
Loan Party has received any official notice that (other than in the ordinary
course of business) it is or was being specifically audited or investigated by
the General Accounting Office, the Defense Contract Audit Agency of the United
States Government, any state or federal agency Inspector General, the
contracting officer with respect to any Government Contract, or the Department
of Justice (including any United States Attorney). No Loan Party has received
any written notice that any audit, review, inspection, investigation, survey or
examination of records described in Schedule 11.8 hereto, has revealed any fact,
occurrence or practice which could reasonably be expected to have a material
adverse effect on the business, operations, profits, prospects, properties and
condition (financial or otherwise) of any Loan Party. 11.9 Internal
Investigations and Disclosures. Each Loan Party represents and warrants that, as
of the date of this Agreement, except as set forth in Schedule 11.9 hereto, and
for periods after the date of this Agreement, except as disclosed in writing to
the Administrative Agent, during the last two (2) years, (i) no Loan Party has
conducted any internal investigation in connection with which such Loan Party
has used any legal counsel, auditor, accountant or investigator, and (ii) no
Loan Party has made any disclosure to the Government or other customer or prime
contractor or higher-tier subcontractor related to any suspected, alleged or
possible violation of a contract requirement, any apparent or alleged
irregularity, misstatement or omission arising under or relating to a Government
Contract, or any violation of law or regulation. 11.10 Government
Investigations. Each Loan Party represents and warrants that, as of the date of
this Agreement, and for periods after the date of this Agreement, except as
disclosed in writing to the Administrative Agent: (i) no Loan Party has received
any written notice that any Loan Party’s employees, consultants or agents is (or
during the last two (2) years has been) under administrative, civil or criminal
investigation or indictment by the Government with respect to the conduct of the
business of such Loan Party.; and (ii) no Loan Party has received written notice
of any, and there is no, pending investigation of any officer, employee or
representative of any Loan Party, nor within the last two (2) years has there
been any audit or investigation of any Loan Party or any officer, employee or
representative of any Loan Party relating to the business of any Loan Party
resulting in an adverse finding with respect to any alleged irregularity,
misstatement or omission arising under or relating to any Government Contract or
Government bid. 11.11 Internal Controls. Each Loan Party maintains systems of
internal controls (including cost accounting systems, estimating systems,
purchasing systems, proposal systems, billing systems and material management
systems) that are in substantial compliance with all {N0289348 2 } 103



--------------------------------------------------------------------------------



 
[form8k10062020exh101work113.jpg]
requirements of all of the Government Contracts and of applicable government
laws and regulations, except as set forth in Schedule 11.11 hereto. 11.12
Assignment of Contracts. No existing Government Contract, Commercial Contract or
other Material Contract of any Loan Party (and no present or future interest of
any Loan Party, in whole or in part, in, to or under any such Government
Contract, Commercial Contract or Material Contract) is currently assigned,
pledged, hypothecated or otherwise transferred to any Person (other than Liens
in favor of the Administrative Agent), and all documentation necessary for
compliance with the Assignment of Claims Act will be executed and delivered by
the Loan Parties to the Administrative Agent in connection with each Government
Contract required to be assigned pursuant hereto in accordance with Section
8.1.8 [Further Assurances] of this Agreement. 11.13 Government Notices. If, at
any time after the Closing Date, any Loan Party shall receive any letter,
notice, subpoena, court order, pleading or other document issued, given or
delivered by the Government, any prime contractor or by any Person acting for or
on behalf of the Government or such prime contractor with respect to, or in any
manner related to any alleged default, fraud, dishonesty, malfeasance or willful
misconduct of any Loan Party, then such Loan Party shall deliver a true, correct
and complete copy of such letter, notice, subpoena, court order, pleading or
document to the Administrative Agent and the Administrative Agent’s counsel
within five (5) Business Days of such Loan Party’s receipt thereof. Furthermore,
if any Loan Party shall issue, give or deliver to the Government, any prime
contractor or any Person acting for or on behalf of the Government or such prime
contractor, any letter, notice, subpoena, court order, pleading or other
document with respect to, or in any manner related to, or otherwise in response
to any alleged default, fraud, dishonesty, malfeasance or willful misconduct of
such Loan Party, then such Loan Party shall deliver a true, correct and complete
copy of such letter, notice, subpoena, court order, pleading or other document
to the Administrative Agent and the Administrative Agent’s counsel concurrent
with such Loan Party’s issuance or delivery thereof to the Government, such
prime contractor or any Person acting for or on behalf of the Government or such
prime contractor. If any letter, notice, subpoena, court order, pleading or
other document required to be delivered to the Administrative Agent and the
Administrative Agent’s counsel pursuant to this Section 11.13 contains any
information deemed “classified” by the Government and/or the dissemination of
any such information to the Administrative Agent or the Administrative Agent’s
counsel would result in such Loan Party violating any applicable Law, then such
Loan Party shall deliver to the Administrative Agent and the Administrative
Agent’s counsel a summary of such letter, notice, subpoena, court order,
pleading or other document containing a summary thereof, but including only so
much detail as can be included therein without violating any applicable Law. 12.
MISCELLANEOUS 12.1 Modifications, Amendments or Waivers. With the written
consent of the Required Lenders, the Administrative Agent, acting on behalf of
all the Lenders, and the Borrowers may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Lenders or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
{N0289348 2 } 104



--------------------------------------------------------------------------------



 
[form8k10062020exh101work114.jpg]
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will: 12.1.1. Increase of
Commitment. Increase the amount of the Revolving Credit Commitment or Term Loan
Commitment of any Lender hereunder without the consent of such Lender; 12.1.2.
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment. Whether or not any Loans are outstanding, extend the
Expiration Date or the time for payment of principal or interest of any Loan
(excluding the due date of any mandatory prepayment of a Loan), the Unused Line
Fee or any other fee payable to any Lender, or reduce the principal amount of or
the rate of interest borne by any Loan or reduce the Unused Line Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby; 12.1.3. Release of Collateral or Guarantor. Except for sales
of assets permitted by Section 8.2.8 [Dispositions of Assets or Subsidiaries],
release all or substantially all of the Collateral or any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders
(other than Defaulting Lenders); or 12.1.4. Miscellaneous. Amend Section 5.2
[Pro Rata Treatment of Lenders], 10.3 [Exculpatory Provisions] or 5.3 [Sharing
of Payments by Lenders] or this Section 12.1 [Miscellaneous], alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders; provided that no agreement, waiver or consent which would modify
the interests, rights or obligations of the Administrative Agent, the Issuing
Lender, or the Swing Loan Lender may be made without the written consent of the
Administrative Agent, the Issuing Lender or the Swing Loan Lender, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 12.1.1 through 12.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. 12.2 No Implied Waivers; Cumulative
Remedies. No course of dealing and no delay or failure of the Administrative
Agent or any Lender in exercising any right, power, remedy or privilege under
this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof {N0289348 2 } 105



--------------------------------------------------------------------------------



 
[form8k10062020exh101work115.jpg]
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. 12.3
Expenses; Indemnity; Damage Waiver. 12.3.1. Costs and Expenses. The Borrowers
shall pay (i) all reasonable out-of- pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent and, as necessary,
one additional local counsel in each relevant jurisdiction) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of- pocket
expenses incurred by each of the Joint Lead Arrangers (including the reasonable
fees, charges and disbursements of counsel for each Joint Lead Arranger) as
required by the terms of the Commitment Letter dated April 26, 2019 and the Term
Sheet attached hereto, (iii) all reasonable out-of-pocket expenses incurred by
the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties. 12.3.2. Indemnification by the
Borrowers. The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any aspect of the Acquisition, including the performance or
nonperformance by the parties hereto of their respective obligations related to
the Acquisition, (iii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iv) breach of representations, warranties or covenants of the
Borrowers under the Loan Documents, or (v) any actual or prospective claim,
{N0289348 2 } 106



--------------------------------------------------------------------------------



 
[form8k10062020exh101work116.jpg]
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 12.3.2 [Indemnification by the Borrower] shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. 12.3.3. Reimbursement by Lenders.
To the extent that the Borrowers for any reason fail to indefeasibly pay in cash
in full any amount required under Sections 12.3.1 [Costs and Expenses] or 12.3.2
[Indemnification by the Borrowers] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity. 12.3.4. Waiver of Consequential
Damages, Etc. To the fullest extent permitted by applicable Law, each Loan Party
and their Affiliates shall not assert, and each hereby waives, any claim against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 12.3.2
[Indemnification by the Borrowers] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. 12.3.5. Payments.
All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor. 12.4 Holidays. Whenever payment of a Loan to be made or
taken hereunder shall be due on a day which is not a Business Day such payment
shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods]) and such extension of time shall be included in computing
interest and fees, except that the Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or {N0289348 2 } 107



--------------------------------------------------------------------------------



 
[form8k10062020exh101work117.jpg]
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action. 12.5 Notices; Effectiveness; Electronic Communication.
12.5.1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B). Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 12.5.2 [Electronic
Communications], shall be effective as provided in such Section. 12.5.2.
Electronic Communications. Notices and other communications to the Lenders and
the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender if such Lender or
the Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. 12.5.3.
Change of Address, Etc. Any party hereto may change its address, e-mail address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto. 12.6 Severability. The provisions of this Agreement
are intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any {N0289348 2 } 108



--------------------------------------------------------------------------------



 
[form8k10062020exh101work118.jpg]
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction. 12.7 Duration; Survival.
All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrowers contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Amended and Restated
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full. 12.8 Successors and Assigns. 12.8.1.
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. 12.8.2. Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in clause (i)(A) of this Section 12.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
{N0289348 2 } 109



--------------------------------------------------------------------------------



 
[form8k10062020exh101work119.jpg]
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the
aggregate taking into account any assignment in respect of the Revolving Credit
Commitment of the assigning Lender and the Term Loan of the assigning Lender,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed). (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loan or the Commitment assigned. (iii) Required Consents. No consent
shall be required for any assignment except for the consent of the
Administrative Agent (which shall not be unreasonably withheld or delayed) and:
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and (B) the consent of the Issuing
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding). (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent. (v) No Assignment to Natural Persons. No such assignment
shall be made to a natural person. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 12.8.3 [Register], from and
after the effective date specified in each Assignment and Assumption Agreement,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption Agreement, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the assigning Lender’s rights and obligations under this Agreement,
{N0289348 2 } 110



--------------------------------------------------------------------------------



 
[form8k10062020exh101work120.jpg]
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 4.4 [LIBOR Rate Unascertainable; Etc.], 5.8
[Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver] with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.4
[Participations]. 12.8.3. Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain a record of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time.
Such register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. 12.8.4. Participations. Any Lender may at
any time, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree (other than as is
already provided for herein) to any amendment, modification or waiver with
respect to Sections 12.1.1 [Increase of Commitment], 12.1.2 [Extension of
Payment, Etc.], or 12.1.3 [Release of Collateral or Guarantor]) that affects
such Participant. The Borrowers agree that each Participant shall be entitled to
the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.], 5.8 [Increased
Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.9.7 [Status of
Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 12.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender {N0289348 2 } 111



--------------------------------------------------------------------------------



 
[form8k10062020exh101work121.jpg]
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of a Different
Lending Office] with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.2.3
[Set-off] as though it were a Lender; provided that such Participant agrees to
be subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. 12.8.5. Certain Pledges; Successors and Assigns Generally.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. 12.9 Confidentiality. 12.9.1. General. Each of
the Administrative Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or {N0289348 2 } 112



--------------------------------------------------------------------------------



 
[form8k10062020exh101work122.jpg]
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrowers and their Obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. 12.9.2. Sharing Information with
Affiliates of the Lenders. Each Loan Party acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to the Borrowers or one or more of their Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each of the Loan Parties hereby authorizes each
Lender to share any information delivered to such Lender by such Loan Party and
its Subsidiaries pursuant to this Agreement to any such Subsidiary or Affiliate
subject to the provisions of Section 12.9.1 [General]. 12.10 Counterparts;
Integration; Effectiveness. 12.10.1. Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions Of Lending And Issuance Of Letters
Of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Agreement. 12.11 CHOICE OF
LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL. 12.11.1. Governing Law. This Agreement shall be deemed to be a
contract under the Laws of the State of Maryland without regard to its conflict
of laws principles. Each standby Letter of Credit issued under this Agreement
shall be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (“UCP”) or the rules of the
International Standby Practices (ICC Publication Number 590) (“ISP98”), as
determined by the Issuing Lender, and each trade Letter of Credit shall be
subject to UCP, and in each case to the {N0289348 2 } 113



--------------------------------------------------------------------------------



 
[form8k10062020exh101work123.jpg]
extent not inconsistent therewith, the Laws of the State of New York without
regard to is conflict of laws principles. 12.11.2. SUBMISSION TO JURISDICTION.
THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
STATE AND FEDERAL COURTS OF THE COMMONWEALTH OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR
ANY OTHER LOAN PARTY OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
12.11.3. WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
12.11.4. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. 12.11.5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS {N0289348 2 } 114



--------------------------------------------------------------------------------



 
[form8k10062020exh101work124.jpg]
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.11.5 [WAIVER OF JURY
TRIAL]. 12.12 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act. 12.13 Amendment and Restatement. (a) The parties hereto agree that,
on the Closing Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (i) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (ii) all Loans (as defined in the Existing Credit
Agreement) and other Obligations (as defined in the Existing Credit Agreement)
outstanding on the Closing Date immediately prior to effectiveness of this
Agreement shall in all respects be continuing and shall be deemed to be Loans
and Obligations outstanding hereunder on the terms set forth herein; (iii) the
guarantees made to the lenders, the administrative agent and each other holder
of the Obligations (as defined in the Existing Credit Agreement) under or in
connection with the Existing Credit Agreement shall remain in full force and
effect, and continued on the terms set forth herein, with respect to the
Obligations (as defined herein) and are hereby reaffirmed (subject to any
amendment and restatement or amendment thereof pursuant to the Loan Documents
(as defined herein)); and (iv) the security interests and liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations (as
defined in the Existing Credit Agreement), created under the collateral
documents entered into in connection with the Existing Credit Agreement shall
remain in full force and effect with respect to the Obligations (as defined
herein) and are hereby reaffirmed (subject to any amendment and restatement or
amendment thereof pursuant to the Loan Documents (as defined herein); it being
acknowledged and agreed that any such security interests and liens that are not
so amended and restated (including all such security interests and liens that
are amended) in connection with this agreement shall nonetheless remain in full
force and effect with respect to the Obligations (as defined herein) and are
hereby reaffirmed as securing the Obligations (as defined herein). The execution
and delivery of this Agreement or any other Loan Document shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement or any of the other
Loan Documents (as defined in the Existing Credit Agreement) based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. {N0289348 2 } 115



--------------------------------------------------------------------------------



 
[form8k10062020exh101work125.jpg]
(b) It is understood that some or all of the Loans (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement may remain outstanding upon the
effectiveness of this Agreement and be deemed a portion of the Loans advanced
hereunder on the Closing Date. On the Closing Date upon the effectiveness of
this Agreement, the Administrative Agent shall make such assignments,
reallocations and transfers of funds as are necessary in order that (i) the
balance of Loans (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement immediately prior to effectiveness of this
Agreement (which shall, upon effectiveness of this Agreement, become Loans
hereunder on the Closing Date that are deemed funded hereunder on the Closing
Date), together with any Loans funded hereunder on the Closing Date by the
Lenders, and (ii) the Lenders’ respective participation interests in Swing Loans
shall, in each case, reflect the Commitments of the Lenders hereunder as set
forth on Schedule 1.1(B) hereto on the Closing Date. The Loan Parties and each
Lender consent to such assignments, reallocations and transfers of funds by the
Administrative Agent, and each Lender agrees that on the Closing Date such
Lender will fund Loans, and will make full cash settlement with the other
Lenders either directly or through the Administrative Agent as the
Administrative Agent may direct or approve, and will automatically acquire risk
participations in Swing Loans in amounts such that, together with the
assignments, reallocations and transfers of funds by the Administrative Agent
described above, the Loans outstanding hereunder on the Closing Date and the
participation interests held by each of the Lenders in Swing Loans after giving
effect to this Agreement are held by the Lenders in amounts that reflect the
Commitments of the Lenders hereunder as set forth on Schedule 1.1(B) hereto on
the Closing Date. {N0289348 2 } 116



--------------------------------------------------------------------------------



 
[form8k10062020exh101work126.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] IN WITNESS WHEREOF, the parties hereto, by
their officers thereunto duly authorized, have executed this Agreement as of the
day and year first above written. BORROWERS: DLH HOLDINGS CORP. By:/s/ Kathryn
M. JohnBull Name: Kathryn M. JohnBull Title: Chief Financial Officer DLH
SOLUTIONS, INC. By:/s/ Kathryn M. JohnBull Name: Kathryn M. JohnBull Title:
Chief Financial Officer DANYA INTERNATIONAL, LLC. By:/s/ Kathryn M. JohnBull
Name: Kathryn M. JohnBull Title: Chief Financial Officer SOCIAL & SCIENTIFIC
SOLUTIONS, INC. By:/s/ Kathryn M. JohnBull Name: Kathryn M. JohnBull Title:
Chief Financial Officer IRVING BURTON ASSOCIATES, LLC By:/s/ Kathryn M. JohnBull
Name: Kathryn M. JohnBull Title: Chief Financial Officer {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work127.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] FIRST NATIONAL BANK OF PENNSYLVANIA, as
Administrative Agent and as a Lender By: /s/ Douglas T. Brown Name: Douglas T.
Brown Title: Senior Vice President {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work128.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] MANUFACTURERS AND TRADTERS TRUST COMPANY,
as a Lender By: /s/ R. Mark Swaak Name: R. Mark Swaak Title: Vice President
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work129.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] SERVISFIRST BANK By: /s/ Hal Clemmer Name:
Hal Clemmer Title: Regional President {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work130.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] ATLANTIC UNION BANK By: /s/ Joseph
Humphries Name: Joseph Humphries Title: Market Executive {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work131.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] UNITED BANK By: /s/ Larkin Wilson Name:
Larkin Wilson Title: Vice President, Commercial Banking {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work132.jpg]
[SIGNATURE PAGE OF CREDIT AGREEMENT] WILMINGTON SAVINGS FUND SOCIETY, FSB By:
/s/ James A. Gise Name: James A. Gise Title: Senior Vice President {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work133.jpg]
SCHEDULE 1.1(A) PRICING GRID VARIABLE PRICING AND FEES BASED ON TOTAL LEVERAGE
RATIO [see attached] {N0289348 2 } 1



--------------------------------------------------------------------------------



 
[form8k10062020exh101work134.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES [see attached]
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work135.jpg]
EXHIBIT 1.1(A) ASSIGNMENT AND ASSUMPTION AGREEMENT THIS ASSIGNMENT AND
ASSUMPTION AGREEMENT (the "Assignment") is dated as of the Effective Date set
forth below and is entered into by and between
____________________________________________________ (the "Assignor") and
________________________________________________ (the "Assignee"). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (as it may hereafter from
time to time be restated, amended, modified or supplemented, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by each Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to each Assignee, and each
Assignee hereby irrevocably purchases and assumes from the Assignor, subject to
and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below, the interest in and to all of the Assignor's rights and
obligations under the Credit Agreement and any other documents or instruments
delivered pursuant thereto that represents the amount and percentage interests
identified below each Assignee's name on the signature pages hereto, of all of
the Assignor's outstanding rights and obligations under the respective
facilities identified on the signature pages hereto (including, to the extent
included in any such facilities, letters of credit and swing loans) (each an
"Assigned Interest" and collectively the "Assigned Interests"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.
Assignor: ______________________________ Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrowers: DLH Holdings Corp., DLH Solutions, Inc., Danya
International, LLC, Social & Scientific Systems, Inc. and Irving Burton
Associates, LLC 4. Administrative Agent: First National Bank of Pennsylvania, as
the administrative agent under the Credit Agreement 5. Credit Agreement: The
Amended and Restated Credit Agreement dated __________ __, 2020 by and among DLH
Holdings Corp., DLH Solutions, Inc., Danya International, LLC, Social & 1 Select
as applicable. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work136.jpg]
Scientific Systems, Inc. and Irving Burton Associates, LLC, the Lenders parties
thereto, First National Bank of Pennsylvania, as Administrative Agent, and the
Guarantors now or hereafter party thereto, as the same may be amended, restated
or supplemented from time to time. 6. Assigned Interest: Aggregate Amount of
Percentage CUSIP Amount of Commitment/ Assigned of Number Commitment/ Loans
Commitment/ 2 Loans for all Assigned Loans Facility Assigned Lenders Revolving
Credit $ $ % Commitment Term Loan $ $ % Commitment 7. [Trade Date:
______________]3 8. Effective Date: ________________, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]4 [SIGNATURE PAGES FOLLOW] 2 Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. 3 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date. 4 Assignor
shall pay a fee of $3,500 to the Administrative Agent in connection with the
Assignment and Assumption. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work137.jpg]
The terms set forth in this Assignment are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By: Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Name: Title:
Consented to and Accepted: FIRST NATIONAL BANK OF PENNSYLVANIA, as
Administrative Agent By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work138.jpg]
[Consented to:]5 BORROWERS DLH HOLDINGS CORP. By: Name: Title: DLH SOLUTIONS,
INC. By: Name: Title: DANYA INTERNATIONAL, LLC By: Name: Title: SOCIAL &
SCIENTIFIC SYSTEMS, INC. By: Name: Title: IRVING BURTON ASSOCIATES, LLC By:
Name: Title: 5 To be added only if the consent of the Borrowers is required by
the terms of the Credit Agreement. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work139.jpg]
ANNEX 1 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned
Interests, (ii) the Assigned Interests are free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the "Loan Documents"), or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. 1.2 Assignee. Each
Assignee severally (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements, if any, of
an eligible assignee under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement and,
to the extent applicable to Lenders generally, consents to the terms of any
other Loan Documents and, to the extent of its Assigned Interests, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1.6 [and Section 8.3] thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and to
purchase its Assigned Interests on the basis of which it has made such analysis
and decision, and (v) attached to the Assignment is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 2. Payments. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of each Assignee's Assigned Interests (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work140.jpg]
but excluding the Effective Date and to the respective Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions.
This Assignment shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns. This Assignment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. The parties acknowledge and
agree that delivery of an executed counterpart of a signature page of this
Assignment by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of Maryland without
regard to its conflict of laws principles. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work141.jpg]
EXHIBIT 1.1(C) FORM OF AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF CONTRACT
RIGHTS THIS ASSIGNMENT is made and entered into the ___ day of _________ 2020,
by DLH HOLDINGS CORP., a New Jersey corporation ("Holdings"), DLH SOLUTIONS,
INC., a Georgia corporation ("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland
limited liability company ("Danya"), SOCIAL & SCIENTIFIC SYSTEMS, INC., a
Delaware corporation ("Systems") and IRVING BURTON ASSOCIATES, LLC, a Virginia
limited liability company (“IBA” and, together with Holdings, Danya, Solutions
and Systems, individually and collectively, "Assignor"), in favor of FIRST
NATIONAL BANK OF PENNSYLVANIA, as Agent ("Assignee"). WITNESSETH: WHEREAS,
pursuant to that certain Amended and Restated Credit Agreement (as it may
hereafter from time to time be restated, amended, modified or supplemented, the
"Credit Agreement") of even date herewith among Assignor, the Guarantors party
thereto, the Lenders party thereto and Assignee, Assignee and the Lenders have
agreed to provide certain loans to the Borrowers; and WHEREAS, in order to
provide additional security for the repayment of such loans, the parties hereto
desire that Assignee for the benefit of the Lenders be granted an assignment and
security interest in all rights of Assignor under those certain contracts listed
on Schedule I hereto (each an "Assigned Contract" and collectively the "Assigned
Contracts"). NOW, THEREFORE, in consideration of the promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by Assignor, and intending to be legally
bound, Assignor collaterally assigns and grants to Assignee for the benefit of
the Lenders a security interest in all of its right, title and interest in and
to each Assigned Contract to the extent assignable and to the fullest extent
permitted by Law. 1. Except as otherwise expressly provided herein, capitalized
terms used in this Assignment shall have the respective meanings given to them
in the Credit Agreement. 2. Assignor has granted, bargained, sold, assigned,
transferred and set over and by these presents does hereby collaterally assign
and grant to Assignee, its respective successors and permitted assigns, a
security interest in all the rights, interests and privileges which the Assignor
has or may have in or under any Assigned Contract, including without limiting
the generality of the foregoing, the present and continuing right with full
power and authority, in its own name, or in the name of the Assignor, or
otherwise, but subject to the provisions and limitations of Section 3 hereof,
(i) to make claim for, enforce, perform, collect and receive any and all rights
under any Assigned Contract, (ii) to do any and all things which Assignor is or
may become entitled to do under any Assigned Contract, and (iii) to make all
waivers and {N0289348 2 } 49936149



--------------------------------------------------------------------------------



 
[form8k10062020exh101work142.jpg]
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Assignor is or may become entitled
to do under any Assigned Contract. 3. The acceptance of this Assignment and the
payment or performance under the Assigned Contracts shall not constitute a
waiver of any rights of Assignee under the terms of the Notes, the Credit
Agreement or any other of the Loan Documents, it being understood that, unless
an Event of Default shall have occurred and be continuing, and the exercise of
Assignee's rights under Section 4 hereof, Assignor shall have all rights to the
Assigned Contracts and to retain, use and enjoy the same and the Assignee shall
not exercise any of the rights set forth in Section 2 above and Section 4 below.
4. Assignor, upon the occurrence and during the continuance of an Event of
Default, hereby authorizes Assignee, at Assignee's option, to do all acts
required or permitted under any Assigned Contract as Assignee in its sole
discretion may deem proper. Assignor does hereby irrevocably constitute and
appoint Assignee, while this Assignment remains in force and effect and, in each
instance, to the full extent permitted by applicable Law, its true and lawful
attorney in fact, coupled with an interest and with full power of substitution
and revocation, for Assignor and in its name, place and stead, to demand and
enforce compliance with all the terms and conditions of each Assigned Contract
and all benefits accrued thereunder, whether at law, in equity or otherwise;
provided, however, that Assignee shall not exercise any such power, unless an
Event of Default shall have occurred and be continuing. 5. Assignee shall not be
obligated to perform or discharge any obligation or duty to be performed or
discharged by Assignor under any Assigned Contract, and Assignor hereby agrees
to indemnify Assignee for, and to save Assignee harmless from, any and all
liability arising under the Assigned Contracts, other than arising or resulting
from Assignee's (or its agents, employees or contractors) gross negligence or
willful misconduct. 6. Assignor agrees that this Assignment and the designation
and directions herein set forth are irrevocable. 7. Neither this Assignment nor
any action or inaction on the part of Assignee shall constitute an assumption on
the part of Assignee of any obligations or duties under any Assigned Contract.
8. Assignor covenants and warrants that: (a) it has the power and authority to
assign each Assigned Contract and there have been no prior assignments of any
Assigned Contract; (b) it will not assign, pledge or otherwise encumber any
Assigned Contract without the prior written consent of Assignee, except as may
be otherwise permitted under the Credit Agreement; and (c) it will execute from
time to time any and all additional assignments or instruments of further
assurance to Assignee, as Assignee may at any time reasonably request. {N0289348
2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work143.jpg]
9. At such time as the Loans are Paid in Full, this Assignment and all of
Assignee's right, title and interest hereunder with respect to the Assigned
Contracts shall terminate. 10. This Assignment shall inure to the benefit of
Assignee, its respective successors and permitted assigns, and shall be binding
upon Assignor, its successors, successors in title and assigns. 11. This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Maryland without regard to its conflicts of laws
principles. 12. Assignor acknowledges and agrees that a telecopy transmission to
Assignee of, or the e-mail delivery of a portable document format (PDF) file to
Assignee containing, signature pages hereof purporting to be signed on behalf of
Assignor shall constitute effective and binding execution and delivery hereof by
Assignor. [SIGNATURE PAGE FOLLOWS] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work144.jpg]
IN WITNESS WHEREOF, the parties have executed this instrument under seal as of
the day and year first above written. ASSIGNOR: DLH HOLDINGS CORP. By: Name:
Title: DLH SOLUTIONS, INC. By: Name: Title: DANYA INTERNATIONAL, LLC By: Name:
Title: SOCIAL & SCIENTIFIC SYSTEMS, INC. By: Name: Title: IRVING BURTON
ASSOCIATES, LLC By: Name: Title: ASSIGNEE: FIRST NATIONAL BANK OF PENNSYLVANIA,
as Administrative Agent By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work145.jpg]
COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS SCHEDULE I Acquisition Documents (as
defined in the Credit Agreement) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work146.jpg]
EXHIBIT 1.1(G)(1) FORM OF GUARANTOR JOINDER AND ASSUMPTION AGREEMENT THIS
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of _______________, 20___,
by _________________________________________________, a
_________________________ [corporation/partnership/limited liability company]
(the "New Guarantor"). Background Reference is made to the (i) Amended and
Restated Credit Agreement dated as _____________ __, 2020, as the same may be
amended, restated, supplemented or modified from time to time (the "Credit
Agreement") by and among DLH Holdings Corp., a New Jersey corporation
("Holdings"), DLH Solutions, Inc., a Georgia corporation ("Solutions"), Danya
International, LLC, a Maryland limited liability company ("Danya"), Social &
Scientific Systems, Inc., a Delaware corporation ("Systems") and Irving Burton
Associates, LLC, a Virginia limited liability company (“IBA” and collectively
with Holdings, Solutions, Danya and Systems, the "Borrowers"), First National
Bank of Pennsylvania, in its capacity as administrative agent for the Lenders
party thereto (the "Administrative Agent"), the Guarantors party thereto and the
Lenders party thereto, (ii) the Amended and Restated Security Agreement, dated
as of __________, 20__, as the same may be amended, restated, supplemented or
modified from time to time (the “Security Agreement”), (iii) the Amended and
Restated Pledge Agreement, dated as of _________ __, 20__, as the same may be
amended, restated, supplemented or modified from time to time (the “Pledge
Agreement”) made by the Loan Parties and Holdings in favor of the Administrative
Agent, (iv) the Amended and Restated Patent, Trademark and Copyright Security
Agreement, dated ________ __, 20__, as the same may be amended, restated,
supplemented or modified from time to time (the “Patent, Trademark and Copyright
Security Agreement”) among the Loan Parties and the Administrative Agent for the
benefit of the Lenders, (v) the Amended and Restated Collateral Assignment of
Contract Rights, dated _________ __, 20__, as the same may be amended, restated,
supplemented or modified from time to time (the “Collateral Assignment”), and
(vi) the other Loan Documents referred to in the Credit Agreement, as the same
may be amended, restated, supplemented or modified from time to time. Agreement
Capitalized terms defined in the Credit Agreement are used herein as defined
therein. New Guarantor hereby becomes a Guarantor under the terms of the Credit
Agreement and in consideration of the value of the synergistic and other
benefits received by New Guarantor as a result of being or becoming affiliated
with the Borrowers and the Guarantors, New Guarantor hereby agrees that
effective as of the date hereof it hereby is, and shall be deemed to be, and
assumes the obligations of, a "Loan Party" and a "Guarantor", jointly and
severally under the Credit Agreement, a "Guarantor," jointly and severally with
the existing Guarantors under the Amended and Restated Continuing Agreement of
Guaranty dated as of ____________ __, 20__, as the same may be amended,
restated, supplemented or modified from time to time (the {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work147.jpg]
"Guaranty") of Guarantors given to the Lenders and the Administrative Agent, a
"Debtor" jointly and severally under the Security Agreement, a "Pledgor" jointly
and severally under the Pledge Agreement and the Patent, Trademark and Copyright
Security Agreement and a Loan Party or Guarantor, as the case may be, under each
of the other Loan Documents to which the Loan Parties or Guarantors are a party;
and, New Guarantor hereby agrees that it shall perform, comply with, and be
subject to and bound by each of the terms and provisions of the Credit
Agreement, Guaranty, Security Agreement, Pledge Agreement, Patent, Trademark and
Copyright Security Agreement, Collateral Assignment and each of the other Loan
Documents jointly and severally with the existing parties thereto. Without
limiting the generality of the foregoing, New Guarantor hereby represents and
warrants that (i) each of the representations and warranties set forth in
Section 6 of the Credit Agreement applicable to a Loan Party is true and correct
in all material respects as to New Guarantor on and as of the date hereof
(except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material aspects as of such earlier date and (ii) to the extent that such
representations and warranties are qualified as to materiality, in which case
they shall be true and correct in all respects) and (ii) New Guarantor has
heretofore received a true and correct copy of the Credit Agreement, Guaranty,
Security Agreement, Pledge Agreement, Patent, Trademark and Copyright Security
Agreement, Collateral Assignment and each of the other Loan Documents (including
any modifications thereof or supplements or waivers thereto) in effect on the
date hereof. New Guarantor hereby makes, affirms, and ratifies in favor of the
Lenders and the Administrative Agent the Credit Agreement, Guaranty, Security
Agreement, Pledge Agreement, Patent, Trademark and Copyright Security Agreement,
Collateral Assignment and each of the other Loan Documents given by the
Guarantors to the Administrative Agent and any of the Lenders. New Guarantor is
simultaneously delivering to the Administrative Agent the documents, together
with this Guarantor Joinder and Assumption Agreement, required under Section
8.1.14 [Additional Collateral]. New Guarantor acknowledges and agrees that
delivery on an executed counterpart of a signature page hereof by telecopy or
e-mail shall be effective as delivery of a manually executed counterpart hereof:
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work148.jpg]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written. [ ] By (SEAL) Name: Title: Acknowledged and
accepted: First National Bank of Pennsylvania, as Administrative Agent By: Name:
Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work149.jpg]
EXHIBIT 1.1 (G)(2) FORM OF AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY
AND SURETYSHIP This Amended and Restated Continuing Agreement of Guaranty and
Suretyship (this “Guaranty”), dated as of __________ __, 2020, is jointly and
severally given by each of the undersigned and each of the other Persons which
become Guarantors hereunder from time to time (each a “Guarantor” and
collectively the “Guarantors”) in favor of FIRST NATIONAL BANK OF PENNSYLVANIA,
as administrative agent for the Lenders (the “Agent”) in connection with that
Amended and Restated Credit Agreement, dated as of the date hereof, by and among
DLH Holdings Corp., a New Jersey corporation (“Holdings”), DLH Solutions, Inc.,
a Georgia corporation (“Solutions”), Danya International, LLC, a Maryland
limited liability company (“Danya”), Social & Scientific Systems, Inc., a
Delaware corporation (“Systems”) and Irving Burton Associates, LLC, a Virginia
limited liability company (“IBA” and collectively with Holdings, Solutions,
Danya and Systems, the “Borrowers”), the Guarantors now or hereafter party
thereto, the Agent, and the Lenders now or hereafter party thereto (as amended,
restated, modified, or supplemented from time to time hereafter, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them by the Credit Agreement, and the rules of
construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Guaranty. WHEREAS, reference is made to that certain Credit
Agreement, dated June 7, 2019, by and among certain of the Debtors, as
borrowers, and the other guarantors party thereto, the lenders party thereto and
the Administrative Agent (the “Existing Credit Agreement”); WHEREAS, following
the execution and delivery of the Existing Credit Agreement, Teamstaff
Solutions, Inc., a New York corporation and Teamstaff Rx, Inc., a Texas
corporation, entered into that certain Continuing Agreement of Guaranty and
Suretyship, dated as of August 28, 2019 (the “Existing Guaranty Agreement”)
whereby the companies guaranteed the obligations of the Loan Parties to the
Administrative Agent and the Lenders under the Existing Credit Agreement as
otherwise as more fully described therein in the manner set forth therein;
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to amend and restate the Existing Credit Agreement to
provide certain loans and to make certain other financial accommodations to the
Loan Parties; and WHEREAS, pursuant to and in consideration of the Credit
Agreement, the Guarantors have agreed, among other things, to amend and restate
the Existing Guaranty Agreement and reconfirm their guaranty of the obligations
of the Loan Parties to the Administrative Agent and the Lenders under the Credit
Agreement, the other Loan Documents and otherwise as more fully described herein
in the manner set forth herein. NOW, THEREFORE, intending to be legally bound
hereby, the parties hereto covenant and agree as follows: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work150.jpg]
1. Guarantied Obligations. To induce the Agent, the Lenders and any Affiliate of
any of the foregoing that provides any Lender Provided Interest Rate Hedge or
any Other Lender Provided Financial Services Product (collectively, together
with any provider of any Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Services Product, the “Secured Parties” and each a “Secured
Party”) to make loans and grant other financial accommodations to the Borrowers
under the Credit Agreement, the other Loan Documents, any Lender Provided
Interest Rate Hedge and any Other Lender Provided Financial Service Products
(collectively, the “Secured Loan Documents” and each a “Secured Loan Document”),
each Guarantor hereby jointly and severally, unconditionally, and irrevocably
reconfirms its guaranty under the Existing Guaranty Agreement, if any, and
guaranties anew to the Secured Parties, and confirms its status as surety or
becomes surety, as applicable, as though it was a primary obligor for, the full
and punctual payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar Laws of any country or
jurisdiction) of all Obligations, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and indebtedness
arising from any extensions of credit under or in connection with the Secured
Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the
Secured Loan Documents or are made in circumstances in which any condition to
extension of credit is not satisfied) (herein collectively as the “Guarantied
Obligations” and each as a “Guarantied Obligation”). Without limitation of the
foregoing, any of the Guarantied Obligations shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty if the Agent or any of the
Lenders (or any one or more assignees or transferees thereof) from time to time
assign or otherwise transfer all or any portion of their respective rights and
obligations under the Secured Loan Documents, or any other Guaranteed
Obligations, in each case, to the extent permitted by the applicable Secured
Loan Documents. In furtherance of the foregoing, each Guarantor jointly and
severally agrees as follows: 2. Guaranty. Each Guarantor hereby promises to pay
and perform all such Guarantied Obligations promptly upon demand of the Agent
and the Secured Parties or any one or more of them. All payments made hereunder
shall be made by each Guarantor in immediately available funds in U.S. Dollars
and shall be made without setoff, counterclaim, withholding, or other deduction
of any nature (except as expressly permitted by Section 5.9 [Taxes] of the
Credit Agreement). 3. Obligations Absolute. To the fullest extent permitted by
law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 19, the obligations of the Guarantors
hereunder shall not be discharged or impaired or otherwise diminished by the
failure, default, omission, or delay, willful or otherwise, by any Lender, the
Agent, or any Borrower or any other obligor on any of the Guarantied
Obligations, {N0289348 2 } - 3 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work151.jpg]
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of any Guarantor
or would otherwise operate as a discharge of any Guarantor as a matter of law or
equity. To the fullest extent permitted by law and except for termination or
release of a Guarantor’s obligations hereunder in accordance with the terms of
Section 19, without limiting the generality of the foregoing, each Guarantor
hereby waives any defense based on or arising out of, and agrees that the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by, any of the following or any
failure of any Guarantor to consent thereto: (a) Any lack of genuineness,
legality, validity, enforceability or allowability (in a bankruptcy, insolvency,
reorganization or similar proceeding, or otherwise), or any avoidance or
subordination, in whole or in part, of any Secured Loan Document or any of the
Guarantied Obligations and regardless of any Law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of the Guarantied
Obligations, any of the terms of the Secured Loan Documents, or any rights of
the Agent or the Secured Parties or any other Person with respect thereto; (b)
Any increase, decrease, or change in the amount, nature, type or purpose of any
of, or any release, surrender, exchange, compromise or settlement of any of the
Guarantied Obligations (whether or not contemplated by the Secured Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Secured Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Secured Loan Document or any of the Guarantied Obligations;
(c) Any failure to assert any breach of or default under any Secured Loan
Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Secured Loan
Documents, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against any Borrower or any
other Person under or in connection with any Secured Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations; (d) Any
taking, exchange, amendment, modification, waiver, supplement, termination,
subordination, compromise, release, surrender, loss, or impairment of, or any
failure to protect, perfect, or preserve the value of, or any enforcement of,
realization upon, or exercise of rights, or remedies under or in connection
with, or any failure, omission, breach, default, delay, or wrongful action by
the Agent or the Secured Parties, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by any of
the Agent or the {N0289348 2 } - 4 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work152.jpg]
Secured Parties, or any of them, or any other Person in respect of, any direct
or indirect security for any of the Guarantied Obligations. As used in this
Guaranty, “direct or indirect security” for the Guarantied Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Guarantied Obligations, made
by or on behalf of any Person; (e) Except as expressly permitted in the Credit
Agreement, any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Borrower or any other Person; or any action taken or
election made by the Agent or the Secured Parties, or any of them (including but
not limited to any election under Section 1111(b)(2) of the United States
Bankruptcy Code), any Borrower, or any other Person in connection with any such
proceeding; (f) Any defense, setoff, or counterclaim which may at any time be
available to or be asserted by any Borrower or any other Person with respect to
any Secured Loan Document or any of the Guarantied Obligations; or any discharge
by operation of Law or release of any Borrower or any other Person from the
performance or observance of any Secured Loan Document or any of the Guarantied
Obligations, except in each case Payment in Full of the Guaranteed Obligations;
and (g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting Payment in Full of the Guarantied Obligations. Each Guarantor
acknowledges, consents, and agrees that new Guarantors may join in this Guaranty
pursuant to Section 8.1.14 [Additional Collateral] of the Credit Agreement and
each Guarantor affirms that its obligations shall continue hereunder
undiminished. 4. Waivers, etc. Without limitation and to the fullest extent
permitted by applicable Law and except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 19,
each Guarantor waives each of the following: (a) All notices, disclosures and
demands of any nature which otherwise might be required from time to time to
preserve intact any rights against any Guarantor, including the following: any
notice of any event or circumstance described in Section 3 hereof; any notice
required by any Law, regulation or order now or hereafter in effect in any
jurisdiction; any notice of nonpayment, nonperformance, dishonor, or protest
under any Secured Loan Document or any of the Guarantied Obligations; any notice
of the incurrence of any Guarantied Obligation; any notice of any default or any
failure on the part of any Borrower or any other Person to comply with any
Secured Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; and any notice of any
information pertaining to the business, operations, condition (financial or
otherwise) or prospects of any Borrower or any other Person; {N0289348 2 } - 5 -
49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work153.jpg]
(b) Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Secured Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any requirement of
promptness or diligence on the part of the Agent or the Secured Parties, or any
of them, or any other Person; any requirement to exhaust any remedies under or
in connection with, or to mitigate the damages resulting from default under, any
Secured Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any benefit of any
statute of limitations; and any requirement of acceptance of this Guaranty or
any other Secured Loan Document, and any requirement that any Guarantor receive
notice of any such acceptance; (c) Any defense or other right arising by reason
of any Law now or hereafter in effect in any jurisdiction pertaining to election
of remedies (including anti-deficiency Laws, “one action” Laws or the like), or
by reason of any election of remedies or other action or inaction by the Agent
or the Secured Parties, or any of them (including but not limited to
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Guarantied
Obligations), which results in denial or impairment of the right of the Agent or
the Secured Parties, or any of them, to seek a deficiency against any Borrower
or any other Person or which otherwise discharges or impairs any of the
Guarantied Obligations; and (d) Any and all defenses it may now or hereafter
have based on principles of suretyship, impairment of collateral, or the like.
5. Reinstatement. Notwithstanding anything to the contrary contained in this
Guaranty, this Guaranty shall continue to be effective or be reinstated, as the
case may be, any time any payment of any of the Guarantied Obligations is
rescinded, recouped, avoided, or must otherwise be returned or released by any
Secured Party or Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing. 6. Subrogation. Each Guarantor agrees it will not exercise any
rights against any Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been Paid in Full. If any amount shall be paid to any Guarantor by or on behalf
of any Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Agent and the Secured Parties and shall forthwith be paid to the Agent to be
credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the applicable Secured Loan
Documents. 7. No Stay. Without limitation of any other provision of this
Guaranty, if any declaration of default or acceleration or other exercise or
condition to exercise of rights or {N0289348 2 } - 6 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work154.jpg]
remedies under or with respect to any Guarantied Obligation shall at any time be
stayed, enjoined, or prevented for any reason (including any stay or injunction
resulting from the pendency against any Borrower or any other Person of a
bankruptcy, insolvency, reorganization or similar proceeding), the Guarantors
agree that, for the purposes of this Guaranty and their obligations hereunder,
the Guarantied Obligations shall be deemed to have been declared in default or
accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met. 8. Taxes. The terms of Section 5.9 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms. 9. Notices. Each Guarantor agrees that all
notices, statements, requests, demands and other communications under this
Guaranty shall be given to such Guarantor at the address set forth on a Schedule
to, or in a Guarantor Joinder given under, the Credit Agreement and in the
manner provided in Section 12.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement. The Agent and the Lenders may rely on
any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Agent and the Lenders
shall have no duty to verify the identity or authority of the Person giving such
notice. 10. Counterparts; Telecopy Signatures. This Guaranty may be executed in
any number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Lender of, or the e-mail delivery of a portable document format
(PDF) file to the Agent or any Lender containing, the signature pages hereof
purporting to be signed on behalf of any Guarantor shall constitute effective
and binding execution and delivery hereof by such Guarantor. 11. Default
Payments by Borrowers. (a) In the event that at any time any Guaranteed
Obligation now or hereafter existing under this Guaranty shall have become due
and payable, the Agent and the Lenders, or any of them shall have all rights and
remedies available pursuant to the Credit Agreement. (b) Upon the occurrence and
during the continuation of any default under any Guarantied Obligation, if any
amount shall be paid to any Guarantor by or for the account of any Borrower,
such amount shall be held in trust for the benefit of each Lender and Agent and
shall forthwith be paid to the Agent to be credited and applied to the
Guarantied Obligations when due and payable. 12. Construction. This Guaranty has
been fully negotiated between the applicable parties, each party having the
benefit of legal counsel, and accordingly neither any doctrine of construction
of guaranties or suretyships in favor of the guarantor or surety, nor any
doctrine of construction of ambiguities in agreement or instruments against the
party controlling the drafting thereof, shall apply to this Guaranty. 13.
Successors and Assigns. This Guaranty shall be binding upon each Guarantor, its
successors and assigns, and shall inure to the benefit of and be enforceable by
the Agent and the {N0289348 2 } - 7 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work155.jpg]
Secured Parties, or any of them, and their successors and assigns as permitted
under the Credit Agreement provided, however, that, without the consent of the
Agent, no Guarantor may assign or transfer any of its rights or obligations
hereunder or any interest herein and any such purported assignment or transfer
shall be null and void. Without limitation of the foregoing, the Agent and the
Secured Parties, or any of them (and any successive assignee or transferee),
from time to time may assign or otherwise transfer all or any portion of its
rights or obligations under and in accordance with the Secured Loan Documents
(including all or any portion of any commitment to extend credit), or any other
Guarantied Obligations, to any other person and such Guarantied Obligations
(including any Guarantied Obligations resulting from extension of credit by such
other Person under or in connection with the Secured Loan Documents) shall be
and remain Guarantied Obligations entitled to the benefit of this Guaranty, and
to the extent of its interest in such Guarantied Obligations such other Person
shall be vested with all the benefits in respect thereof granted to the Agent
and the Secured Parties in this Guaranty or otherwise. 14. Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial. The terms of Sections 12.11.1,
12.11.2, 12.11.3, 12.11.4 and 12.11.5 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue, consent to service of process
and waiver of jury trial are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms. 15. Severability; Modification to
Conform to Law. (a) It is the intention of the parties that this Guaranty be
enforceable to the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Guaranty shall be held invalid or unenforceable
in whole or in part in any jurisdiction, this Guaranty shall, as to such
jurisdiction, be deemed amended to modify or delete, as necessary, the offending
provision or provisions and to alter the bounds thereof in order to render it or
them valid and enforceable to the maximum extent permitted by applicable Law,
without in any manner affecting the validity or enforceability of such provision
or provisions in any other jurisdiction or the remaining provisions hereof in
any jurisdiction. (b) Without limitation of the preceding subsection (a), to the
extent that applicable Law (including applicable Laws pertaining to fraudulent
conveyance or fraudulent or preferential transfer) otherwise would render the
full amount of the Guarantor’s obligations hereunder invalid, voidable, or
unenforceable on account of the amount of a Guarantor’s aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by the Agent or any of the Secured Parties or such Guarantor or
any other Person, be automatically limited and reduced to the highest amount
which is valid and enforceable as determined in such action or proceeding, which
(without limiting the generality of the foregoing) may be an amount which is
equal to the greater of: (i) the fair consideration actually received by such
Guarantor under the terms and as a result of the Secured Loan Documents and the
value of the benefits described in Section 18(b) hereof, including (and to the
extent not inconsistent with applicable federal and {N0289348 2 } - 8 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work156.jpg]
state Laws affecting the enforceability of guaranties) distributions,
commitments, and advances made to or for the benefit of such Guarantor with the
proceeds of any credit extended under the Secured Loan Documents, or (ii) the
excess of (1) the amount of the fair value of the assets of such Guarantor as of
the date of this Guaranty as determined in accordance with applicable federal
and state Laws governing determinations of the insolvency of debtors as in
effect on the date hereof, over (2) the amount of all liabilities of such
Guarantor as of the date of this Guaranty, also as determined on the basis of
applicable federal and state Laws governing the insolvency of debtors as in
effect on the date hereof. (c) Notwithstanding anything to the contrary in this
Section or elsewhere in this Guaranty, this Guaranty shall be presumptively
valid and enforceable to its full extent in accordance with its terms, as if
this Section (and references elsewhere in this Guaranty to enforceability to the
fullest extent permitted by Law) were not a part of this Guaranty, and in any
related litigation the burden of proof shall be on the party asserting the
invalidity or unenforceability of any provision hereof or asserting any
limitation on any Guarantor’s obligations hereunder as to each element of such
assertion. 16. Additional Guarantors. At any time after the initial execution
and delivery of this Guaranty to the Agent, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Agent a Guarantor
Joinder pursuant to the Credit Agreement. No notice of the addition of any
Guarantor shall be required to be given to any pre-existing Guarantor and each
Guarantor hereby consents thereto. 17. Joint and Several Obligations. The
obligations and additional liabilities of the Guarantors under this Agreement
are joint and several obligations of the Guarantors, and each Guarantor hereby
waives to the full extent permitted by Law any defense it may otherwise have to
the payment and performance of the Obligations that its liability hereunder is
limited and not joint and several. Each Guarantor acknowledges and agrees that
the foregoing waivers and those set forth below serve as a material inducement
to the agreement of the Agent and the Secured Parties to make the Loans, and
that the Agent and the Secured Parties are relying on each specific waiver and
all such waivers in entering into this Guaranty. The undertakings of each
Guarantor hereunder secure the obligations of itself and the other Guarantors.
The Agent and the Secured Parties, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Agent and the Secured Parties, or any of them, shall not be a defense to any
action the Agent and the Secured Parties, or any of them, may elect to take
against any Guarantor. Each of the Secured Parties and Agent hereby reserve all
rights against each Guarantor. 18. Miscellaneous. (a) Amendments, Waivers. No
amendment to or waiver of any provision of this Guaranty, and no consent to any
departure by any Guarantor herefrom, shall in any event be effective unless in a
writing signed by the Agent, on behalf of the Lenders, and (i) for any such
{N0289348 2 } - 9 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work157.jpg]
amendment, the Borrowers and the Guarantors, and (ii) for any such waiver, the
Borrowers on behalf of the Guarantors. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Agent or the Lenders, or any of them, in
exercising any right or remedy under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Agent and the Secured Parties
under this Guaranty are cumulative and not exclusive of any other rights or
remedies available hereunder, under any other agreement or instrument, by Law,
or otherwise. (b) Telecommunications. Each Lender and Agent shall be entitled to
rely on the authority of any individual making any telecopy or telephonic
notice, request, or signature without the necessity of receipt of any
verification thereof. (c) Expenses. Each Guarantor unconditionally agrees that
the Agent and the Lenders shall be entitled to reimbursement of their expenses
incurred hereunder as provided in Section 12.3.1 [Costs and Expenses] of the
Credit Agreement. (d) Prior Understandings. This Guaranty and the other Secured
Loan Documents constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements. (e) Survival. All representations
and warranties of the Guarantors made in connection with this Guaranty shall
survive, and shall not be waived by, the execution and delivery of this
Guaranty, any investigation by or knowledge of the Agent and the Secured
Parties, or any of them, any extension of credit, or any other event or
circumstance whatsoever. (f) No Novation. The provisions of Section 12.13(a) of
the Credit Agreement regarding novation are hereby incorporated herein by
reference and shall apply mutatis mutandis with respect to the other provisions
of this Guaranty. 19. Termination (a) This Guaranty is a continuing obligation
of the Guarantors and shall remain in full force and effect notwithstanding that
no Guarantied Obligations may be outstanding from time to time and
notwithstanding any other event or circumstance. Upon Payment in Full of all
Guarantied Obligations, this Guaranty shall terminate, subject to Section 5
hereof. (b) In connection with any termination or release pursuant to paragraph
(a) above, the Agent shall promptly execute and deliver to any Guarantor, upon
such Guarantor’s reasonable request and at such Guarantor’s expense, evidence of
such termination. Any execution and delivery of such evidence pursuant to this
Section 19 shall be without recourse to or warranty by the Agent. (c) At any
time that the Borrowers desire that the Agent take any of the actions described
in the immediately preceding clause (b), they shall, upon request of the Agent,
deliver to the Agent an officer’s certificate certifying that the release of the
respective Guarantor is permitted pursuant to paragraph (a) above. The Agent
shall have no liability whatsoever to any {N0289348 2 } - 10 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work158.jpg]
Secured Party as a result of any release of any Guarantor by it as permitted (or
which the Agent in good faith believes to be permitted) by this Section 19.
[SIGNATURE PAGES FOLLOW] {N0289348 2 } - 11 - 49920573



--------------------------------------------------------------------------------



 
[form8k10062020exh101work159.jpg]
IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written. [_________________] By: Name:
Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work160.jpg]
EXHIBIT 1.1(N)(1) FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE
$______________ ______________ __, 20__ FOR VALUE RECEIVED, the undersigned, DLH
HOLDINGS CORP., a New Jersey corporation ("Holdings"), DLH SOLUTIONS, INC., a
Georgia corporation ("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited
liability company ("Danya"), SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware
corporation ("Systems") and IRVING BURTON ASSOCIATES, LLC, a Virginia limited
liability company (“IBA” and collectively with Holdings, Solutions, Danya and
Systems, the "Borrowers"), hereby promise to pay
_________________________________ (the “Lender”) or its registered assigns, the
lesser of (i) the principal sum of
_____________________________________________________ US Dollars
(US$____________), or (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement, dated as of _______________ ___, 2020, by and among the
Borrowers, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and FIRST NATIONAL BANK OF PENNSYLVANIA, as
administrative agent (hereinafter referred to in such capacity as the “Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable by 11:00 a.m. Eastern time on the Expiration Date, together
with interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof at the rate or rates per annum specified by the
Borrowers pursuant to, or as otherwise provided in, the Credit Agreement.
Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. To the extent provided in the Credit Agreement, upon the occurrence
of an Event of Default, and until such time such Event of Default shall have
been cured or waived, the Borrowers shall pay interest on the entire principal
amount of the then outstanding Revolving Credit Loans evidenced by this Amended
and Restated Revolving Credit Note (this “Note”) and all other obligations due
and payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 of the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered. Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim, or other
deduction of any nature at the office of the Agent located at 7475 Wisconsin
Avenue, Suite 700, Bethesda, Maryland 20814, unless otherwise directed in
writing by the holder hereof, in lawful money of the United States of America in
immediately available funds. This Note is one of the Revolving Credit Notes
referred to in, and is entitled to the benefits of, the Credit Agreement and
other Loan Documents, including the representations, warranties, covenants,
conditions, security interests, and Liens contained or granted therein. The
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work161.jpg]
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified. Except as otherwise
provided in the Credit Agreement, the Borrowers waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement. TO THE EXTENT PERMITTED BY THE LAWS OF THE STATE OF MARYLAND,
EACH BORROWER HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR CLERK
OF ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR SUCH BORROWER IN ANY SUCH
COURT, WITH OR WITHOUT DECLARATION FILED, TO WAIVE THE ISSUING AND SERVICE OF
PROCESS AND TO CONFESS OR ENTER JUDGMENT AGAINST SUCH BORROWER IN FAVOR OF
LENDER FOR ALL SUMS THEN DUE BY SUCH BORROWER TO LENDER UNDER THIS NOTE, WITH
COSTS OF SUIT AND RELEASE OF PROCEDURAL ERRORS AND WITH REASONABLE ATTORNEYS’
FEES OF TEN PERCENT (10%) OF THE AMOUNT THEN DUE (PROVIDED THAT SUCH AMOUNT
SHALL BE REDUCED TO ACTUAL, REASONABLE AND DOCUMENTED FEES INCURRED); AND FOR
DOING SO THIS NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT.
SUCH AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND
JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS
OCCASION THEREFOR. EACH BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER'S RIGHT
TO COLLECT THE REASONABLE, ACTUAL AND DOCUMENTED ATTORNEYS' FEES IT ACTUALLY
INCURS, AFTER THE DATE OF ANY JUDGMENT ON ANY SUIT HEREUNDER, IN ENFORCING ANY
OF ITS RIGHTS OR REMEDIES HEREUNDER OR IN PROTECTING LENDER'S COLLATERAL OR ANY
INTERESTS OF SUCH BORROWER THEREIN, SHALL NOT BE DEEMED TO MERGE INTO ANY
JUDGMENT AWARDED BY THE COURT, AND SHALL SURVIVE ANY SUCH JUDGMENT; IT BEING THE
INTENTION OF EACH BORROWER THAT LENDER SHALL HAVE THE RIGHT TO BRING AND
MAINTAIN ONE OR MORE POST- JUDGMENT ACTIONS FOR REIMBURSEMENT OF ALL REASONABLE
ATTORNEYS' FEES ACTUALLY INCURRED BY LENDER IN OBTAINING FULL AND FINAL
REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED
BY THIS NOTE. THIS NOTE AND THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF
EACH BORROWER HEREUNDER SHALL BE DEEMED TO SURVIVE UNTIL THE FULL AND FINAL
REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED
BY THIS NOTE. This Note shall bind the Borrowers and their respective successors
and assigns, and the benefits hereof shall inure to the benefit of the Lender
and its successors and permitted assigns. All references herein to the
“Borrowers” and the “Lender” shall be deemed to apply to the Borrowers and the
Lender, respectively, and their respective successors and assigns as permitted
under the Credit Agreement. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work162.jpg]
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Maryland without regard to its conflict of laws principles. All
capitalized terms used herein shall, unless otherwise defined herein, have the
same meanings given to such terms in the Credit Agreement. This Note amends and
restates, and is given in replacement for, and not in payment of, that certain
Revolving Note dated as of June 7, 2019 (the “Original Note”), given by the
Borrowers party thereto in favor of the Lender and is in no way intended, and
shall not be deemed or construed, to constitute a novation of the Original Note.
This Note supersedes the Original Note in all respects and, upon the execution
and delivery by the Borrowers of this Note, the Original Note shall have no
further force and effect. The Borrowers acknowledge and agree that delivery of
an executed counterpart of a signature page of this Note by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this Note.
[remainder of page intentionally left blank] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work163.jpg]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Note by their duly authorized officers with the intention
that it constitute a sealed instrument. DLH HOLDINGS CORP. By: (SEAL) Name:
Title: DLH SOLUTIONS, INC. By: (SEAL) Name: Title: DANYA INTERNATIONAL, LLC By:
(SEAL) Name: Title: SOCIAL & SCIENTIFIC SYSTEMS, INC. By: (SEAL) Name: Title:
IRVING BURTON ASSOCIATES, LLC By: (SEAL) Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work164.jpg]
EXHIBIT 1.1(N)(2) FORM OF AMENDED AND RESTATED SWING LOAN NOTE US $5,000,000
___________ ___, 20__ FOR VALUE RECEIVED, the undersigned, DLH HOLDINGS CORP., a
New Jersey corporation ("Holdings"), DLH SOLUTIONS, INC., a Georgia corporation
("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
("Danya"), SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation ("Systems")
and IRVING BURTON ASSOCIATES, LLC, a Virginia limited liability company (“IBA”
and collectively with Holdings, Solutions, Danya and Systems, the "Borrowers"),
hereby unconditionally promise to pay FIRST NATIONAL BANK OF PENNSYLVANIA (the
“Lender”) or its registered assigns, the lesser of (i) the principal sum of Five
Million Dollars (US $5,000,000), or (ii) the aggregate unpaid principal balance
of all Swing Loans made by the Lender to the Borrowers pursuant to the Amended
and Restated Credit Agreement, dated as of __________ ___, 2020, among the
Borrowers, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and the Lender, as administrative agent for the other
lenders party thereto (hereinafter referred to in such capacity as the
“Administrative Agent”) (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), payable with respect to
each Swing Loan evidenced hereby on the earlier of (i) demand by the Lender or
(ii) by 11:00 a.m. Eastern time on the Expiration Date, or at such other time
specified in the Credit Agreement. The Borrowers shall pay interest on the
unpaid principal balance of each Swing Loan from time to time outstanding
hereunder from the date hereof at the rate per annum and on the date(s) provided
in the Credit Agreement. To the extent provided in the Credit Agreement, upon
the occurrence of an Event of Default, and until such time such Event of Default
shall have been cured or waived, the Borrowers shall pay interest on the entire
principal amount of the then outstanding Swing Loans evidenced by this Amended
and Restated Swing Loan Note (this “Note”) at a rate per annum as set forth in
Section 4.3 of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered. Subject to the provisions of the Credit
Agreement, payments of both principal and interest shall be made without setoff,
counterclaim or other deduction of any nature at the office of the
Administrative Agent located at 7475 Wisconsin Avenue, Suite 700, Bethesda,
Maryland 20814, unless otherwise directed in writing by the Administrative
Agent, in lawful money of the United States of America in immediately available
funds. This Note is the Swing Loan Note referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on demand or otherwise, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work165.jpg]
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement. Except as
otherwise provided in the Credit Agreement, the Borrowers waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement. TO THE EXTENT PERMITTED BY THE LAWS OF THE STATE OF MARYLAND,
EACH BORROWER HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR CLERK
OF ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR SUCH BORROWER IN ANY SUCH
COURT, WITH OR WITHOUT DECLARATION FILED, TO WAIVE THE ISSUING AND SERVICE OF
PROCESS AND TO CONFESS OR ENTER JUDGMENT AGAINST SUCH BORROWER IN FAVOR OF
LENDER FOR ALL SUMS THEN DUE BY SUCH BORROWER TO LENDER UNDER THIS NOTE, WITH
COSTS OF SUIT AND RELEASE OF PROCEDURAL ERRORS AND WITH REASONABLE ATTORNEYS’
FEES OF TEN PERCENT (10%) OF THE AMOUNT THEN DUE (PROVIDED THAT SUCH AMOUNT
SHALL BE REDUCED TO ACTUAL, REASONABLE AND DOCUMENTED FEES INCURRED); AND FOR
DOING SO THIS NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT.
SUCH AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND
JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS
OCCASION THEREFOR. EACH BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER'S RIGHT
TO COLLECT THE REASONABLE, ACTUAL AND DOCUMENTED ATTORNEYS' FEES IT ACTUALLY
INCURS, AFTER THE DATE OF ANY JUDGMENT ON ANY SUIT HEREUNDER, IN ENFORCING ANY
OF ITS RIGHTS OR REMEDIES HEREUNDER OR IN PROTECTING LENDER'S COLLATERAL OR ANY
INTERESTS OF SUCH BORROWER THEREIN, SHALL NOT BE DEEMED TO MERGE INTO ANY
JUDGMENT AWARDED BY THE COURT, AND SHALL SURVIVE ANY SUCH JUDGMENT; IT BEING THE
INTENTION OF EACH BORROWER THAT LENDER SHALL HAVE THE RIGHT TO BRING AND
MAINTAIN ONE OR MORE POST- JUDGMENT ACTIONS FOR REIMBURSEMENT OF ALL REASONABLE
ATTORNEYS' FEES ACTUALLY INCURRED BY LENDER IN OBTAINING FULL AND FINAL
REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED
BY THIS NOTE. THIS NOTE AND THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF
EACH BORROWER HEREUNDER SHALL BE DEEMED TO SURVIVE UNTIL THE FULL AND FINAL
REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED
BY THIS NOTE. The Borrowers acknowledge and agree that the Lender may at any
time and in its sole discretion demand payment of all amounts outstanding under
this Note without prior notice to the Borrowers. This Note shall bind the
Borrowers and their respective successors and assigns, and the benefits hereof
shall inure to the benefit of the Lender and its successors and permitted
assigns. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work166.jpg]
All references herein to the “Borrowers”, the “Administrative Agent” and the
“Lender” shall be deemed to apply to the Borrowers, the Administrative Agent and
the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement. This Note and any other documents
delivered in connection herewith and the rights and obligations of the parties
hereto and thereto shall for all purposes be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland without
regard to its conflict of laws principles. All capitalized terms used herein
shall, unless otherwise defined herein, have the same meanings given to such
terms in the Credit Agreement. This Note amends and restates, and is given in
replacement for, and not in payment of, that certain Swing Loan Note dated as of
June 7, 2019 (the “Original Note”), given by the Borrowers party thereto in
favor of the Lender and is in no way intended, and shall not be deemed or
construed, to constitute a novation of the Original Note. This Note supersedes
the Original Note in all respects and, upon the execution and delivery by the
Borrowers of this Note, the Original Note shall have no further force and
effect. The Borrowers acknowledge and agree that delivery of an executed
counterpart of a signature page of this Note by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Note.
[remainder of page intentionally left blank] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work167.jpg]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Swing Loan Note by their duly authorized officers with the
intention that it constitute a sealed instrument. DLH HOLDINGS CORP. By: (SEAL)
Name: Title: DLH SOLUTIONS, INC. By: (SEAL) Name: Title: DANYA INTERNATIONAL,
LLC By: (SEAL) Name: Title: SOCIAL & SCIENTIFIC SYSTEMS, INC. By: (SEAL) Name:
Title: IRVING BURTON ASSOCIATES, LLC By: (SEAL) Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work168.jpg]
EXHIBIT 1.1(N)(3) FORM OF AMENDED AND RESTATED TERM NOTE $ ___________ ___, 20__
FOR VALUE RECEIVED, the undersigned, DLH HOLDINGS CORP., a New Jersey
corporation ("Holdings"), DLH SOLUTIONS, INC., a Georgia corporation
("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
("Danya"), SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation ("Systems")
and IRVING BURTON ASSOCIATES, LLC, a Virginia limited liability company (“IBA”
and collectively with Holdings, Solutions, Danya and Systems, the "Borrowers"),
hereby promise to pay __________________________________ (the “Lender”) or its
registered assigns, the principal sum of __________________ US Dollars (US
$______________), which shall be payable to the Lender as set forth on the
Schedule of Principal Payments attached hereto and incorporated herein. Each
such principal payment shall be due on the last day of each calendar quarter,
beginning on December 31, 2020, and continuing until the Expiration Date when
the entire unpaid principal balance hereof and accrued interest thereon shall be
due and payable in full. The Borrowers shall also make any mandatory prepayments
to the Lender as required by Section 5.7 of the Credit Agreement (as hereinafter
defined). The Borrowers shall pay interest on the unpaid principal balance
hereof from time to time outstanding from the date hereof at the rate or rates
per annum specified by the Administrative Borrower pursuant to Section 4.1.2 of,
or as otherwise provided in, the Amended and Restated Credit Agreement by and
among the Borrowers, the Guarantors now or hereafter party thereto, the Lenders
now or hereafter party thereto and First National Bank of Pennsylvania, as
administrative agent (hereinafter referred to in such capacity as the “Agent”)
and the Lender dated as of ___________ ___, 2020 (as amended, restated, modified
or supplemented, from time to time, the “Credit Agreement”). To the extent
provided in the Credit Agreement, upon the occurrence of an Event of Default,
and until such time such Event of Default shall have been cured or waived, the
Borrowers shall pay interest on the unpaid principal balance hereof at a rate
per annum as set forth in Section 4.3 of the Credit Agreement. Such interest
rate will accrue before and after any judgment has been entered. Subject to the
provisions of the Credit Agreement, payments of principal and interest shall be
made without setoff, counterclaim or other deduction of any nature at the office
of the Agent located at 7475 Wisconsin Avenue, Suite 700, Bethesda, Maryland
20814, in lawful money of the United States of America in immediately available
funds. This Amended and Restated Term Note (this “Note”) is one of the Term
Notes referred to in, and is entitled to the benefits of, the Credit Agreement
and the other Loan Documents, including the representations, warranties,
covenants, conditions, security interests and Liens {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work169.jpg]
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified. Except as otherwise provided in the Credit Agreement, the Borrowers
waive presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement. TO THE EXTENT PERMITTED BY THE LAWS OF THE
STATE OF MARYLAND, EACH BORROWER HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ATTORNEYS OR CLERK OF ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
MARYLAND, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR SUCH
BORROWER IN ANY SUCH COURT, WITH OR WITHOUT DECLARATION FILED, TO WAIVE THE
ISSUING AND SERVICE OF PROCESS AND TO CONFESS OR ENTER JUDGMENT AGAINST SUCH
BORROWER IN FAVOR OF LENDER FOR ALL SUMS THEN DUE BY SUCH BORROWER TO LENDER
UNDER THIS NOTE, WITH COSTS OF SUIT AND RELEASE OF PROCEDURAL ERRORS AND WITH
REASONABLE ATTORNEYS’ FEES OF TEN PERCENT (10%) OF THE AMOUNT THEN DUE (PROVIDED
THAT SUCH AMOUNT SHALL BE REDUCED TO ACTUAL, REASONABLE AND DOCUMENTED FEES
INCURRED); AND FOR DOING SO THIS NOTE OR A COPY VERIFIED BY AFFIDAVIT SHALL BE
SUFFICIENT WARRANT. SUCH AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY
EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME
AS OFTEN AS THERE IS OCCASION THEREFOR. EACH BORROWER ACKNOWLEDGES AND AGREES
THAT THE LENDER'S RIGHT TO COLLECT THE REASONABLE, ACTUAL AND DOCUMENTED
ATTORNEYS' FEES IT ACTUALLY INCURS, AFTER THE DATE OF ANY JUDGMENT ON ANY SUIT
HEREUNDER, IN ENFORCING ANY OF ITS RIGHTS OR REMEDIES HEREUNDER OR IN PROTECTING
LENDER'S COLLATERAL OR ANY INTERESTS OF SUCH BORROWER THEREIN, SHALL NOT BE
DEEMED TO MERGE INTO ANY JUDGMENT AWARDED BY THE COURT, AND SHALL SURVIVE ANY
SUCH JUDGMENT; IT BEING THE INTENTION OF EACH BORROWER THAT LENDER SHALL HAVE
THE RIGHT TO BRING AND MAINTAIN ONE OR MORE POST- JUDGMENT ACTIONS FOR
REIMBURSEMENT OF ALL REASONABLE ATTORNEYS' FEES ACTUALLY INCURRED BY LENDER IN
OBTAINING FULL AND FINAL REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND
OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE. THIS NOTE AND THE INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS OF EACH BORROWER HEREUNDER SHALL BE DEEMED TO
SURVIVE UNTIL THE FULL AND FINAL REPAYMENT OF ALL INDEBTEDNESS, LIABILITIES AND
OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE. This Note shall bind the
Borrowers and their respective successors and assigns, and the benefits hereof
shall inure to the benefit of the Lender and its successors and permitted
assigns. All references herein to the “Borrowers” and the “Lender” shall be
deemed to apply to the {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work170.jpg]
Borrowers and the Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement. This Note and any other
documents delivered in connection herewith and the rights and obligations of the
parties hereto and thereto shall for all purposes be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland
without regard to its conflicts of laws principles. All capitalized terms used
herein shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement. This Note amends and restates, and is given
in replacement for, and not in payment of, that certain Term Note dated as of
June 7, 2019 (the “Original Note”), given by the Borrowers party thereto in
favor of the Lender and is in no way intended, and shall not be deemed or
construed, to constitute a novation of the Original Note. This Note supersedes
the Original Note in all respects and, upon the execution and delivery by the
Borrowers of this Note, the Original Note shall have no further force and
effect. The Borrowers acknowledge and agree that delivery of an executed
counterpart of a signature page of this Note by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Note.
[remainder of page intentionally left blank] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work171.jpg]
IN WITNESS WHEREOF, and intending to be legally bound the undersigned has
executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument. DLH HOLDINGS CORP. By: (SEAL) Name: Title: DLH
SOLUTIONS, INC. By: (SEAL) Name: Title: SOCIAL & SCIENTIFIC SYSTEMS, INC. By:
(SEAL) Name: Title: IRVING BURTON ASSOCIATES, LLC DLH HOLDINGS CORP. By: (SEAL)
Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work172.jpg]
SCHEDULE OF PRINCIPAL PAYMENTS The amount of each quarterly principal
installment shall be as follows (subject, however, to adjustment upon for
voluntary prepayments as set forth in Section 5.6 [Voluntary Prepayments] of the
Credit Agreement and mandatory prepayments as set forth in Section 5.7
[Mandatory Prepayments] of the Credit Agreement. Date of Payment of Installment
Amount of Term Loan Repayment December 31, 2020 [$1,750,000 * Lender’s Ratable
Share] March 31, 2021 [$1,750,000 * Lender’s Ratable Share] June 30, 2021
[$1,750,000 * Lender’s Ratable Share] September 30, 2021 [$1,750,000 * Lender’s
Ratable Share] December 31, 2021 [$1,750,000 * Lender’s Ratable Share] March 31,
2022 [$1,750,000 * Lender’s Ratable Share] June 30, 2022 [$1,750,000 * Lender’s
Ratable Share] September 30, 2022 [$1,750,000 * Lender’s Ratable Share] December
31, 2022 [$2,187,500 * Lender’s Ratable Share] March 31, 2023 [$2,187,500 *
Lender’s Ratable Share] June 30, 2023 [$2,187,500 * Lender’s Ratable Share]
September 30, 2023 [$2,187,500 * Lender’s Ratable Share] December 31, 2023
[$2,187,500 * Lender’s Ratable Share] March 31, 2024 [$2,187,500 * Lender’s
Ratable Share] June 30, 2024 [$2,187,500 * Lender’s Ratable Share] September 30,
2024 [$2,187,500 * Lender’s Ratable Share] December 31, 2024 [$2,187,500 *
Lender’s Ratable Share] March 31, 2025 [$2,187,500 * Lender’s Ratable Share]
June 30, 2025 [$2,187,500 * Lender’s Ratable Share] September 30, 2025
[$2,187,500 * Lender’s Ratable Share] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work173.jpg]
EXHIBIT 1.1(P)(1) FORM OF AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT
SECURITY AGREEMENT This Amended and Restated Patent, Trademark and Copyright
Security Agreement (the “Agreement”), dated as of [_____], 2020 is entered into
by and among DLH HOLDINGS CORP., a New Jersey corporation (“Holdings”), DLH
SOLUTIONS, INC., a Georgia corporation (“Solutions”), DANYA INTERNATIONAL LLC, a
Maryland limited liability company (“Danya”), SOCIAL & SCIENTIFIC SYSTEMS, INC.,
a Delaware corporation (“Systems”) and IRVING BURTON ASSOCIATES, LLC, a Virginia
limited liability company (“IBA” and collectively with Holdings, Solutions,
Danya, and Systems, the “Borrowers”), and each of the GUARANTORS (as hereinafter
defined) (together with the Borrowers, collectively, the “Pledgors” and each, a
“Pledgor”), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as Agent
(the “Agent”) for the Lenders referred to below (the “Agent”). WHEREAS,
reference is made to that certain Credit Agreement, dated June 7, 2019, by and
among certain of the Pledgors, as borrowers, and the other guarantors party
thereto, the lenders party thereto and the Agent (the “Existing Credit
Agreement”); WHEREAS, simultaneously with the execution and delivery of the
Existing Credit Agreement, Holdings, Solutions, Danya and Systems (collectively,
the “Original Pledgors”) and Agent entered into that certain Patent, Trademark
and Copyright Security Agreement, dated as of June 7, 2019 the (“Existing
Patent, Trademark and Copyright Security Agreement”), whereby certain of the
Pledgors agreed, among other things, to grant a security interest to the Agent
in certain patents, trademarks, copyrights and other property as security for
loans and other obligations as more fully described therein; WHEREAS, pursuant
to that certain Amended and Restated Credit Agreement (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) of even date
herewith by and among the Pledgors, the “Lenders” (as defined in the Credit
Agreement) and the Agent, the Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement to provide certain loans and to make
certain other financial accommodations to the Loan Parties, and WHEREAS,
pursuant to and in consideration of the Credit Agreement, the Pledgors have
agreed, among other things, to amend and restate the Existing Patent, Trademark
and Copyright Security Agreement and reconfirm and grant anew, as applicable, a
security interest to the Agent in certain patents, trademarks, copyrights and
other property as security for such loans and other obligations as more fully
described herein. NOW, THEREFORE, intending to be legally bound hereby, the
parties hereto agree as follows: 1. Defined Terms. {N0289348 2 } 6122793



--------------------------------------------------------------------------------



 
[form8k10062020exh101work174.jpg]
(a) Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in Maryland as amended from time to
time (the “Code”). (b) “Patents, Trademarks and Copyrights” shall mean and
include all of each Pledgor’s present and future right, title and interest in
and to the following: all trade names, patent applications, patents, trademark
applications, trademarks, service mark applications, service marks, copyright
applications and copyrights, whether now owned or hereafter acquired by such
Pledgor, including those listed on Schedule A hereto, including all proceeds
thereof (such as, by way of example, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate (each of the foregoing,
individually, a “Patent, Trademark or Copyright”). (c) “Debt” shall mean all
Obligations now existing or hereafter arising. Without limitation of the
foregoing, any of the Debt shall be and remain Debt entitled to the benefit of
this Agreement if the Agent or any of the Lenders (or any one or more assignees
or transferees thereof) from time to time assign or otherwise transfer all or
any portion of their respective rights and obligations under the Credit
Agreement, the other Loan Documents, any Lender Provided Interest Rate Hedge and
any Other Lender Provided Financial Service Products (collectively, the “Secured
Loan Documents” and each a “Secured Loan Document”), in each case, to the extent
permitted by the applicable Secured Loan Documents. 2. To secure the full
payment and performance of all Debt, each Original Pledgor hereby reconfirms its
grant under the Existing Patent, Trademark and Copyright Secuirty Agreement and
grants anew and IBA grants a security interest to Agent in the entire right,
title and interest of such Pledgor in and to all of its Patents, Trademarks and
Copyrights. 3. Each Pledgor jointly and severally covenants and warrants that:
(a) the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable, in whole or in part; (b) to the best of such
Pledgor’s knowledge, each of the Patents, Trademarks and Copyrights is valid and
enforceable; (c) such Pledgor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the Patents, Trademarks
and Copyrights, free and clear of any liens, charges and encumbrances, including
pledges, assignments, licenses, shop rights and covenants by Pledgor not to sue
third persons, except for Permitted Liens; {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work175.jpg]
(d) no claim has been made to such Pledgor or, to the knowledge of such Pledgor,
any other person that the use of any of the Patents, Trademarks and Copyrights
violates the rights of any third party; and (e) such Pledgor has used, and will
continue to use for the duration of this Agreement, proper statutory notice in
connection with its use of the Patents, Trademarks and Copyrights, except for
those Patents, Trademarks and Copyrights that are hereafter allowed to lapse in
accordance with Paragraph 12 hereof. 4. Each of the obligations of each Pledgor
under this Agreement is joint and several. The Agent and the Lenders, or any of
them, may, in their sole discretion, elect to enforce this Agreement against any
Pledgor without any duty or responsibility to pursue any other Pledgor and such
an election by the Agent and the Lenders, or any of them, shall not be a defense
to any action the Agent and the Lenders, or any of them, may elect to take
against any Pledgor. Each of the Lenders and Agent hereby reserve all rights
against each Pledgor. 5. Each Pledgor agrees that, until all of the Debt shall
have been Paid in Full, it will not enter into any agreement (for example, a
license agreement) which is inconsistent with any Pledgor’s obligations under
this Agreement without Agent’s prior written consent, except leases, subleases,
licenses or sublicenses entered into in the ordinary course of business, in each
case which do not materially interfere with the business of such Pledgor. 6. If,
before the Debt shall have been Paid in Full, any Pledgor shall own any new
trademarks or service marks or any new copyrightable or patentable inventions
for which Pledgor has decided to pursue a copyright or patent or any registered,
issued or applications for patent for any reissue, division, continuation,
renewal, extension, or continuation in part of any Patent, Trademark or
Copyright or any improvement on any Patent, Trademark or Copyright, the
provisions of this Agreement shall automatically apply thereto and such Pledgor
shall give to Agent prompt notice thereof in writing. Concurrently with the
delivery of each Compliance Certificate delivered pursuant to Section 8.3.4 of
the Credit Agreement, each Pledgor and Agent agree to modify this Agreement by
amending Schedule A to include any future registered or issued patents, patent
applications, trademark applications, registered or issued trademarks,
registered or issued copyrights or copyright applications and the provisions of
this Agreement shall apply thereto. 7. Agent shall have, in addition to all
other rights and remedies given it by this Agreement and those rights and
remedies set forth in the Credit Agreement and the other Secured Loan Documents,
those allowed by applicable Law and the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in any jurisdiction in which the
Patents, Trademarks and Copyrights may be located and, without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, Agent may immediately, without demand of performance and without
other notice (except as set forth below) or demand whatsoever to Pledgors, all
of which are hereby expressly waived, and without advertisement, sell at public
or private sale or otherwise realize upon, in a city that the Agent shall
designate by notice to the Pledgors, the whole or from time to time any part of
the Patents, Trademarks and Copyrights, or any interest which any Pledgor may
have therein and, after deducting from the {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work176.jpg]
proceeds of sale or other disposition of the Patents, Trademarks and Copyrights
all expenses (including fees and expenses for brokers and attorneys), shall
apply the remainder of such proceeds toward the payment of the Debt as set forth
in Section 9.2.4 [Application of Proceeds] of the Credit Agreement. Notice of
any sale or other disposition of the Patents, Trademarks and Copyrights shall be
given to Pledgors at least ten (10) days before the time of any intended public
or private sale or other disposition of the Patents, Trademarks and Copyrights
is to be made, which each Pledgor hereby agrees shall be reasonable notice of
such sale or other disposition. At any such sale or other disposition, Agent
may, to the extent permissible under applicable Law, purchase the whole or any
part of the Patents, Trademarks and Copyrights sold, free from any right of
redemption on the part of Pledgor, which right is hereby waived and released. 8.
If any Event of Default shall have occurred and be continuing, Pledgor hereby
authorizes and empowers Agent to make, constitute and appoint any officer or
agent of Agent, as Agent may select in its exclusive discretion, as such
Pledgor’s true and lawful attorney-in- fact, with the power to endorse such
Pledgor’s name on all applications, documents, papers and instruments necessary
for Agent to use the Patents, Trademarks and Copyrights, or to grant or issue,
on commercially reasonable terms, any exclusive or nonexclusive license under
the Patents, Trademarks and Copyrights to any third person, or necessary for
Agent to assign, pledge, convey or otherwise transfer title in or dispose of, on
commercially reasonable terms, the Patents, Trademarks and Copyrights to any
third Person. Each Pledgor hereby ratifies all that such attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney, being coupled
with an interest, shall be irrevocable for the life of this Agreement. 9. (a)
Each Pledgor shall promptly execute and deliver to the Agent a Grant of Security
Interest in Patents, Trademarks, Service Marks and Copyrights in the form
attached hereto as Exhibit A with respect to each Patent, Copyright and
Trademark that constitutes a patent application, registered or issued patent,
trademark application, registered or issued trademark, service mark application,
registered or issued service mark, copyright application or registered or issued
copyright, and such other agreements, documents and instruments as the Agent
shall from time to time reasonably request to reflect the security interest
therein granted hereunder, and the Agent is hereby authorized to file each such
Grant of Security Interest in Patents, Trademarks, Service Marks and Copyrights
and each such document with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, and any other applicable
governmental agency in order to perfect the Agent’s security interest therein as
granted hereunder. (b) Each Pledgor shall promptly execute and deliver to the
Agent a Patent Assignment in the form attached hereto as Exhibit B, a Trademark
and Service Mark Assignment in the form attached hereto as Exhibit C, and a
Copyright Assignment in the form attached hereto as Exhibit D, in each case with
respect to each patent application, patent, trademark application, trademark,
service mark application, service mark, copyright application and copyright, and
such other agreements, documents and instruments as the Agent shall from time to
time reasonably request, permanently assigning all rights in the Patents,
Trademarks and Copyrights to the Agent in the event any Event of Default shall
have occurred and be continuing (the “Assignments”). The Assignments shall be
held by the Agent, in escrow, until the occurrence of an Event of Default and,
after and during the continuation of any such occurrence, {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work177.jpg]
the Agent may, at its sole option, record such escrowed Assignments with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, and any other applicable governmental agency. 10. (a)
Upon Payment in Full, this Agreement shall terminate. (b) A Pledgor shall
automatically be released from its obligations hereunder (other than contingent
obligations that survive the termination of the Secured Loan Documents as to
which no claim has been asserted) in the circumstances set forth in Section
10.10(ii) of the Credit Agreement. (c) All Collateral sold or otherwise disposed
of in a sale or other disposition or transfer permitted under Section 8.2.8
[Dispositions of Assets or Subsidiaries] or 8.2.7 [Liquidations, Mergers,
Consolidations] of the Credit Agreement with respect to which the Pledgors shall
have fully complied with all requirements and satisfied all conditions of the
Secured Loan Documents shall automatically be released. (d) In connection with
any termination or release pursuant to paragraph (a), (b) or (c) above, the
Agent shall promptly execute and deliver to any Pledgor, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Pledgor to effect such release, including delivery of
certificates, securities, instruments and the Assignments. Any execution and
delivery of documents pursuant to this Section 10 shall be without recourse to
or warranty by the Agent. (e) At any time that the Borrowers desire that the
Agent take any of the actions described in the immediately preceding clause (d),
they shall, upon request of the Agent, deliver to the Agent an officer’s
certificate certifying that the release of the respective Pledgor is permitted
pursuant to paragraph (a), (b) or (c) above. The Agent shall have no liability
whatsoever to any Secured Party as a result of any release of any Pledgor by it
as permitted (or which the Agent in good faith believes to be permitted) by this
Section 10. (f) Notwithstanding anything to the contrary set forth in this
Agreement, each Lender or Affiliate thereof that provides any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Service Products by the
acceptance of the benefits under this Agreement hereby acknowledges and agrees
that any release of a Pledgor effected in the manner permitted by this Agreement
shall not require the consent of any such Lender or Affiliate thereof. 11. Each
Pledgor unconditionally agrees that the Agent and the Lenders shall be entitled
to reimbursement of their expenses incurred hereunder as provided in Section
12.3.1 of the Credit Agreement. 12. Pledgor shall have the duty to prosecute
diligently any patent applications included in the Patents, Trademarks and
Copyrights pending as of the date of this Agreement if commercially reasonable
in the reasonable judgment of such Pledgor or thereafter until the Debt shall
have been Paid in Full, to make application on unpatented but patentable
inventions {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work178.jpg]
(whenever it is commercially reasonable in the reasonable judgment of such
Pledgor to do so) and to preserve and maintain all rights in patent applications
and registered and issued patents included in the Patents, Trademarks and
Copyrights, including the payment of all maintenance fees. Any expenses incurred
in connection with such an application shall be borne by Pledgors. No Pledgor
shall abandon any Patent, Trademark or Copyright that in the reasonable judgment
of such Pledgor is material to the operation of the business without the consent
of Agent, which shall not be unreasonably withheld. 13. Each Pledgor shall have
the right to bring suit, action or other proceeding in its own name, and, with
the Agent’s consent, to join Agent, if necessary, as a party to such suit, to
enforce the Patents, Trademarks and Copyrights and any licenses thereunder. The
Credit Agreement sets forth Pledgor’s rights to indemnification and
reimbursement in connection with this Agreement. 14. No course of dealing
between any Pledgor and Agent, nor any failure to exercise nor any delay in
exercising, on the part of Agent, any right, power or privilege hereunder or
under the Credit Agreement or other Secured Loan Documents shall operate as a
waiver of such right, power or privilege, nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. 15. All of Agent’s rights and remedies with respect to the Patents,
Trademarks and Copyrights, whether established hereby or by the Credit Agreement
or by any other agreements or by Law, shall be cumulative and may be exercised
singularly or concurrently. 16. The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid and unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any clause or provision of this Agreement in any jurisdiction.
17. This Agreement is subject to modification only by a writing signed by the
parties, except as provided in Paragraph 6. 18. The benefits and burdens of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties, provided, however, that no
Pledgor may assign or transfer any of its rights or obligations hereunder or any
interest herein and any such purported assignment or transfer shall be null and
void. 19. The terms of Sections 12.11.1, 12.11.2, 12.11.3, 12.11.4 and 12.11.5
of the Credit Agreement with respect to governing law, submission to
jurisdiction, venue, service of process and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms. 20. The provisions of Section 12.13(a) of the Credit Agreement
regarding novation are hereby incorporated by reference and shall apply mutatis
mutandis with respect to the other provisions of this Agreement. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work179.jpg]
21. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Pledgor acknowledges and agrees
that a telecopy transmission to the Agent or any Lender of, or the e- mail
delivery of a portable document format (PDF) file to the Agent or any Lender
containing, the signature pages hereof purporting to be signed on behalf of any
Pledgor shall constitute effective and binding execution and delivery hereof by
such Pledgor. 22. Each Pledgor agrees that all notices, statements, requests,
demands and other communications under this Agreement shall be given to such
Pledgor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 12.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement. The
Agent and the Lenders may rely on any notice (whether or not made in a manner
contemplated by this Agreement) purportedly made by or on behalf of a Pledgor,
and the Agent and the Lenders shall have no duty to verify the identity or
authority of the Person giving such notice. [SIGNATURES APPEAR ON FOLLOWING
PAGES] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work180.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written. PLEDGORS: DLH HOLDINGS CORP. By: Name: Title: DLH
SOLUTIONS, INC. By: Name: Title: DANYA INTERNATIONAL, LLC By: Name: Title:
SOCIAL & SCIENTIFIC SYSTEMS, INC. By: Name: Title: IRVING BURTON ASSOCIATES, LLC
By: Name: Title: AGENT: FIRST NATIONAL BANK OF PENNSYLVANIA, as Agent By: Name:
Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work181.jpg]
SCHEDULE A TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT LIST OF
REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND COPYRIGHTS 1. Registered
Patents: Country(ies) of Registration / Application or Exact Legal Name
Description of Registration Registration Application or of Owner Intellectual
Property Office(s) Number(s) Registration Date(s) 2. Patent Applications
Country(ies) of Registration / Application or Exact Legal Name Description of
Registration Registration Application or of Owner Intellectual Property
Office(s) Number(s) Registration Date(s) 3. Trademarks and Service Marks:
Country(ies) of Registration / Application or Application or Exact Legal Name
Description of Registration Registration Registration of Owner Intellectual
Property Office(s) Number(s) Date(s) 4. Trademark and Service Mark Applications
Country(ies) of Registration / Application or Exact Legal Name Description of
Registration Registration Application or of Owner Intellectual Property
Office(s) Number(s) Registration Date(s) 5. Trade Names: 6. Copyrights and
Copyright Applications: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work182.jpg]
Country(ies) of Description of Registration / Application or Exact Legal Name of
Intellectual Registration Registration Application or Owner Property Office(s)
Number(s) Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work183.jpg]
EXHIBIT A TO AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY
AGREEMENT AMENDED AND RESTATED GRANT OF SECURITY INTEREST IN PATENTS,
TRADEMARKS, SERVICE MARKS AND COPYRIGHTS This AMENDED AND RESTATED GRANT OF
SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND COPYRIGHTS (this
“Agreement”) is entered into effective as of ____________, 2020 by and among
[___________], a [__________] (the “Grantor”), and FIRST NATIONAL BANK OF
PENNSYLVANIA, in its capacity as Agent (the “Agent”) for the Lenders referred to
below (the “Agent”), each of which are parties to that certain Amended and
Restated Patent, Trademark and Copyright Security Agreement, dated as of
____________, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Borrowers (as defined therein), and
each of the other grantors party thereto and the Agent. WITNESSETH: WHEREAS,
reference is made to that certain Credit Agreement, dated June 7, 2019, by and
among certain of the Grantors, as borrowers, and the other guarantors party
thereto, the lenders party thereto and the Administrative Agent (the “Existing
Credit Agreement”); WHEREAS, simultaneously with the execution and delivery of
the Existing Credit Agreement, Solutions, Danya and Systems (collectively, the
“Original Grantors”) and the Administrative Agent entered into that certain
Grant of Security Interest In Patents, Trademarks, Service Marks and Copyrights,
dated as of June 7, 2019 (the “Existing Grant Agreement”) whereby the Grantors
party thereto agreed to grant a security interest to the Agent in such Grantor’s
Patents, Trademarks and Copyrights as more fully described therein in the manner
set forth therein; WHEREAS, pursuant to that certain Amended and Restated Credit
Agreement (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) dated as of [_____], 2020 by and among the Grantors, each of
the other Borrowers and each of the other Guarantors (as defined therein), the
“Lenders” (as defined therein) and the Agent, the Agent and the Lenders have
agreed to provide certain loans and other financial accommodations to the
Borrowers, and each Grantor has agreed, among other things, to confirm its grant
of or grant anew, as applicable, a security interest to the Agent in such
Grantor’s Patents, Trademarks and Copyrights (as defined in the Security
Agreement); and WHEREAS, in connection with the Credit Agreement and the
Security Agreement, the Grantor has duly authorized the execution, delivery and
performance of this Agreement; {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work184.jpg]
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound, the Grantor agrees as
follows: SECTION 1. Definitions; Incorporation. Unless otherwise defined herein,
terms used in this Agreement have the meanings provided, or provided by
reference in, the Security Agreement. The foregoing Recitals are hereby
incorporated by reference into this Agreement and made a part hereof. SECTION 2.
Grant of Security Interest. Subject to the terms and conditions of the Credit
Agreement and the Security Agreement, each Original Grantor hereby confirms its
original grant under the Existing Grant Agreement and grants anew and Irving
Burton Associates, LLC grants and creates in favor of the Agent, for the benefit
of the Agent and the Lenders, a security interest in and to all of such
Grantor’s Patents, Trademarks and Copyrights (including, without limitation,
those items listed on Schedule A, Schedule B and Schedule C attached hereto)
(collectively, the “Collateral”); provided, however, that notwithstanding
anything to the contrary herein, no security interest shall be deemed granted
hereunder in any intent to use trademark applications solely to the extent that,
and during the period in which, the grant of a security interest therein would
impair the validity or enforceability thereof or result in the cancellation or
voiding thereof. SECTION 3. Purpose. This Agreement has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. The security interest granted hereby has been
granted to the Agent, for the benefit of the Agent and the Lenders, in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof. The Security Agreement (and all rights and remedies of the
Agents and Lenders thereunder) shall remain in full force and effect in
accordance with its terms. SECTION 4. Acknowledgment. The Grantor hereby further
acknowledges and affirms that the rights and remedies of the Agent and the
Lenders with respect to the security interest in the Collateral granted hereby
are more fully set forth in the Credit Agreement and the Security Agreement. In
the event of any conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall govern.
SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together shall constitute one
and the same original. [Remainder of the page intentionally left blank;
signature page follows.] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work185.jpg]
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written. AGENT: FIRST NATIONAL BANK OF
PENNSYLVANIA, as Agent By: Name: Title: GRANTOR:
[______________________________] By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work186.jpg]
SCHEDULE A TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS
AND COPYRIGHTS UNITED STATES ISSUED PATENTS AND PATENT APPLICATIONS 1. Patents:
Application or Exact Legal Name Description of Registration Application or of
Owner Intellectual Property Number(s) Registration Date(s) 2. Patent
Applications: Application or Exact Legal Name Description of Registration
Application or of Owner Intellectual Property Number(s) Registration Date(s)
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work187.jpg]
SCHEDULE B TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS
AND COPYRIGHTS UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS 1.
Trademarks and Service Marks: Application or Exact Legal Name Description of
Registration Application or of Owner Intellectual Property Number(s)
Registration Date(s) 2. Trademark and Service Mark Applications: Application or
Exact Legal Name Description of Registration Application or of Owner
Intellectual Property Number(s) Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work188.jpg]
SCHEDULE C TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS
AND COPYRIGHTS UNITED STATES COPYRIGHTS REGISTRATIONS AND APPLICATIONS 1.
Copyrights: Application or Exact Legal Name Description of Registration
Application or of Owner Intellectual Property Number(s) Registration Date(s) 2.
Copyright Applications: Application or Exact Legal Name Description of
Registration Application or of Owner Intellectual Property Number(s)
Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work189.jpg]
EXHIBIT B TO AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY
AGREEMENT PATENT ASSIGNMENT WHEREAS, (the “Grantor”) is the owner of the entire
right, title and interest in and to the United States patents, and patent
applications listed on Schedule A attached hereto and made a part hereof, the
inventions described therein and all rights associated therewith, including
without limitation all divisions, reissues, substitutions, continuations, in
whole or in part, and re-examinations, and all patents which may be granted
therefor (collectively, the “Patent Collateral”), which have been issued by the
United States Patent and Trademark Office or which are the subject of pending or
future applications in the United States Patent and Trademark Office; and
WHEREAS, FIRST NATIONAL BANK OF PENNSYLVANIA, having a place of business at
____________________________________________________________________, identified
as the “Agent” under that certain Amended and Restated Patent, Trademark and
Copyright Security Agreement (the “Security Agreement”) of even date herewith
(the “Grantee”) is desirous of acquiring said Patent Collateral; and WHEREAS,
this Patent Assignment shall become effective upon the occurrence of an Event of
Default as defined in the Security Agreement. NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Grantor, for itself
and its successors and assigns, does hereby transfer, assign and set over unto
Grantee, its successors, transferees and assigns, all of its present and future
right, title and interest in and to the Patent Collateral and all proceeds
thereof and all rights and proceeds associated therewith. The foregoing Recitals
are hereby incorporated by reference into this Agreement and made a part hereof.
[Signature page follows] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work190.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment to be
executed by its duly authorized officer on this ________ day of _______________,
_____. ____________________________________ (Corporation, Partnership or other
Entity) By:_________________________________ (SEAL) Print
Name:__________________________ Title:_______________________________ {N0289348
2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work191.jpg]
SCHEDULE A TO PATENT ASSIGNMENT 1. Patents: Application or Exact Legal Name
Description of Registration Application or of Owner Intellectual Property
Number(s) Registration Date(s) 2. Patent Applications: Application or Exact
Legal Name Description of Registration Application or of Owner Intellectual
Property Number(s) Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work192.jpg]
EXHIBIT C TO AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY
AGREEMENT TRADEMARK AND SERVICE MARK ASSIGNMENT WHEREAS,
_________________________________________________ (the “Grantor”) is the owner
of the entire right, title and interest in and to the United States trademarks,
service marks, registrations and applications listed on Schedule A attached
hereto and made a part hereof (collectively, the “Trademarks”), which are
registered in the United States Patent and Trademark Office or which are subject
of pending or future applications in the United States Patent and Trademark
Office; and WHEREAS, FIRST NATIONAL BANK OF PENNSYLVANIA, having a place of
business at
_____________________________________________________________________,
identified as the “Agent” under that certain Amended and Restated Patent,
Trademark and Copyright Security Agreement (the “Security Agreement”) of even
date herewith (the “Grantee”) is desirous of acquiring said Trademarks; WHEREAS,
the Grantee has a security interest in the assets of the Grantor adequate to
carry on the business of the Grantor; and WHEREAS, this Trademark and Service
Mark Assignment shall become effective upon the occurrence of an Event of
Default as defined in the Security Agreement. NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Grantor, for itself
and its successors and assigns, does hereby transfer, assign and set over unto
Grantee, its successors, transferees and assigns, all of its present and future
right, title and interest in and to the Trademarks, the goodwill of the business
associated with such Trademarks and all proceeds thereof and all rights and
proceeds associated therewith and all rights to sue for past, present and future
infringements of the foregoing. The foregoing Recitals are hereby incorporated
by reference into this Agreement and made a part hereof. [Signature page
follows] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work193.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Trademark and Service Mark
Assignment to be executed by its duly authorized officer on this ________ day of
__________________, _____. ____________________________________ (Corporation,
Partnership or other Entity) By:_________________________________ (SEAL) Print
Name:__________________________ Title:_______________________________ {N0289348
2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work194.jpg]
SCHEDULE A TO TRADEMARK AND SERVICE MARK ASSIGNMENT 1. Trademarks and Service
Marks: Application or Exact Legal Name Description of Registration Application
or of Owner Intellectual Property Number(s) Registration Date(s) 2. Trademark
and Service Mark Applications: Application or Exact Legal Name Description of
Registration Application or of Owner Intellectual Property Number(s)
Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work195.jpg]
EXHIBIT D TO AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY
AGREEMENT COPYRIGHT ASSIGNMENT WHEREAS,
_________________________________________________ (the “Grantor”) is the owner
of the entire right, title and interest in and to the United States copyrights,
registrations and applications listed on Schedule A attached hereto and made a
part hereof (collectively, the “Copyrights”), which are registered in the United
States Copyright Office or which are subject of pending or future applications
in the United States Copyright Office; and WHEREAS, FIRST NATIONAL BANK OF
PENNSYLVANIA, having a place of business at
_____________________________________________________________________,
identified as the “Agent” under that certain Amended and Restated Patent,
Trademark and Copyright Security Agreement (the “Security Agreement”) of even
date herewith (the “Grantee”) is desirous of acquiring said Copyrights; WHEREAS,
the Grantee has a security interest in the assets of the Grantor adequate to
carry on the business of the Grantor; and WHEREAS, this Copyright Assignment
shall become effective upon the occurrence of an Event of Default as defined in
the Security Agreement. NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Grantor, for itself and its successors and assigns,
does hereby transfer, assign and set over unto Grantee, its successors,
transferees and assigns, all of its present and future right, title and interest
in and to the Copyrights, the goodwill of the business associated with such
Copyrights and all proceeds thereof and all rights and proceeds associated
therewith and all rights to sue for past, present and future infringements of
the foregoing. The foregoing Recitals are hereby incorporated by reference into
this Agreement and made a part hereof. [Signature page follows] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work196.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Copyright Assignment to be
executed by its duly authorized officer on this ________ day of
__________________, _____. ____________________________________ (Corporation,
Partnership or other Entity) By:_________________________________ (SEAL) Print
Name:__________________________ Title:_______________________________ {N0289348
2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work197.jpg]
SCHEDULE A TO COPYRIGHT ASSIGNMENT 1. Copyrights: Application or Exact Legal
Name Description of Registration Application or of Owner Intellectual Property
Number(s) Registration Date(s) 2. Copyright Applications: Application or Exact
Legal Name Description of Registration Application or of Owner Intellectual
Property Number(s) Registration Date(s) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work198.jpg]
EXHIBIT 1.1(P)(2) FORM OF AMENDED AND RESTATED PLEDGE AGREEMENT THIS AMENDED AND
RESTATED PLEDGE AGREEMENT, dated as of [_____], 2020 (as amended, restated,
supplemented or modified from time to time, the “Agreement”), is given, made and
entered into by EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND
EACH OF THE OTHER PERSONS WHICH BECOME PLEDGORS HEREUNDER FROM TIME TO TIME
(each, a “Pledgor” and collectively, the “Pledgors”), as Pledgors of the
corporations, limited liability companies, partnerships or other entities as set
forth on Schedule A hereto and other collateral described herein, and FIRST
NATIONAL BANK OF PENNSYLVANIA, as the administrative agent for itself and the
other Lenders under the Credit Agreement described below (the “Administrative
Agent”). WHEREAS, reference is made to that certain Credit Agreement, dated June
7, 2019, by and among the Pledgors, as borrowers, and the other borrowers and
guarantors party thereto, the lenders party thereto and the Administrative Agent
(the “Existing Credit Agreement”); WHEREAS, simultaneously with the execution
and delivery of the Existing Credit Agreement, the Pledgors and Administrative
Agent entered into that certain Pledge Agreement, dated as of June 7, 2019 (the
“Existing Pledge Agreement”) whereby pursuant to and in consideration of the
Credit Agreement, certain of the issued and outstanding capital stock, shares,
securities, member interests, partnership interests and other ownership
interests of each of the Companies were pledged to the Administrative Agent in
accordance therewith; WHEREAS, pursuant to that certain Amended and Restated
Credit Agreement, dated as of the date hereof (the “Credit Agreement”), DLH
Holdings Corp., a New Jersey corporation (“Holdings”) and each of the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement to provide
certain loans and to make certain other financial accommodations to the Loan
Parties; WHEREAS, pursuant to and in consideration of the Credit Agreement, the
parties hereto wish to amend and restate the Existing Pledge Agreement and
reconfirm their pledge and pledge anew, as applicable, certain of the issued and
outstanding capital stock, shares, securities, member interests, partnership
interests and other ownership interests of each of the Companies to the
Administrative Agent in accordance herewith; and WHEREAS, Holdings and Solutions
own the outstanding capital stock, shares, securities, member interests,
partnership interests and other ownership interests of the Companies as set
forth on Schedule A hereto. NOW, THEREFORE, intending to be legally bound
hereby, the parties hereto hereby agree as follows: {N0289348 2 } 46757839-v6



--------------------------------------------------------------------------------



 
[form8k10062020exh101work199.jpg]
1. Defined Terms. 1.1 Except as otherwise expressly provided herein, capitalized
terms used in this Agreement shall have the respective meanings assigned to them
in the Credit Agreement. Where applicable and except as otherwise expressly
provided herein, terms used herein (whether or not capitalized) shall have the
respective meanings assigned to them in the Uniform Commercial Code as enacted
in the State of Maryland, as amended from time to time (the “Code”). 1.2
“Company” and “Companies” shall mean one or more of the entities issuing any of
the Pledged Collateral which is or should be (in accordance with Section 5(g)
hereto) described on Schedule A hereto. 1.3 “Foreign Company” shall mean one or
more of the entities issuing any of the Pledged Collateral which is not
organized under the laws of any state of the United States of America, which is,
or should be, described on Schedule A. 1.4 “Pledged Collateral” shall mean and
include all of each Pledgor’s present and future right, title and interest in
and to the following: (i) all capital stock, shares, securities, member
interests, partnership interests, warrants, options, put rights, call rights,
similar rights, and all other ownership or participation interests in any
Company (including those listed on Schedule A) (ii) all cash, interest, stock
and other dividends or distributions paid or payable on any of the foregoing,
(iii) all books and records (whether paper, electronic or any other medium)
pertaining to the foregoing, including all stock record and transfer books, (
and (iv) all cash and non-cash proceeds (including insurance proceeds) of any of
the foregoing property, all products thereof, and all additions and accessions
thereto, substitutions therefor and replacements. 1.5 “Secured Obligations”
shall mean and include the following: (i) all Obligations, including all now
existing and hereafter arising Obligations of each and every Pledgor to the
Administrative Agent, the Lenders or any provider of any Lender Provided
Interest Rate Hedge or any Other Lender Provided Financial Service Products in
connection with or under the Credit Agreement, under any of the other Loan
Documents, or under any Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Products, including all obligations, liabilities, and
indebtedness, whether for principal, interest, fees, expenses or otherwise, of
each and every of the Pledgors to the Administrative Agent, the Lenders, or any
such providers, now existing or hereafter incurred under the Credit Agreement or
the Notes or the Guaranty Agreement or any of the other Loan Documents or any
such Lender Provided Interest Rate Hedge or Other Lender Provided Financial
Service Products as any of the same or any one or more of them may from time to
time be amended, restated, modified, or supplemented, together with any and all
extensions, renewals, refinancings, and refundings thereof in whole or in part
(and including obligations, liabilities, and indebtedness arising or accruing
after the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to Holdings or which would have arisen or accrued but
for the commencement of such proceeding, even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all obligations, liabilities and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work200.jpg]
satisfied); (ii) all reimbursement obligations of each and every Pledgor with
respect to any one or more Letters of Credit issued by the Issuing Lender or any
Lender; (iii) all indebtedness, loans, obligations, expenses and liabilities of
each and every of the Pledgors to the Administrative Agent, Issuing Lender or
any of the Lenders, or any provider of any Lender Provided Interest Rate Hedge
or Other Lender Provided Financial Service Products, pursuant to or in
connection with the Credit Agreement; and (iv) any sums advanced by the
Administrative Agent, the Issuing Lender or the Lenders or which may otherwise
become due pursuant to the provisions of the Credit Agreement, the Notes, this
Agreement, or any other Loan Documents or pursuant to any other agreement,
document or instrument at any time delivered to the Administrative Agent in
connection therewith, including commitment, letter of credit, agent or other
fees and charges, and indemnification obligations under any such agreement,
document or instrument, together with all interest payable on any of the
foregoing, whether such sums are advanced or otherwise become due before or
after the entry of any judgment for foreclosure or any judgment on any Loan
Document or with respect to any default under any of the Secured Obligations.
1.6 “Secured Parties” shall mean each of the Lenders and Administrative Agent
and any provider of Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Service Products. 2. Grant of Security Interests. 2.1 To
secure on a first-priority perfected basis the payment and performance of all
Secured Obligations in full, each Pledgor hereby reconfirms its grant under the
Existing Pledge Agreement and grants anew to the Administrative Agent a
continuing first-priority security interest under the Code in and hereby
reconfirms its pledge and pledges anew to Administrative Agent, in each case for
the benefit of each of the Secured Parties, all of such Pledgor’s now existing
and hereafter acquired or arising right, title and interest in, to, and under
the Pledged Collateral whether now or hereafter existing and wherever located.
2.2 Upon the execution and delivery of this Agreement, each Pledgor shall
reconfirm its delivery and DLH Holdings Corp. shall deliver to and deposit with
the Administrative Agent in pledge, all of such Pledgor’s certificates,
instruments or other documents comprising or evidencing the Pledged Collateral
to the extent that such Pledged Collateral is represented by certificates
(including, without limitation, any certificated capital stock of any Company),
together with undated stock powers, instruments or other documents signed in
blank by such Pledgor. In the event that any Pledgor should ever acquire or
receive certificates, securities, instruments or other documents evidencing the
Pledged Collateral, such Pledgor shall deliver to and deposit with the
Administrative Agent in pledge, all such certificates, securities, instruments
or other documents which evidence the Pledged Collateral. 2.3 Notwithstanding
anything to the contrary contained in this Agreement, the Pledged Collateral
with respect to any one Foreign Company shall not exceed sixty-five percent
(65%) of the total combined voting power of all classes of capital stock,
shares, securities, member interests, partnership interests and other ownership
interests entitled to vote of such Foreign Company and this Agreement shall not
apply to any such stock, shares, securities, member interests, partnership
interests or ownership interests which are in excess of such sixty five percent
(65%) limitation. To the extent the Administrative Agent receives more than
sixty {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work201.jpg]
five percent (65%) of the total combined voting power of all classes of capital
stock, shares, securities, member interests, partnership interests and other
ownership interests entitled to vote of any Foreign Company, Administrative
Agent shall return such excess stock, shares, securities, member interests,
partnership interests and other ownership interests upon the request of a
Pledgor. 3. Further Assurances. Prior to or concurrently with the execution of
this Agreement, and thereafter at any time and from time to time upon reasonable
request of the Administrative Agent, each Pledgor shall execute and deliver to
the Administrative Agent all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
powers of attorney and all other documents (collectively, the “Security
Documents”) which the Administrative Agent may reasonably request, in form
reasonably satisfactory to the Administrative Agent, and take such other action
which the Administrative Agent may reasonably request, to perfect and continue
perfected and to create and maintain the first-priority status of the
Administrative Agent’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under this Agreement. Each Pledgor
hereby irrevocably makes, constitutes and appoints the Administrative Agent (and
any of the Administrative Agent’s officers or employees or agents designated by
the Administrative Agent) as such Pledgor’s true and lawful attorney with power
to sign the name of such Pledgor on all or any of the Security Documents which
the Administrative Agent determines must be executed, filed, recorded or sent in
order to perfect or continue perfected the Administrative Agent’s security
interest in the Pledged Collateral in any jurisdiction. Such power, being
coupled with an interest, is irrevocable until all of the Secured Obligations
have been indefeasibly paid in full and the Commitments have terminated. 4.
Representations and Warranties. Each Pledgor hereby jointly and severally
represents and warrants to the Administrative Agent as follows: 4.1 Such
Pledgor, has and will continue to have (or, in the case of after-acquired
Pledged Collateral, at the time such Pledgor acquires rights in such Pledged
Collateral, will have and will continue to have), title to its Pledged
Collateral, free and clear of all Liens other than those in favor of the
Administrative Agent for the Lenders and the Administrative Agent; 4.2 The
capital stock shares, securities, member interests, partnership interests and
other ownership interests constituting the Pledged Collateral have been duly
authorized and validly issued to such Pledgor (as set forth on Schedule A
hereto), are fully paid and nonassessable and constitute the following: (i) one
hundred percent (100%) of the issued and outstanding capital stock, shares,
securities, member interests and partnership interests of each of the Companies
which is not a Foreign Company, and (ii) sixty five percent (65%) of the issued
and outstanding capital stock, shares, securities, member interests and
partnership interests of each of the Foreign Companies; {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work202.jpg]
4.3 The security interests in the Pledged Collateral granted hereunder are
valid, perfected and of first priority, subject to the Lien of no other Person;
4.4 There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and right to transfer the Pledged
Collateral owned by such Pledgor free of any Liens or encumbrances and without
obtaining the consent of any other Person; 4.5 Such Pledgor has all necessary
power to execute, deliver and perform this Agreement; 4.6 There are no actions,
suits, or proceedings pending or, to such Pledgor’s best knowledge after due
inquiry, threatened against or affecting such Pledgor with respect to the
Pledged Collateral, at law or in equity or before or by any Official Body, and
such Pledgor is not in default with respect to any judgment, writ, injunction,
decree, rule or regulation which could adversely affect such Pledgor’s
performance hereunder; 4.7 This Agreement has been duly executed and delivered
and constitutes the valid and legally binding obligation of such Pledgor,
enforceable in accordance with its terms, except to the extent that
enforceability of this Agreement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance; 4.8 Neither the execution and delivery by such Pledgor of this
Agreement, nor the compliance with the terms and provisions hereof, will violate
any provision of any Law or conflict with or result in a breach of any of the
terms, conditions or provisions of any judgment, order, injunction, decree or
ruling of any Official Body to which such Pledgor is subject or any provision of
any agreement, understanding or arrangement to which Pledgor is a party or by
which such Pledgor is bound; 4.9 Such Pledgor’s exact legal name is as set forth
on the signature page hereto; 4.10 The state of incorporation, formation or
organization, as applicable, of such Pledgor is as set forth on Schedule A
hereto; 4.11 Such Pledgor’s chief executive office is as set forth on Schedule A
to the Security Agreement; and 4.12 All rights of such Pledgor in connection
with its ownership of each of the Companies are evidenced and governed solely by
the stock certificates, instruments or other documents evidencing ownership and
organizational documents of each of the Companies (including limited liability
company and joint venture agreements) and no shareholder or other similar
agreements are applicable to any of the Pledged Collateral, and no such
certificate, instrument or other document provides that any member interest, or
partnership interest or other intangible ownership interest, constituting
Pledged Collateral, is a “Security” within the meaning of and subject to Article
8 of the Code; and, the organizational documents of each Company contain no
restrictions on the rights of shareholders, members or partners other than those
that {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work203.jpg]
normally would apply to a company organized under the laws of the jurisdiction
of organization of each of the Companies. 5. General Covenants. Each Pledgor
hereby covenants and agrees as follows: 5.1 Such Pledgor shall do all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Pledged Collateral; such Pledgor shall be responsible for the risk of loss of,
damage to, or destruction of the Pledged Collateral owned by such Pledgor,
unless such loss is the result of the gross negligence or willful misconduct of
the Administrative Agent; 5.2 Such Pledgor shall appear in and defend any action
or proceeding of which such Pledgor is aware which could reasonably be expected
to affect such Pledgor’s title to, or the Administrative Agent’s interest in,
the Pledged Collateral or the proceeds thereof; provided, however, that with the
consent of the Administrative Agent such Pledgor may settle such actions or
proceedings with respect to the Pledged Collateral; 5.3 Such Pledgor shall, and
shall cause each of the Companies to, keep separate, accurate and complete
records of the Pledged Collateral, disclosing the Administrative Agent’s
security interest hereunder; 5.4 Such Pledgor shall comply with all Laws
applicable to the Pledged Collateral unless any noncompliance would not
individually or in the aggregate materially impair the use or value of the
Pledged Collateral or the Administrative Agent’s rights hereunder; 5.5 Such
Pledgor shall pay any and all taxes, duties, fees or imposts of any nature
imposed by any Official Body on any of the Pledged Collateral, except to the
extent contested in good faith by appropriate proceedings; 5.6 Such Pledgor
shall permit the Administrative Agent, its officers, employees and agents at
reasonable times to inspect all books and records related to the Pledged
Collateral; 5.7 Subject to Section 2(c) hereof, to the extent, following the
date hereof, such Pledgor acquires capital stock, shares, securities, member
interests, partnership interests and other ownership interests of any of the
Companies or any of the rights, property or securities, shares, capital stock,
member interests, partnership interests or any other ownership interests
described in the definition of Pledged Collateral with respect to any of the
Companies, such ownership interests shall be subject to the terms hereof and,
upon such acquisition, shall be deemed to be hereby pledged to the
Administrative Agent; and such Pledgor thereupon shall deliver all such
securities, shares, capital stock, member interests, partnership interests and
other ownership interests, together with an updated Schedule A hereto, to the
Administrative Agent, together with all such control agreements, financing
statements, and any other documents necessary to implement the provisions and
purposes of this Agreement as the Administrative Agent may request; {N0289348 2
}



--------------------------------------------------------------------------------



 
[form8k10062020exh101work204.jpg]
5.8 Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral; 5.9 Such Pledgor will not change
its state of incorporation, formation or organization, as applicable, without
providing thirty (30) days prior written notice to the Administrative Agent;
5.10 Such Pledgor will not change its name without providing thirty (30) days
prior written notice to the Administrative Agent; 5.11 Except as expressly set
forth in the Credit Agreement, such Pledgor shall preserve its existence as a
corporation, a limited liability company or a partnership, as applicable, and
except as permitted by the Credit Agreement, shall not (i) in one transaction,
or a series of related transactions, merge into or consolidate with any other
entity, the survivor of which is not such Pledgor, or (ii) sell all or
substantially all of its assets; and 5.12 During the term of this Agreement,
such Pledgor shall not permit any Company to treat any uncertificated ownership
interests as securities which are subject to Article 8 of the Code. 6. Other
Rights With Respect to Pledged Collateral. In addition to the other rights with
respect to the Pledged Collateral granted to the Administrative Agent hereunder,
at any time and from time to time after and during the continuation of an Event
of Default, the Administrative Agent, at its option and at the expense of the
Pledgors, may (a) transfer into its own name, or into the name of its nominee,
all or any part of the Pledged Collateral, thereafter receiving all dividends,
income or other distributions upon the Pledged Collateral; (b) take control of
and manage all or any of the Pledged Collateral; (c) apply to the payment of any
of the Secured Obligations, whether any be due and payable or not, any moneys,
including cash dividends and income from any Pledged Collateral, now or
hereafter in the hands of the Administrative Agent, any Lender or any provider
of Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products, on deposit or otherwise, belonging to any Pledgor, as the
Administrative Agent in its sole discretion shall determine; and (d) do anything
which any Pledgor is required but fails to do hereunder. 7. Additional Remedies
Upon Event of Default. Upon the occurrence of any Event of Default and while
such Event of Default shall be continuing, the Administrative Agent shall have,
in addition to all rights and remedies of a secured party under the Code or
other applicable Law, and in addition to its rights under Section 6 above and
under the other Loan Documents, the following rights and remedies: 7.1 The
Administrative Agent may, after ten (10) days’ advance notice to a Pledgor,
sell, assign, give an option or options to purchase or otherwise dispose of such
Pledgor’s Pledged Collateral or any part thereof at public or private sale, at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Administrative Agent may
deem commercially reasonable. Each Pledgor agrees that ten (10) days’ advance
notice of the time and place of any public sale or the time after which any
private {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work205.jpg]
sale is to be made shall constitute reasonable notification. The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Pledgor recognizes that the
Administrative Agent may be compelled to resort to one or more private sales of
the Pledged Collateral to a restricted group of purchasers who will be obliged
to agree, among other things, to acquire such securities, shares, capital stock,
member interests, partnership interests or ownership interests for their own
account for investment and not with a view to the distribution or resale
thereof. 7.2 The proceeds of any collection, sale or other disposition of the
Pledged Collateral, or any part thereof, shall, after the Administrative Agent
has made all deductions of expenses, including attorneys’ fees and other
expenses incurred in connection with repossession, collection, sale or
disposition of such Pledged Collateral or in connection with the enforcement of
the Administrative Agent’s rights with respect to the Pledged Collateral,
including in any insolvency, bankruptcy or reorganization proceedings, be
applied against the Secured Obligations, whether or not all the same be then due
and payable, as set forth in Section 9.2.4 [Application of Proceeds] of the
Credit Agreement. 8. Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the Pledged
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Pledged Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Pledged Collateral, except as otherwise provided by Law. 9.
Additional Pledgors. It is anticipated that additional persons will from time to
time become Subsidiaries of Holdings or another Loan Party, each of whom will be
required to join this Pledge Agreement. It is acknowledged and agreed that new
Subsidiaries of Holdings or of another Loan Party will become Pledgors hereunder
and will be bound hereby by executing and delivering to Administrative Agent (i)
a Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the Credit Agreement and
(ii) a Pledgor Joinder in the form attached hereto as Exhibit A. In addition, a
new Schedule A hereto shall be provided to Administrative Agent showing the
pledge of the ownership interest in such new Subsidiary and any ownership
interests that such new Subsidiary owns in any other Person. 10. No Waiver;
Cumulative Remedies. No failure to exercise, and no delay in exercising, on the
part of the Administrative Agent, any right, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any further exercise {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work206.jpg]
thereof or the exercise of any other right, power or privilege. The remedies
herein provided are cumulative and not exclusive of any remedies provided under
the other Loan Documents or by Law. Each Pledgor waives any right to require the
Administrative Agent to proceed against any other Person or to exhaust any of
the Pledged Collateral or other security for the Secured Obligations or to
pursue any remedy in the Administrative Agent’s power. 11. No Discharge Until
Indefeasible Payment of the Secured Obligations. The pledge, security interests,
and other Liens and the obligations of each Pledgor hereunder shall not be
discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by Administrative Agent, or any other
obligor on any of the Secured Obligations, or by any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of such Pledgor or which would otherwise operate
as a discharge of such Pledgor as a matter of law or equity. Without limiting
the generality of the foregoing, each Pledgor hereby consents to, and the
pledge, security interests, and other Liens given by such Pledgor hereunder
shall not be diminished, terminated, or otherwise similarly affected by any of
the following at any time and from time to time, except as otherwise provided by
Law: 11.1 Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document, any obligations in connection with any Lender Provided Interest
Rate Hedge or any Other Lender Provided Financial Service Products or any of the
Secured Obligations and regardless of any Law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or any other Person with respect thereto; 11.2 Any
increase, decrease, or change in the amount, nature, type or purpose of any of
or any release, surrender, exchange, compromise or settlement of any of the
Secured Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Service Products or any of the Secured Obligations; 11.3 Any
failure to assert any breach of or default under any Loan Document, any Lender
Provided Interest Rate Hedge or any Other Lender Provided Financial Service
Products or any of the Secured Obligations; any extensions of credit in excess
of the amount committed under or contemplated by the Loan Documents or any
Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products, or in circumstances in which any condition to such extensions
of credit has not been satisfied; any other exercise or non-exercise, or any
other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against
such Pledgor or any other Person under or in connection with any Loan Document
or any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products or any of the Secured Obligations; any refusal
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work207.jpg]
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Pledgor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations; 11.4 Any taking, exchange, amendment,
modification, supplement, termination, subordination, release, loss, or
impairment of, or any failure to protect, perfect, or preserve the value of, or
any enforcement of, realization upon, or exercise of rights or remedies under or
in connection with, or any failure, omission, breach, default, delay, or
wrongful action by the Administrative Agent or any other Person in connection
with the enforcement of, realization upon, or exercise of rights or remedies
under or in connection with, or, any other action or inaction by Administrative
Agent or any other Person in respect of, any direct or indirect security for any
of the Secured Obligations (including the Pledged Collateral). As used in this
Agreement, “direct or indirect security” for the Secured Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Secured Obligations, made by
or on behalf of any Person; 11.5 Except as expressly permitted by the Credit
Agreement, any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, any Pledgor or Holdings
or any other Person; any bankruptcy, insolvency, reorganization or similar
proceeding with respect to any Pledgor or Holdings or any other Person; or any
action taken or election (including any election under Section 1111(b)(2) of the
United States Bankruptcy Code or any comparable law of any jurisdiction) made by
Administrative Agent or any Pledgor or Holdings or by any other Person in
connection with any such proceeding; 11.6 Any defense, setoff, or counterclaim
which may at any time be available to or be asserted by any Pledgor or Holdings
or any other Person with respect to any Loan Document or any of the Secured
Obligations; or any discharge by operation of law or release of any Pledgor or
Holdings or any other Person from the performance or observance of any Loan
Document or any of the Secured Obligations; and 11.7 Any other event or
circumstance, whether similar or dissimilar to the foregoing, and whether known
or unknown, which might otherwise constitute a defense available to, or limit
the liability of a guarantor or a surety, including any Pledgor, excepting only
full, strict, and indefeasible payment and performance of the Secured
Obligations in full. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work208.jpg]
12. The terms of Section 5.9 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms. 13.
Waivers. Each Pledgor hereby waives any and all defenses which any Pledgor may
now or hereafter have based on principles of suretyship, impairment of
collateral, or the like and each Pledgor hereby waives any defense to or
limitation on its obligations under this Agreement arising out of or based on
any event or circumstance referred to in the immediately preceding section
hereof. Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable Law, each Pledgor hereby further waives each of
the following: 13.1 All notices, disclosures and demands of any nature which
otherwise might be required from time to time to preserve intact any rights
against such Pledgor, including the following: any notice of any event or
circumstance described in the immediately preceding section hereof; any notice
required by any Law, regulation or order now or hereafter in effect in any
jurisdiction; any notice of nonpayment, nonperformance, dishonor, or protest
under any Loan Document or any Lender Provided Interest Rate Hedge or any Other
Lender Provided Financial Service Products or any of the Secured Obligations;
any notice of the incurrence of any Secured Obligations; any notice of any
default or any failure on the part of such Pledgor or Holdings or any other
Person to comply with any Loan Document or any Lender Provided Interest Rate
Hedge or any Other Lender Provided Financial Service Products or any of the
Secured Obligations or any requirement pertaining to any direct or indirect
security for any of the Secured Obligations; and any notice or other information
pertaining to the business, operations, condition (financial or otherwise), or
prospects of Holdings or any other Person; 13.2 Any right to any marshalling of
assets, to the filing of any claim against such Pledgor or Holdings or any other
Person in the event of any bankruptcy, insolvency, reorganization, or similar
proceeding, or to the exercise against such Pledgor or Holdings, or any other
Person of any other right or remedy under or in connection with any Loan
Document, any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products, or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any requirement of
promptness or diligence on the part of the Administrative Agent or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any other Loan Document, and any
requirement that any Pledgor receive notice of any such acceptance; and 13.3 Any
defense or other right arising by reason of any Law now or hereafter in effect
in any jurisdiction pertaining to election of remedies (including
anti-deficiency Laws, “one action” Laws, or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work209.jpg]
seek a deficiency against Holdings, another Loan Party or any other Person or
which otherwise discharges or impairs any of the Secured Obligations. 14.
Assignment. All rights of the Administrative Agent under this Agreement shall
inure to the benefit of its successors and assigns. All obligations of each
Pledgor shall bind its successors and assigns; provided, however, no Pledgor may
assign or transfer any of its rights and obligations hereunder or any interest
herein, and any such purported assignment or transfer shall be null and void.
15. Severability. Any provision of this Agreement which shall be held invalid or
unenforceable shall be ineffective without invalidating the remaining provisions
hereof. 16. Governing Law; Submission to Jurisdiction; Venue; Service of
Process: Waiver of Jury Trial. The terms of Section 12.11 [Choice of Law;
Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury
Trial] of the Credit Agreement with respect to governing law, submission to
jurisdiction, venue, service of process and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms. 17. Notices. All notices, requests, demands, directions and other
communications (collectively, “notices”) given to or made upon any party hereto
under the provisions of this Agreement shall be as set forth in Section 12.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement. 18.
Specific Performance. Each Pledgor acknowledges and agrees that, in addition to
the other rights of the Administrative Agent hereunder and under the other Loan
Documents, because the Administrative Agent’s remedies at law for failure of
such Pledgor to comply with the provisions hereof relating to the Administrative
Agent’s rights (i) to inspect the books and records related to the Pledged
Collateral, (ii) to receive the various notifications such Pledgor is required
to deliver hereunder, (iii) to obtain copies of agreements and documents as
provided herein with respect to the Pledged Collateral, (iv) to enforce the
provisions hereof pursuant to which the such Pledgor has appointed the
Administrative Agent its attorney-in-fact, and (v) to enforce the Administrative
Agent’s remedies hereunder, would be inadequate and that any such failure would
not be adequately compensable in damages, such Pledgor agrees that each such
provision hereof may be specifically enforced. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work210.jpg]
19. Voting Rights in Respect of the Pledged Collateral. So long as no Event of
Default shall occur and be continuing under the Credit Agreement, each Pledgor
may exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the other Loan Documents; provided, however, that
such Pledgor will not exercise or will refrain from exercising any such voting
and other consensual right pertaining to the Pledged Collateral, as the case may
be, if such action would have a material adverse effect on the value of any
Pledged Collateral. Subject to the express terms and conditions of the Credit
Agreement and without limiting the generality of the foregoing and in addition
thereto, the Pledgors shall not vote to enable, or take any other action to
permit, any of the Companies to issue any stock, member interests, partnership
interests or other equity securities, member interests, partnership interests or
other ownership interests of any nature or to issue any other securities,
shares, capital stock, member interests, partnership interests or other
ownership interests convertible into or granting the right to purchase or
exchange for any stock, member interests, partnership interests or other equity
securities, member interests, partnership interests or other ownership interests
of any nature of any such Company or to enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Administrative Agent to
sell, assign or transfer any of the Pledged Collateral. 20. No Novation. The
provisions of Section 12.13(a) of the Credit Agreement regarding novation are
hereby incorporated by reference and shall apply mutatis mutandis with respect
to the other provisions of this Agreement 21. Entire Agreement; Amendments. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by any Pledgor. This
Agreement may not be amended or supplemented except by a writing signed by the
Administrative Agent and the Pledgors. 22. Counterparts; Telecopy Signatures.
This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy
transmission to the Administrative Agent or any Lender of, or the e-mail
delivery of a portable document format (PDF) file to the Agent or any Lender
containing, the signature pages hereof purporting to be signed on behalf of any
Pledgor shall constitute effective and binding execution and delivery hereof by
such Pledgor. 23. Construction. The rules of construction contained in Section
1.2 of the Credit Agreement apply to this Agreement. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work211.jpg]
[SIGNATURES APPEAR ON FOLLOWING PAGES] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work212.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.
FIRST NATIONAL BANK OF PENNSYLVANIA, as Agent By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work213.jpg]
DLH HOLDINGS CORP. By: Name: Title: DLH SOLUTIONS, INC. By: Name: Title: Address
for Notices: Kathryn M. JohnBull, Chief Financial Officer DLH Holdings Corp.
3565 Piedmont Road, N.E., Building 3 - Suite 700 Atlanta, Georgia 30305 Fax:
____________________ {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work214.jpg]
SCHEDULE A TO PLEDGE AGREEMENT Description of Pledged Collateral A. Corporations
Pledgor and Pledgor’s Pledged Collateral Percentage of Ownership jurisdiction of
formation B. Limited Liability Companies Pledgor and Pledgor’s Pledged
Collateral Percentage of Ownership jurisdiction of formation C. Partnerships
Pledgor and Pledgor’s Pledged Collateral Percentage of Ownership jurisdiction of
formation {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work215.jpg]
EXHIBIT A FORM OF PLEDGE JOINDER AND ASSUMPTION AGREEMENT THIS PLEDGE JOINDER
AND ASSUMPTION AGREEMENT (this “Pledge Joinder”) is made as of
[_______________], 20[__], by [______________________________________], a
[____________] [corporation/partnership/limited liability company] (the “New
Pledgor”). Background Reference is made to the (i) Amended and Restated Credit
Agreement, dated as [_____], 2020, by and among, DLH Holdings Corp., as Borrower
thereunder, First National Bank of Pennsylvania, as Administrative Agent (the
“Administrative Agent”), the Lenders and the Loan Parties now or hereafter party
thereto (as amended, restated, modified, or supplemented from time to time
hereafter, the “Credit Agreement”), (ii) the Amended and Restated Pledge
Agreement dated as of [_____], 2020 (as amended, restated, modified, or
supplemented from time to time hereafter, the “Pledge Agreement”) which Pledgors
issued to the Administrative Agent, as the same may be amended, restated,
supplemented or modified from time to time, and (iii) the other Loan Documents
referred to in the Credit Agreement, as the same may be amended, restated,
supplemented or modified from time to time. Agreement Capitalized terms defined
in the Credit Agreement or in the Pledge Agreement, as applicable, are used
herein as defined therein. In consideration of the New Pledgor becoming a
Pledgor under the terms of the Pledge Agreement and in consideration of the
value of the benefits received by New Pledgor as a result of owning or creating
directly or indirectly any Subsidiaries, the New Pledgor hereby agrees that
effective as of the date hereof it hereby is, and shall be deemed to be, a
Pledgor under the Pledge Agreement and agrees that from the date hereof until
the Payment in Full of the Obligations, New Pledgor has assumed the obligations
of a “Pledgor” under, and New Pledgor shall perform, comply with and be subject
to and bound by, jointly and severally, each of the terms, provisions and
waivers of the Pledge Agreement. Without limiting the generality of the
foregoing, the New Pledgor hereby represents and warrants that (i) each of the
representations and warranties set forth in the Pledge Agreement applicable to
New Pledgor as a Pledgor is true and correct in all material respects as to New
Pledgor on and as of the date hereof, except to the extent such representations
and warranties expressly relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (ii) New Pledgor has heretofore received a
true and correct copy of the Credit Agreement and the Pledge Agreement
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof. New Pledgor hereby affirms and ratifies in favor of
the Administrative Agent the Pledge Agreement. New Pledgor is simultaneously
delivering to the Administrative Agent the following documents, if applicable,
together with this Pledgor Joinder as required under Section 8.2.10 of the
Credit Agreement and Section 9 of the Pledge Agreement: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work216.jpg]
1. Certificate of formation; 2. Operating agreement; 3. Certificate of good
standing in each state where New Pledgor is organized or qualified to do
business; 4. All consents required in connection with the transactions
contemplated by this Pledge Joinder and the Pledge Agreement, in a form
reasonably satisfactory to the Administrative Agent and its counsel; and 5.
Updated Schedules to the Pledge Agreement. [Note: updates to schedules do not
cure any breach of warranties]. Not Delivered Delivered Pledge Schedule A –
Description of Pledged Collateral In furtherance of the foregoing, New Pledgor
shall execute and deliver or cause to be executed and delivered at any time and
from time to time such further instruments and documents and do or cause to be
done such further acts as may be reasonably necessary in the reasonable opinion
of Administrative Agent to carry out more effectively the provisions and
purposes of this Pledge Joinder. The remainder of this page is left blank
intentionally. Signatures follow on next page. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work217.jpg]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Pledgor
has duly executed this Pledgor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent, as of the date and year first above
written. [ ] By: Name: Title: Acknowledged and accepted: FIRST NATIONAL BANK OF
PENNSYLVANIA By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work218.jpg]
EXHIBIT 1.1(S) FORM OF AMENDED AND RESTATED SECURITY AGREEMENT THIS AMENDED AND
RESTATED SECURITY AGREEMENT, dated as of [_____], 2020 (as amended, restated,
supplemented or modified from time to time, the “Agreement”), is entered into by
and among DLH HOLDINGS CORP., a New Jersey corporation (“Holdings”), and each of
the Loan Parties (as hereinafter defined) (together with Holdings, each a
“Debtor” and collectively the “Debtors”), and FIRST NATIONAL BANK OF
PENNSYLVANIA, in its capacity as Administrative Agent (the “Administrative
Agent”) for the LENDERS (as hereinafter defined). WITNESSETH THAT: WHEREAS,
reference is made to that certain Credit Agreement, dated June 7, 2019, by and
among certain of the Debtors, as borrowers, and the other guarantors party
thereto, the lenders party thereto and the Administrative Agent (the “Existing
Credit Agreement”); WHEREAS, simultaneously with the execution and delivery of
the Existing Credit Agreement, Holdings, DLH Solutions, Inc., a Georgia
corporation, Danya International LLC, a Maryland limited liability company,
Social & Scientific Systems, Inc., a Delaware corporation (collectively, the
“Original Debtors”) and the Administrative Agent entered into that certain
Security Agreement, dated as of June 7, 2019 (the “Existing Security Agreement”)
whereby the Debtors secured their obligations and the obligations of the Loan
Parties to the Administrative Agent and the Lenders under the Existing Credit
Agreement as otherwise as more fully described therein in the manner set forth
therein; WHEREAS, the Debtors are (or will be with respect to after-acquired
property) the legal and beneficial owners and the holders of the Collateral (as
defined in Section 1 hereof); WHEREAS, pursuant to that certain Amended and
Restated Credit Agreement (as it may hereafter from time to time be restated,
amended, modified or supplemented, the “Credit Agreement”) of even date herewith
by and among the Administrative Agent, the “Lenders” (as defined in the Credit
Agreement) now or hereafter party thereto, each of the “Guarantors” (as defined
in the Credit Agreement) now or hereafter party thereto, Holdings, and the other
“Borrowers” (as defined in the Credit Agreement) now or hereafter party thereto,
the Administrative Agent and the Lenders have agreed to amend and restate the
Existing Credit Agreement to provide certain loans and to make certain other
financial accommodations to the Loan Parties; and WHEREAS, pursuant to and in
consideration of the Credit Agreement, the Debtors have agreed, among other
things, to amend and restate the Existing Security Agreement and secure their
obligations and the obligations of the Loan Parties to the Administrative Agent
and the Lenders under the Credit Agreement, the other Loan Documents and
otherwise as more fully described herein in the manner set forth herein.
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work219.jpg]
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows: 1. The foregoing recitals are hereby incorporated
by reference into this Agreement. Terms which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein
and the rules of construction set forth in Sections 1.1 and 1.2 of the Credit
Agreement shall apply to this Agreement. The following words and terms shall
have the following meanings, respectively, unless the context hereof otherwise
clearly requires: (a) “Code” means the Uniform Commercial Code as in effect in
the State of Maryland on the date hereof and as amended from time to time except
to the extent that the conflict of law rules of such Uniform Commercial Code
shall apply the Uniform Commercial Code as in effect from time to time in any
other state to specific property or other matters. (b) “Collateral” means all of
any Debtor’s right, title and interest in, to and under all assets of the
Debtors’ including, the following described property of such Debtor (each
capitalized term used in this Section 1(b) shall have in this Agreement the
meaning given to it by the Code): (i) all now existing and hereafter acquired or
arising Accounts (including, without limitation, Eligible Billed Accounts
Receivable, Eligible Billed Commercial Accounts Receivable, Eligible Billed
Government Accounts Receivable, Eligible Unbilled Accounts Receivable and
Ineligible Receivables), Goods, Health Care Insurance Receivables, General
Intangibles, Payment Intangibles, Deposit Accounts, Chattel Paper (including
Electronic Chattel Paper), Documents, Instruments, Software, Investment
Property, Letters of Credit, Letter of Credit Rights, advices of credit, money,
Commercial Tort Claims as listed on Schedule B hereto (as such Schedule is
amended or supplemented from time to time), Equipment, and Inventory, Fixtures
and Supporting Obligations, together with all products of and Accessions to any
of the foregoing and all Proceeds of any of the foregoing (including all
insurance policies and proceeds thereof); (ii) to the extent, if any, not
included in clause (i) above, each and every other item of personal property and
fixtures, whether now existing or hereafter arising or acquired, including all
licenses, contracts and agreements, and all collateral for the payment or
performance of any contract or agreement, together with all products and
Proceeds (including all insurance policies and proceeds) of any Accessions to
any of the foregoing; and (iii) all present and future business records and
information, including computer tapes and other storage media containing the
same and computer programs and software (including source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information; provided, however, that
“Collateral” shall exclude the following: (A) intent to use trademark
applications; (B) Excluded Accounts; and (C) any property to the extent that the
grant of a security interest hereunder with respect to such property is
prohibited by any Law, requires a consent not obtained from any Official Body
pursuant to such Law or is prohibited by, or constitutes a breach or default
under or results in the termination of, or gives rise to a right on the
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work220.jpg]
part of the parties thereto, other than Holdings or any Debtor, to terminate or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Collateral listed on Schedule A to the Pledge Agreement, any
applicable shareholder or similar agreement, except to the extent such Law or
the term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or right of termination or requiring such consent is ineffective under
applicable law; provided, however, that notwithstanding the foregoing clause
(C), the Collateral shall include (and such security interest shall attach)
immediately at such time as such a prohibition, breach, default or right of
termination or requiring such consent shall no longer be applicable and, to the
extent severable, shall attach immediately to any portion of such property or
contract, license, agreement, instrument or other document or shareholder or
similar agreement not subject to such a prohibition, breach, default or right of
termination or requiring such consent specified in this paragraph. (c) “Excluded
Accounts” means any accounts used for payroll, payroll taxes or other employee
benefits. (d) “Receivables” means all of the Collateral except Equipment and
Inventory. (e) “Secured Obligations” shall mean and include the following: (i)
all Obligations, including all now existing and hereafter arising Obligations of
each and every Debtor to the Administrative Agent, the Lenders or any provider
of any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products in connection with or under the Credit Agreement,
under any of the other Loan Documents, or under any Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Service Products, including all
obligations, liabilities, and indebtedness, whether for principal, interest,
fees, expenses or otherwise, of each and every Debtor to the Administrative
Agent, the Lenders, or any such providers, now existing or hereafter incurred
under the Credit Agreement or the Notes or the Guaranty Agreement or any of the
other Loan Documents or any such Lender Provided Interest Rate Hedge or Other
Lender Provided Financial Service Products as any of the same or any one or more
of them may from time to time be amended, restated, modified, or supplemented,
together with any and all extensions, renewals, refinancings, and refundings
thereof in whole or in part (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to Holdings or
which would have arisen or accrued but for the commencement of such proceeding,
even if the claim for such obligation, liability or indebtedness is not
enforceable or allowable in such proceeding, and including all obligations,
liabilities and indebtedness arising from any extensions of credit under or in
connection with the Loan Documents from time to time, regardless whether any
such extensions of credit are in excess of the amount committed under or
contemplated by the Loan Documents or are made in circumstances in which any
condition to extension of credit is not satisfied); (ii) all reimbursement
obligations of each and every Debtor with respect to any one or more Letters of
Credit issued by the Issuing Lender or any other Lender; (iii) all indebtedness,
loans, obligations, expenses and liabilities of each and every Debtor to the
Administrative Agent, Issuing Lender or any of the Lenders, or any provider of
any Lender Provided Interest Rate Hedge or Other Lender Provided Financial
Service Products, pursuant to or in connection with the Credit Agreement; and
(iv) any sums advanced by the Administrative {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work221.jpg]
Agent, the Issuing Lender or any other Lender or which may otherwise become due
pursuant to the provisions of the Credit Agreement, the Notes, this Agreement,
or any other Loan Documents or pursuant to any other agreement, letter, document
or instrument at any time delivered to the Administrative Agent in connection
therewith, including commitment, letter of credit, agent or other fees and
charges, and indemnification obligations under any such agreement, document or
instrument, together with all interest payable on any of the foregoing, whether
such sums are advanced or otherwise become due before or after the entry of any
judgment for foreclosure or any judgment on any Loan Document or with respect to
any default under any of the Secured Obligations. 2. As security for the due and
punctual payment and performance of the Secured Obligations in full, each Debtor
hereby agrees that the Administrative Agent and the Lenders and any provider of
any Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products shall have, and each Original Debtor hereby reconfirms its
grant under the Existing Security Agreement and grants anew to and Irving Burton
Associates LLC, hereby grants to and creates in favor of the Administrative
Agent for the benefit of itself, the Lenders and any such provider, a continuing
first priority lien on and security interest under the Code in and to the
Collateral subject only to Permitted Liens. Without limiting the generality of
Section 4 below, each Debtor further agrees that with respect to each item of
Collateral as to which (i) the creation of a valid and enforceable security
interest is not governed exclusively by the Code or (ii) the perfection of a
valid and enforceable first priority security interest therein under the Code
cannot be accomplished either by the Administrative Agent taking possession
thereof or by the filing in appropriate locations of appropriate Code financing
statements executed by such Debtor, such Debtor will at its expense execute and
deliver to the Administrative Agent and hereby does authorize the Administrative
Agent to execute and file such documents, agreements, notices, assignments and
instruments and take such further actions as may be requested by the
Administrative Agent from time to time for the purpose of creating a valid and
perfected first priority Lien on such item, subject only to Permitted Liens,
enforceable against such Debtor and all third parties to secure the Secured
Obligations. 3. Each Debtor represents and warrants to the Administrative Agent
and the Lenders that (a) such Debtor has good and marketable title to its
Collateral, (b) except for the security interest granted to and created in favor
of the Administrative Agent for the benefit of itself and the Lenders hereunder
and Permitted Liens, all the Collateral is free and clear of any Lien, (c) each
Debtor will defend the Collateral against all claims and demands of all persons
at any time claiming the same or any interest therein, (d) each Account is
genuine and enforceable in accordance with its terms and such Debtor will defend
the same against all claims, demands, recoupment, setoffs, and counterclaims at
any time asserted, (e) at the time any Account becomes subject to this Agreement
each such Account will be a good and valid Account representing a bona fide sale
of goods or services by such Debtor and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors (or for those on behalf of whom the account debtors
are obligated on the Accounts) and no such Account will at such time be subject
to any claim for credit, allowance, setoff, recoupment, defense, counterclaim or
adjustment by any account debtor or otherwise, (f) the exact legal name of the
Debtor is as set forth on the signature page hereto, (g) the state of
incorporation, formation or organization as applicable, of such Debtor is as set
forth on Schedule A hereto, (h) Schedule A hereto lists all promissory notes
issued to or held by any {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work222.jpg]
Debtor (other than promissory notes issued in connection with extensions of
trade credit by any Debtor in the ordinary course of business) (such promissory
notes listed, or required to be listed, on Schedule A, the “Pledged Notes”),
which such Pledged Notes constitute (or, solely with respect to Pledged Notes
issued by a Person other than a Debtor, to such Debtor’s knowledge constitute)
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at Law)
and an implied covenant of good faith and fair dealing, and (i) no consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents or after the consummation of the
Acquisition except as expressly set forth in the Loan Documents. 4. Each Debtor
will faithfully preserve and protect the Administrative Agent’s security
interest in the Collateral as a prior perfected security interest under the
Code, superior and prior to the rights of all other Persons, except for holders
of Permitted Liens, and will do all such other acts and things and will, upon
request therefor by the Administrative Agent, execute, deliver, file and record,
and each Debtor hereby authorizes the Administrative Agent to so file, all such
other documents and instruments, including financing statements, security
agreements, assignments and documents and powers of attorney with respect to the
Collateral, and pay all filing fees and taxes related thereto, as the
Administrative Agent in its discretion may deem necessary or advisable from time
to time in order to attach, continue, preserve, perfect, and protect said
security interest (including the filing at any time or times after the date
hereof of financing statements under, and in the locations advisable pursuant
to, the Code); and each Debtor hereby irrevocably appoints the Administrative
Agent, its officers, employees and agents, and each of them individually, as
attorneys-in-fact for such Debtor to execute, deliver, file and record such
items for such Debtor and in such Debtor’s name, place and stead. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement. 5. Each Debtor jointly and severally covenants and agrees that:
(a) it will defend the Administrative Agent’s and each Lenders’ right, title and
lien on and security interest in and to the Collateral and the proceeds thereof
against the claims and demands of all Persons whomsoever, other than any Person
claiming a right in the Collateral pursuant to an agreement between such Person
and the Administrative Agent; (b) it will not suffer or permit to exist on any
Collateral any Lien except for Permitted Liens; (c) it will not take or omit to
take any action, the taking or the omission of which might result in a material
alteration (except as permitted by the Credit Agreement) or impairment of the
Collateral or of the Administrative Agent’s rights under this Agreement; (d) it
will not sell, assign or otherwise dispose of any portion of the Collateral
except as permitted in Section 8.2.8 [Dispositions of Assets or Subsidiaries] of
the Credit Agreement; {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work223.jpg]
(e) it will (i) except for such Collateral delivered to the Administrative Agent
pursuant to this Section 5 or otherwise now or hereafter under the control of
the Administrative Agent, obtain and maintain sole and exclusive possession of
the Collateral, (ii) maintain its chief executive office and keep the Collateral
and all records pertaining thereto at the locations specified on the Security
Interest Data Summary attached as Schedule A hereto, unless it shall have given
the Administrative Agent prior notice and taken any action reasonably requested
by the Administrative Agent to maintain its security interest therein, (iii)
notify the Administrative Agent if an Account becomes evidenced or secured by an
Instrument or Chattel Paper and deliver to the Administrative Agent upon the
Administrative Agent’s request therefor all Collateral consisting of Instruments
and Chattel Paper immediately upon such Debtor’s receipt of a request therefor,
(iv) deliver to the Administrative Agent possession of all Collateral the
possession of which is required to perfect the Administrative Agent’s lien
thereon or security interest therein or the possession of which grants priority
over a Person filing a financing statement with respect thereto, including the
Pledged Notes, (v) execute control agreements and cause other Persons to execute
acknowledgments in form and substance satisfactory to the agent evidencing the
Administrative Agent’s control with respect to all Collateral the control or
acknowledgment of which perfects the Administrative Agent’s security interest
therein, including Letters of Credit, Letter of Credit Rights, Electronic
Chattel Paper, Deposit Accounts and Investment Property, and (vi) keep
materially accurate and complete books and records concerning the Collateral and
such other books and records as the Administrative Agent may from time to time
reasonably require; (f) it will promptly furnish to the Administrative Agent
such information and documents relating to the Collateral as the Administrative
Agent may reasonably request, including all invoices, Documents, contracts,
Chattel Paper, Instruments and other writings pertaining to such Debtor’s
contracts or the performance thereof, all of the foregoing to be certified upon
request of the Administrative Agent by an authorized officer of such Debtor; (g)
it shall promptly notify the Administrative Agent if any Account arises out of
contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States, or the District
of Columbia, or any department, agency, or instrumentality thereof, and will
execute any instruments and take any steps required by the Administrative Agent
so that all monies due and to become due under such contract shall be assigned
to the Administrative Agent and notice of the assignment given to and
acknowledged by the appropriate government agency or authority under the Federal
Assignment of Claims Act or comparable state or District of Columbia Law; (h) it
shall, from time to time, at its expense, faithfully preserve and protect the
Administrative Agent's Lien on and Prior Security Interest in the Collateral and
all other personal property of the Loan Parties which under the terms of this
Agreement is required to be Collateral, whether now owned or hereafter acquired,
as a continuing first priority perfected Lien, subject only to Permitted Liens,
and shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral. In addition to the foregoing, within ten (10) days of the
Administrative Agent's request, each Loan Party shall execute and deliver to the
Administrative Agent all documents or materials of any {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work224.jpg]
Loan Party necessary or appropriate in order to comply with the Assignment of
Claims Act (the "Government Contract Assignments") in connection with each
Government Contract which is required to be assigned to the Administrative Agent
by the Administrative Agent. All costs and expenses incurred in connection with
the Government Contract Assignments shall be borne solely by the Debtors; (i)
such Debtor will not change its state of incorporation, formation or
organization, as applicable, without providing thirty (30) days prior written
notice to the Administrative Agent; (j) such Debtor will not change its name
without providing thirty (30) days prior written notice to the Administrative
Agent; (k) such Debtor shall preserve its corporate, limited liability company
or partnership (as the case may be) existence and, except as permitted by the
Credit Agreement, shall not (i) in one transaction, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not such Debtor, or (ii) sell all or substantially all of its assets;
(l) if any Debtor shall at any time acquire a commercial tort claim, as defined
in the Code, such Debtor shall immediately notify the Administrative Agent in a
writing signed by such Debtor of the details thereof and grant to the
Administrative Agent for the benefit of the Lenders in such writing a security
interest therein and in the proceeds thereof, with such writing to be in form
and substance satisfactory to the Administrative Agent and such writing shall
constitute a supplement to Schedule B hereto; (m) each Debtor hereby authorizes
the Administrative Agent to, at any time and from time to time, file in any one
or more jurisdictions financing statements that describe the Collateral as “all
assets” or “all personal property”, together with continuation statements
thereof and amendments thereto, without the signature of such Debtor and which
contain any information required by the Code or any other applicable statute
applicable to such jurisdiction for the sufficiency of filing office acceptance
of any financing statements, continuation statements, or amendments. Each Debtor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statements, continuation statements or amendments
may be signed by Administrative Agent on behalf of such Debtor if the
Administrative Agent so elects and may be filed at any time in any jurisdiction;
and (n) such Debtor shall at any time and from time to time promptly take such
steps as the Administrative Agent may reasonably request as are necessary for
the Administrative Agent to insure the continued perfection of the
Administrative Agent’s and the Lenders’ security interest in the Collateral with
the same priority required hereby and the preservation of its rights therein. 6.
Each Debtor assumes full responsibility for taking any and all necessary steps
to preserve the Administrative Agent’s and the Lenders’ rights with respect to
the Collateral against all Persons other than anyone asserting rights in respect
of a Permitted Lien. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Administrative Agent takes such action for {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work225.jpg]
that purpose as such Debtor shall reasonably request in writing, provided that
such requested action will not, in the judgment of the Administrative Agent,
impair the security interest in the Collateral created hereby or the
Administrative Agent’s and the Lenders’ rights in, or the value of, the
Collateral, and provided further that such written request is received by the
Administrative Agent in sufficient time to permit the Administrative Agent to
take the requested action. 7. The pledge, security interests, and other Liens
and the obligations of each Debtor hereunder shall not be discharged or impaired
or otherwise diminished by any failure, default, omission, or delay, willful or
otherwise, by Administrative Agent, or any other obligor on any of the Secured
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Debtor or which would otherwise operate as a discharge of such Debtor as a
matter of law or equity. Without limiting the generality of the foregoing, each
Debtor hereby consents to, and the pledge, security interests, and other Liens
given by such Debtor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:
(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document, any obligations in connection with any Lender Provided Interest Rate
Hedge or any Other Lender Provided Financial Service Products, or any of the
Secured Obligations and regardless of any Law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or any other Person with respect thereto; (b) Any increase,
decrease, or change in the amount, nature, type or purpose of any of or any
release, surrender, exchange, compromise or settlement of any of the Secured
Obligations (whether or not contemplated by the Loan Documents as presently
constituted); any change in the time, manner, method, or place of payment or
performance of, or in any other term of, any of the Secured Obligations; any
execution or delivery of any additional Loan Documents; or any amendment,
modification or supplement to, or refinancing or refunding of, any Loan
Document, any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products, or any of the Secured Obligations; (c) Any failure
to assert any breach of or default under any Loan Document, any Lender Provided
Interest Rate Hedge or any Other Lender Provided Financial Service Products, or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents or any Lender Provided
Interest Rate Hedge or any Other Lender Provided Financial Service Products, or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay, or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against such Debtor or any
other Person under or in connection with any Loan Document or any Lender
Provided Interest Rate Hedge or any Other Lender Provided Financial Service
Products, or any of the Secured Obligations; any refusal of payment or
performance of any of the Secured Obligations, whether or not with any {N0289348
2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work226.jpg]
reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations; (d) Any taking, exchange, amendment,
modification, supplement, termination, subordination, release, loss, or
impairment of, or any failure to protect, perfect, or preserve the value of, or
any enforcement of, realization upon, or exercise of rights or remedies under or
in connection with, or any failure, omission, breach, default, delay, or
wrongful action by the Administrative Agent or any other Person in connection
with the enforcement of, realization upon, or exercise of rights or remedies
under or in connection with, or, any other action or inaction by Administrative
Agent or any other Person in respect of, any direct or indirect security for any
of the Secured Obligations (including the Collateral). As used in this
Agreement, “direct or indirect security” for the Secured Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Secured Obligations, made by
or on behalf of any Person; (e) Any merger, consolidation, liquidation,
dissolution, winding-up, charter revocation, or forfeiture, or other change in,
restructuring or termination of the corporate structure or existence of, any
Debtor or Holdings or any other Person; any bankruptcy, insolvency,
reorganization or similar proceeding with respect to any Debtor or Holdings or
any other Person; or any action taken or election (including any election under
Section 1111(b)(2) of the United States Bankruptcy Code or any comparable Law of
any jurisdiction) made by Administrative Agent or any Debtor or Holdings or by
any other Person in connection with any such proceeding; (f) Any defense,
setoff, or counterclaim which may at any time be available to or be asserted by
any Debtor or Holdings or any other Person with respect to any Loan Document or
any of the Secured Obligations; or any discharge by operation of Law or release
of any Debtor or Holdings or any other Person from the performance or observance
of any Loan Document or any of the Secured Obligations; and (g) Any other event
or circumstance, whether similar or dissimilar to any of the foregoing, and
whether known or unknown, which might otherwise constitute a defense available
to, or limit the liability of a guarantor or a surety, including any Debtor,
excepting only full, strict, and indefeasible payment and performance of the
Secured Obligations in full. 8. Each Debtor hereby waives any and all defenses
which any Debtor may now or hereafter have based on principles of suretyship,
impairment of collateral, or the like and each Debtor hereby waives any defense
to or limitation on its obligations under this Agreement arising out of or based
on any event or circumstance referred to in the immediately preceding section
hereof. Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable Law, each Debtor hereby further waives each of
the following: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work227.jpg]
(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any Law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document,
under any Lender Provided Interest Rate Hedge, or under any Other Lender
Provided Financial Service Products or any of the Secured Obligations; any
notice of the incurrence of any Secured Obligations; any notice of any default
or any failure on the part of such Debtor or Holdings or any other Person to
comply with any Loan Document, any Lender Provided Interest Rate Hedge or any
Other Lender Provided Financial Service Products, or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
Holdings or any other Person; (b) Any right to any marshalling of assets, to the
filing of any claim against such Debtor or Holdings or any other Person in the
event of any bankruptcy, insolvency, reorganization, or similar proceeding, or
to the exercise against such Debtor or Holdings, or any other Person of any
other right or remedy under or in connection with any Loan Document, any Lender
Provided Interest Rate Hedge, or any Other Lender Provided Financial Service
Products or any of the Secured Obligations or any direct or indirect security
for any of the Secured Obligations; any requirement of promptness or diligence
on the part of the Administrative Agent or any other Person; any requirement to
exhaust any remedies under or in connection with, or to mitigate the damages
resulting from default under, any Loan Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that any Debtor receive notice of any such acceptance; and (c) Any defense or
other right arising by reason of any Law now or hereafter in effect in any
jurisdiction pertaining to election of remedies (including anti-deficiency Laws,
“one action” Laws, or the like), or by reason of any election of remedies or
other action or inaction by the Administrative Agent (including commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Secured Obligations), which
results in denial or impairment of the right of the Administrative Agent to seek
a deficiency against Holdings or any other Person or which otherwise discharges
or impairs any of the Secured Obligations. 9. The Obligations and additional
liabilities of the Debtors under this Agreement are joint and several
obligations of the Debtors, and each Debtor hereby waives to the full extent
permitted by Law any defense it may otherwise have to the payment and
performance of the Obligations and such additional liabilities that its
liability hereunder is limited and not joint and several. Each Debtor
acknowledges and agrees that the foregoing waivers serve as a material
inducement to the agreement of the Administrative Agent and the Lenders to make
the Loans, and that the Administrative Agent and the Lenders are relying on each
specific waiver and all such waivers in entering into this Agreement. The
undertakings of each Debtor hereunder secure the obligations of itself and the
other Debtors. The Administrative Agent and the Lenders, or any of them, may, in
their sole discretion, elect to enforce this Agreement against {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work228.jpg]
any Debtor without any duty or responsibility to pursue any other Debtor and
such an election by the Administrative Agent and the Lenders, or any of them,
shall not be a defense to any action the Administrative Agent and the Lenders,
or any of them, may elect to take against any Debtor. Each of the Lenders and
Administrative Agent hereby reserve all rights against each Debtor. 10. (a) At
any time and from time to time whether or not an Event of Default then exists
and without prior notice to or consent of any Debtor, the Administrative Agent
may at its option take such actions as the Administrative Agent deems
appropriate (i) to attach, perfect, continue, preserve and protect the
Administrative Agent’s and the Lenders’ first priority security interest in or
lien on the Collateral, and/or (ii) subject to the limitations provided for in
the Credit Agreement, to inspect, audit and verify the Collateral, including
reviewing all of such Debtor’s books and records and copying and making excerpts
therefrom, provided that prior to an Event of Default or a Potential Default,
the same is done with advance notice during normal business hours to the extent
access to such Debtor’s premises is required, and (iii) to add all liabilities,
obligations, costs and expenses reasonably incurred in connection with the
foregoing clauses (i) and (ii) to the Secured Obligations, to be paid by the
Debtors or any Debtor to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders upon demand. (b) At any time and from time
to time after an Event of Default exists and is continuing and without prior
notice to or consent of any Debtor, the Administrative Agent may at its option
take such actions as the Administrative Agent deems appropriate (i) to maintain,
repair, protect and insure the Collateral, and/or (ii) to perform, keep, observe
and render true and correct any and all covenants, agreements, representations
and warranties of any Debtor hereunder, and (iii) to add all liabilities,
obligations, costs and expenses reasonably incurred in connection with the
foregoing clauses (i) and (ii) to the Secured Obligations, to be paid by the
Debtors or any Debtor to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders upon demand. 11. After there exists any
Event of Default under the Credit Agreement: (a) The Administrative Agent shall
have and may exercise all the rights and remedies available to a secured party
under the Code in effect at the time, and such other rights and remedies as may
be provided by Law and as set forth below, including to take over and collect
all of any Debtor’s Receivables and all other Collateral, and to this end each
Debtor hereby appoints the Administrative Agent, its officers, employees and
agents, as its irrevocable, true and lawful attorneys-in-fact with all necessary
power and authority to (i) take possession immediately, with or without notice,
demand, or legal process, of any of or all of the Collateral wherever found, and
for such purposes, enter upon any premises upon which the Collateral may be
found and remove the Collateral therefrom, (ii) require any Debtor to assemble
the Collateral and deliver it to the Administrative Agent or to any place
designated by the Administrative Agent at such Debtor’s expense, (iii) receive,
open and dispose of all mail addressed to any Debtor and notify postal
authorities to change the address for delivery thereof to such address as the
Administrative Agent may designate, (iv) demand payment of the Receivables, (v)
enforce payment of the Receivables by legal proceedings or otherwise, (vi)
exercise all of any Debtor’s rights and remedies with respect to the collection
of the Receivables, (vii) settle, adjust, {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work229.jpg]
compromise, extend or renew the Receivables, (viii) settle, adjust or compromise
any legal proceedings brought to collect the Receivables, (ix) to the extent
permitted by applicable Law, sell or assign the Receivables upon such terms, for
such amounts and at such time or times as the Administrative Agent deems
advisable, (x) discharge and release the Receivables, (xi) take control, in any
manner, of any item of payment or proceeds from any account debtor, (xii)
prepare, file and sign any Debtor’s name on any Proof of Claim in Bankruptcy or
similar document against any account debtor, (xiii) prepare, file and sign any
Debtor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (xiv) do all acts and
things necessary, in the Administrative Agent’s sole discretion, to fulfill any
of Holdings’ or any Debtor’s obligations to the Administrative Agent or the
Lenders under the Credit Agreement, Loan Documents or otherwise, (xv) endorse
the name of any Debtor upon any check, Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to the Receivables or Inventory; (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors; (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and (xx)
take such other action as the Administrative Agent may deem appropriate,
including extending or modifying the terms of payment of any Debtor’s debtors.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement. To the extent permitted by Law, each Debtor hereby
waives all claims of damages due to or arising from or connected with any of the
rights or remedies exercised by the Administrative Agent pursuant to this
Agreement, except claims for physical damage to the Collateral arising from
gross negligence or willful misconduct by the Administrative Agent. (b) The
Administrative Agent shall have the right to lease, sell or otherwise dispose of
all or any of the Collateral at public or private sale or sales for cash, credit
or any combination thereof, with such notice as may be required by Law (it being
agreed by each Debtor that, in the absence of any contrary requirement of Law,
ten (10) days’ prior notice of a public or private sale of Collateral shall be
deemed reasonable notice), in lots or in bulk, for cash or on credit, all as the
Administrative Agent, in its sole discretion, may deem advisable. Such sales may
be adjourned from time to time with or without notice. The Administrative Agent
shall have the right to conduct such sales on any Debtor’s premises or elsewhere
and shall have the right to use any Debtor’s premises without charge for such
sales for such time or times as the Administrative Agent may see fit. The
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by Law, private sale and, in lieu of actual payment of such
purchase price, may set off the amount of such price against the Secured
Obligations. (c) Each Debtor, at its cost and expense (including the cost and
expense of any of the following referenced consents, approvals, etc.) will
promptly execute and deliver or cause the execution and delivery of all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may request in connection with the
obtaining of any consent, approval, registration, qualification, permit,
license, accreditation, or authorization of any other Official Body or other
Person necessary or appropriate for the {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work230.jpg]
effective exercise of any rights hereunder or under the other Loan Documents.
Without limiting the generality of the foregoing, each Debtor agrees that in the
event the Administrative Agent on behalf of itself and/or the Lenders shall
exercise its rights hereunder or pursuant to the other Loan Documents, to sell,
transfer, or otherwise dispose of, or vote, consent, operate, or take any other
action in connection with, any of the Collateral, such Debtor shall execute and
deliver (or cause to be executed and delivered) all applications, certificates,
assignments and other documents that the Administrative Agent requests to
facilitate such actions and shall otherwise promptly, fully, and diligently
cooperate with the Administrative Agent and any other Persons in making any
application for the prior consent or approval of any Official Body or any other
Person to the exercise by the Administrative Agent on behalf of itself and/or
the Lenders of any such rights relating to all or any of the Collateral.
Furthermore, because each Debtor agrees that the remedies at Law, of the
Administrative Agent on behalf of itself and/or the Lenders, for failure of such
Debtor to comply with this Subsection (c) would be inadequate, and that any such
failure would not be adequately compensable in damages, each Debtor agrees that
this Subsection (c) may be specifically enforced. (d) The Administrative Agent
may request, without limiting the rights and remedies of the Administrative
Agent on behalf of itself and the Lenders otherwise provided hereunder and under
the other Loan Documents, that each Debtor do any of the following: (i) give the
Administrative Agent on behalf of itself and the Lenders specific assignments of
the accounts receivable of such Debtor after such accounts receivable come into
existence, and schedules of such accounts receivable, the form and content of
such assignment and schedules to be satisfactory to Administrative Agent, and
(ii) in order to better secure the Administrative Agent on behalf of itself and
the Lenders, to the extent permitted by Law, enter into such lockbox agreements
and establish such lockbox accounts as the Administrative Agent may require, all
at the sole expense of such Debtor and shall direct all payments from all payors
due to such Debtor, to such lockbox accounts. 12. To the extent that applicable
law imposes duties on Administrative Agent to exercise remedies in a
commercially reasonable manner, each Debtor acknowledges and agrees that it is
not commercially unreasonable for Administrative Agent (a) to fail to incur
expenses reasonably deemed significant by Administrative Agent to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other Persons, whether
or not in the same business as any Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work231.jpg]
of assets, (i) to dispose of assets in wholesale rather than retail markets, (j)
to disclaim disposition warranties, (k) to purchase insurance or credit
enhancements to insure Administrative Agent against risks of loss, collection or
disposition of Collateral or to provide to Administrative Agent a guaranteed
return from the collection or disposition of Collateral, or (l) to the extent
deemed appropriate by Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Administrative Agent in the collection or disposition of any of the Collateral.
Each Debtor acknowledges that the purpose of this Section 12 is to provide
non-exhaustive indications of what actions or omissions by Administrative Agent
would fulfill Administrative Agent’s duties under the Code or the Uniform
Commercial Code of any other relevant jurisdiction in Administrative Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Administrative Agent shall not be deemed to fail to fulfill such duties
solely on account of not being indicated in this Section 12. Without limitation
upon the foregoing, nothing contained in this Section 12 shall be construed to
grant any rights to any Debtor or to impose any duties on Administrative Agent
that would not have been granted or imposed by this Agreement or by applicable
Law in the absence of this Section 12. 13. The lien on and security interest in
each Debtor’s Collateral granted to and created in favor of the Administrative
Agent by this Agreement shall be for the benefit of the Administrative Agent and
the Lenders and any provider of any Lender Provided Interest Rate Hedge or any
Other Lender Provided Financial Service Products. Each of the rights,
privileges, and remedies provided to the Administrative Agent hereunder or
otherwise by Law with respect to any Debtor’s Collateral shall be exercised by
the Administrative Agent only for its own benefit and the benefit of the
Lenders, and any of such Debtor’s Collateral or proceeds thereof held or
realized upon at any time by the Administrative Agent shall be applied as set
forth in Section 9.2.4 [Application of Proceeds] of the Credit Agreement. Each
Debtor shall remain liable to the Administrative Agent and the Lenders and any
provider of any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products for and shall pay to the Administrative Agent for the
benefit of itself and the Lenders and any such provider any deficiency which may
remain after such sale or collection. 14. Reserved. 15. Upon indefeasible
payment in full of the Secured Obligations, the expiration of all Commitments
and Letters of Credit, and termination of the Credit Agreement, this Agreement
shall terminate and be of no further force and effect, and the Administrative
Agent shall thereupon promptly return to a Debtor such of the Collateral and
such other documents delivered by such Debtor hereunder as may then be in the
Administrative Agent’s possession, subject to the rights of third parties. Until
such time, however, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. 16. No failure or delay on the part of the Administrative Agent in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the
Administrative Agent hereunder; nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. No
waiver of a {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work232.jpg]
single Event of Default shall be deemed a waiver of a subsequent Event of
Default. All waivers under this Agreement must be in writing. The rights and
remedies of the Administrative Agent under this Agreement are cumulative and in
addition to any rights or remedies which it may otherwise have, and the
Administrative Agent may enforce any one or more remedies hereunder successively
or concurrently at its option. 17. All notices, statements, requests and demands
given to or made upon either party hereto in accordance with the provisions of
this Agreement shall be given or made as provided in Section 12.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement. 18. Each
Debtor agrees that as of the date hereof, all information contained on the
Security Interest Data Schedule attached hereto as Schedule A is accurate and
complete and contains no omission or misrepresentation. Each Debtor shall
promptly notify the Administrative Agent of any changes in the information set
forth thereon. 19. Each Debtor acknowledges that the provisions hereof giving
the Administrative Agent rights of access to books, records and information
concerning the Collateral and such Debtor’s operations and providing the
Administrative Agent access to such Debtor’s premises are intended to afford the
Administrative Agent with immediate access to current information concerning
such Debtor and its activities, including the value, nature and location of the
Collateral so that the Administrative Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at Law, including
instituting a replevin action should any Debtor refuse to turn over any
Collateral to the Administrative Agent. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
access to the Administrative Agent, each Debtor acknowledges that the
Administrative Agent would have no adequate remedy at Law to promptly obtain the
same. Each Debtor agrees that the provisions hereof may be specifically enforced
by the Administrative Agent and waives any claim or defense in any such action
or proceeding that the Administrative Agent has an adequate remedy at Law. 20.
This Agreement is subject to modification only by a writing signed by the
parties. This Agreement shall be binding upon and inure to the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and each Debtor and each of its respective successors and assigns, except that
no Debtor may assign or transfer such Debtor’s rights or obligations hereunder
or any interest herein and any such purported assignment or transfer shall be
null and void. 21. The terms of Section 12.11 [Choice of Law; Submission to
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial] of the
Credit Agreement with respect to governing law, submission to jurisdiction,
venue, service of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms. 22. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work233.jpg]
23. This Agreement and the Pledge Agreement (to the extent any of the Collateral
is included in the Pledged Collateral as defined in the Pledge Agreement)
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a grant of a
security interest in the Collateral by any Debtor. 24. This Agreement may be
executed in any number of counterparts, and by different parties hereto in
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument. Each Debtor acknowledges and agrees that a telecopy transmission to
the Administrative Agent or any Lender of, or the e-mail delivery of a portable
document format (PDF) file to the Administrative Agent or any Lender containing,
the signature pages hereof purporting to be signed on behalf of any Debtor shall
constitute effective and binding execution and delivery hereof by such Debtor.
[SIGNATURE PAGES FOLLOW] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work234.jpg]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth. DEBTORS: DLH HOLDINGS CORP. By: Name: Title: DLH
SOLUTIONS, INC. By: Name: Title DANYA INTERNATIONAL, LLC By: Name: Title: SOCIAL
& SCIENTIFIC SYSTEMS, INC. By: Name: Title: IRVING BURTON ASSOCIATES, LLC By:
Name: Title: ADMINISTRATIVE AGENT: FIRST NATIONAL BANK OF PENNSYLVANIA, as
Administrative Agent By: Name: Title: {N0289348 2 } Schedule A-21



--------------------------------------------------------------------------------



 
[form8k10062020exh101work235.jpg]
SCHEDULE A TO SECURITY AGREEMENT SECURITY INTEREST DATA SUMMARY 1. The chief
executive office of each Debtor is located at: Debtor Address of Chief Executive
Office DLH Holdings Corp. 3565 Piedmont Road, N.E. Building 3 - Suite 700
Atlanta, Georgia 30305 Fulton County DLH Solutions, Inc. 3565 Piedmont Road,
N.E. Building 3 - Suite 700 Atlanta, Georgia 30305 Fulton County Danya
International LLC 3565 Piedmont Road, N.E. Building 3 - Suite 700 Atlanta,
Georgia 30305 Fulton County Social and Scientific Systems, Inc. 3565 Piedmont
Road, N.E. Building 3 - Suite 700 Atlanta, Georgia 30305 Fulton County Irving
Burton Associates, LLC, formerly 3130 Fairview Park Drive Irving Burton
Associates, Inc. Falls Church, Virginia 22402 2. Each Debtor’s true and full
name is as follows: DLH Holdings Corp. DLH Solutions, Inc. Danya International
LLC Social & Scientific Systems, Inc. Irving Burton Associates, LLC Each Debtor
uses no trade names or fictitious names. 3. Each Debtor’s form of organization
is as follows: Debtor Form of Organization DLH Holdings Corp. Corporation
{N0289348 2 } Schedule A-22 49857330



--------------------------------------------------------------------------------



 
[form8k10062020exh101work236.jpg]
DLH Solutions, Inc. Corporation Danya International LLC Limited Liability
Company Social & Scientific Systems, Inc. Corporation Irving Burton Associates,
LLC Limited Liability Company 4. Each Debtor’s state of organization is as
follows: Debtor State of Incorporation / Organization DLH Holdings Corp. New
Jersey DLH Solutions, Inc. Georgia Danya International LLC Maryland Social &
Scientific Systems, Inc. Delaware Irving Burton Associates, LLC Virginia 5. Each
Debtor’s EIN # is as follows: Debtor EIN DLH Holdings Corp. DLH Solutions, Inc.
Danya International LLC Social & Scientific Systems, Inc. Irving Burton
Associates, LLC 6. Each Debtor’s organization ID # is (if any exists) is as
follows: Debtor ID # DLH Holdings Corp. DLH Solutions, Inc. Danya International
LLC Social & Scientific Systems, Inc. {N0289348 2 } Schedule A-23 49857330



--------------------------------------------------------------------------------



 
[form8k10062020exh101work237.jpg]
Irving Burton Associates, LLC 7. All of each Debtor’s personal property which
has not been delivered to the Administrative Agent pursuant to the terms of this
Agreement or the Credit Agreement is now, and will be at all future times,
located at such Debtor’s chief executive office as described in Paragraph 1
above, except as specified below: Debtor Address(es) DLH Holdings Corp. DLH
Solutions, Inc. Danya International LLC Social & Scientific Systems, Inc. Irving
Burton Associates 8. All of each Debtor’s books and records, including those
relating to accounts payable and accounts receivable, are kept at such Debtor’s
chief executive office as described in Paragraph 1 above, except as specified
below: Debtor DLH Holdings Corp. DLH Solutions, Inc. Danya International LLC
Social & Scientific Systems, Inc. Irving Burton Associates, LLC 9. Each Deposit
Account maintained by any Debtor is as follows: Name and Address of Type of
Debtor Depository Institution Account Number Account {N0289348 2 } Schedule A-24
49857330



--------------------------------------------------------------------------------



 
[form8k10062020exh101work238.jpg]
10. The maker, payee, principal amount, and maturity date of each Pledged Note
is as follows: Payee Maker Principal Amount Maturity Date {N0289348 2 } Schedule
A-25 49857330



--------------------------------------------------------------------------------



 
[form8k10062020exh101work239.jpg]
SCHEDULE B TO SECURITY AGREEMENT COMMERCIAL TORT CLAIMS None. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work240.jpg]
EXHIBIT 2.5.1 FORM OF LOAN REQUEST TO: First National Bank of Pennsylvania, as
Administrative Agent 4140 East State Street Hermitage, Pennsylvania 16148
Telephone No.: 724-983-6034 Email: loanservicing@fnb-corp.com Attention: Mary
Plonka FROM: DLH Holdings Corp., as Administrative Borrower RE: Amended and
Restated Credit Agreement (as it may be amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) dated as of _________
__, 2020 by and among DLH Holdings Corp., DLH Solutions, Inc., Danya
International, LLC, Social & Scientific Systems, Inc. and Irving Burton
Associates, LLC, the Guarantors party thereto, the Lenders party thereto, and
First National Bank of Pennsylvania, as the Administrative Agent for the Lenders
(the “Agent”) Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them by the Credit Agreement. A. Pursuant to
Section 2.5.1 of the Credit Agreement, the undersigned Administrative Borrower,
on behalf of the Borrowers, irrevocably requests [check one line under 1(a)
below and fill in blank space next to the line as appropriate]: 1.(a) A new
Revolving Credit Loan OR Renewal of the LIBOR Rate Option applicable to an
outstanding ________________ [specify type of Loan -- Revolving Credit Loan or
Term Loan], originally made on __________ __, ____ OR Conversion of the Base
Rate Option applicable to an outstanding _____________________ [specify type of
Loan -- Revolving Credit Loan or Term Loan] originally made on _____________ to
a Loan to which the LIBOR Rate Option applies, OR Conversion of the LIBOR Rate
Option applicable to an outstanding ________________ [specify type of Loan --
Revolving Credit Loan or Term {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work241.jpg]
Loan] originally made on __________ __, ____ to a Loan to which the Base Rate
Option applies. SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST: [Check
one line under 1(b) below and fill in blank spaces in line next to line]:
1.(b)(i) Under the Base Rate Option. Such Loan shall have a Borrowing Date of
__________, ___ (which date shall be (i) the same Business Day as the Business
Day of receipt by the Agent by 12:00 p.m. Eastern time of this Loan Request for
making a new Revolving Credit Loan to which the Base Rate Option applies, or
(ii) the last day of the preceding Interest Period if a Loan to which the LIBOR
Rate Option applies is being converted to a Loan to which the Base Rate Option
applies). OR (ii) Under the LIBOR Rate Option. Such Loan shall have a Borrowing
Date of _____________ (which date shall be (i) three (3) Business Days
subsequent to the Business Day of receipt by the Agent by 12:00 p.m. Eastern
time of this Loan Request for making a new Revolving Credit Loan to which the
LIBOR Rate Option applies, renewing a Loan to which the LIBOR Rate Option
applies, or converting a Loan to which the Base Rate Option applies to a Loan to
which the LIBOR Rate Option applies, or (ii) the same Business Day as the last
day of the preceding Interest Period if a Loan to which the LIBOR Rate Option
applies is being convert to a Loan to which the Base Rate Option applies). 2.
Such Loan is in the principal amount of U.S. $_____________ or the principal
amount to be renewed or converted is U.S. $_____________ [for a Borrowing
Tranche to which the LIBOR Rate Option applies, to be not less than $1,000,000
and in increments of $100,000 and for a Borrowing Tranche to which the Base Rate
Option applies, to be not less than $1,000,000 and in increments of $100,000. 3.
[Complete blank below if the Administrative Borrower is selecting the LIBOR Rate
Option]: Such Loan shall have an Interest Period of [one, two, three, or six]
Months. B. [As of the date hereof and the date of making of the above-requested
Loan (and after giving effect thereto): all of the Loan Parties’ representations
and warranties in the Credit Agreement are true and correct in all material
respects (except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work242.jpg]
they shall be true and correct in all material aspects as of such earlier date
and (y) to the extent that such representations and warranties are qualified as
to materiality, in which case they shall be true and correct in all respects);
no Event of Default or Potential Default has occurred and is continuing; and the
making of any Revolving Credit Loan shall not cause the aggregate Revolving
Credit Loans plus the Letters of Credit Outstanding to exceed the Borrowing
Base.] C. The undersigned hereby irrevocably requests [check one line under
1.(a) below and fill in blank space next to the line as appropriate]: 1.(a) ___
Funds to be deposited into a First National Bank of Pennsylvania bank account
per our current standing instructions. Complete amount of deposit if not full
loan advance amount: $_________. ___ Funds to be wired per the following wire
instructions: $_________________ Amount of Wire Transfer Bank Name:
_____________________ ABA: __________________________ Account Number:
_________________ Account Name: ___________________ Reference:
_______________________ ___Funds to be wired per the attached Funds Flow
(multiple wire transfers) [SIGNATURE PAGE FOLLOWS] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work243.jpg]
The undersigned certifies in his or her capacity as an Authorized Officer of the
Administrative Borrower to the Agent and the Lenders as to the accuracy of the
foregoing. DLH HOLDINGS CORP, a New Jersey corporation Date: , 20__ By: (SEAL)
Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work244.jpg]
EXHIBIT 2.5.2 FORM OF SWING LOAN REQUEST TO: First National Bank of
Pennsylvania, as Administrative Agent 4140 East State Street Hermitage,
Pennsylvania Telephone No.: 724-983-6034 Email: loanservicing@fnb-corp.com
Attention: Mary Plonka FROM: DLH Holdings Corp., as Administrative Borrower RE:
Amended and Restated Credit Agreement (as it may be amended, restated, modified
or supplemented from time to time, the “Credit Agreement”) dated as of _________
__, 2020 by and among DLH Holdings Corp., DLH Solutions, Inc., Danya
International, LLC, Social & Scientific Systems, Inc. and Irving Burton
Associates, LLC, the Guarantors party thereto, the Lenders party thereto, and
First National Bank of Pennsylvania, as the Administrative Agent for the Lenders
(the “Agent”) Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them by the Credit Agreement. A. Pursuant to
Section 2.5.2 of the Credit Agreement, the Administrative Borrower, on behalf of
the Borrowers, hereby makes, irrevocably, the following Swing Loan Request: 1.
Aggregate principal amount of such Swing Loan (may not be less than $250,000)
U.S. $ 2. Proposed Borrowing Date (which date shall be on or after the date on
which the Administrative Agent receives this Swing Loan Request, with such Swing
Loan Request to be received no later than 2:00 p.m. Eastern time on the
Borrowing ____________, 20__ Date) {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work245.jpg]
3. The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]: a. ___ Funds to be deposited into
a First National Bank of Pennsylvania bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount: U.S.
$_______________. b. ___ Funds to be wired per the following wire instructions:
U.S. $_________________ Amount of Wire Transfer Bank Name: _____________________
ABA: __________________________ Account Number: _________________ Account Name:
___________________ Reference: _______________________ c. ___ Funds to be wired
per the attached Funds Flow (multiple wire transfers). 4. As of the date hereof
and the date of making of the above-requested Loan (and after giving effect
thereto): all of the Loan Parties' representations and warranties in the Credit
Agreement are true and correct in all material respects (except (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material aspects as of
such earlier date and (y) to the extent that such representations and warranties
are qualified as to materiality, in which case they shall be true and correct in
all respects); no Event of Default or Potential Default has occurred and is
continuing; and the aggregate principal amount of Swing Loans and the Revolving
Credit Loans of all the Lenders does not exceed the Revolving Credit
Commitments. [SIGNATURE PAGE FOLLOWS] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work246.jpg]
The undersigned certifies in his or her capacity as an Authorized Officer of the
Administrative Borrower to the Agent as to the accuracy of the foregoing. DLH
HOLDINGS CORP., a New Jersey corporation Date: , 20__ By: (SEAL) Name: Title:
{N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work247.jpg]
EXHIBIT 5.9.7(A) [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Recipients That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September __, 2020 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DLH HOLDINGS CORP., a New Jersey
corporation, DLH SOLUTIONS, INC., a Georgia corporation, DANYA INTERNATIONAL,
LLC, a Maryland limited liability company, SOCIAL AND SCIENTIFIC SYSTEMS, INC.,
a Delaware corporation, and IRVING BURTON ASSOCIATES, LLC, a Virginia limited
liability company, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto. Pursuant to the provisions of Section 5.9 [Taxes] of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Amended and Restated
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished the Administrative Agent
and the Borrowers with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF LENDER] By: Name:
Title: Date: ________ __, 20[ ] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work248.jpg]
EXHIBIT 5.9.7(B) [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September __, 2020 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DLH HOLDINGS CORP., a New Jersey
corporation, DLH SOLUTIONS, INC., a Georgia corporation, DANYA INTERNATIONAL,
LLC, a Maryland limited liability company, SOCIAL AND SCIENTIFIC SYSTEMS, INC.,
a Delaware corporation, and IRVING BURTON ASSOCIATES, LLC, a Virginia limited
liability company, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto. Pursuant to the provisions of Section 5.9 [Taxes] of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrowers as described in
Section 881(c)(3)(C) of the Code]. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By: Name: Title: Date: ________ __, 20[ ] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work249.jpg]
EXHIBIT 5.9.7(C) [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September __, 2020 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DLH HOLDINGS CORP., a New Jersey
corporation, DLH SOLUTIONS, INC., a Georgia corporation, DANYA INTERNATIONAL,
LLC, a Maryland limited liability company, SOCIAL AND SCIENTIFIC SYSTEMS, INC.,
a Delaware corporation, and IRVING BURTON ASSOCIATES, LLC, a Virginia limited
liability company, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto. Pursuant to the provisions of Section 5.9 [Taxes] of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished its participating Lender
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work250.jpg]
Date: ________ __, 20[ ] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work251.jpg]
EXHIBIT 5.9.7(D) [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Recipients That Are Partnerships For U.S. Federal Income Tax Purposes) Reference
is hereby made to the Amended and Restated Credit Agreement dated as of
September __, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among DLH HOLDINGS CORP., a New Jersey
corporation, DLH SOLUTIONS, INC., a Georgia corporation, DANYA INTERNATIONAL,
LLC, a Maryland limited liability company, SOCIAL AND SCIENTIFIC SYSTEMS, INC.,
a Delaware corporation, and IRVING BURTON ASSOCIATES, LLC, a Virginia limited
liability company, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto. Pursuant to the provisions of Section 5.9 [Taxes] of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Amended and Restated Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Amended and Restated Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work252.jpg]
[NAME OF LENDER] By: Name: Title: Date: ________ __, 20[ ] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work253.jpg]
EXHIBIT 8.3.4 FORM OF COMPLIANCE CERTIFICATE The undersigned, being the Chief
Executive Officer or Chief Financial Officer of each of DLH Holdings Corp., a
New Jersey corporation (“Holdings”), DLH Solutions, Inc., a Georgia corporation
(“Solutions”), Danya International, LLC, a Maryland limited liability company
(“Danya”), Social & Scientific Systems, Inc., a Delaware corporation (“Systems”)
and Irving Burton Associates, LLC, a Virginia limited liability company (“IBA”
and collectively with Holdings, Solutions, Danya and Systems, the “Borrowers”),
and, in such capacity, being familiar with the matters set forth herein and duly
authorized and empowered to issue this Certificate for and on behalf of the
applicable Borrower, does hereby certify to First National Bank of Pennsylvania
(“Agent”), in connection with and pursuant to that certain Amended and Restated
Credit Agreement, dated as of _________ ___, 2020, among the Borrowers, the
Guarantors, the Agent, and the Lenders now or hereafter a party thereto (as
amended, the “Credit Agreement”); capitalized terms used herein, without
definition, having the meaning given to such terms in the Credit Agreement)
that, as of the date of this Certificate, there exists no Event of Default.
Without limiting the generality of the foregoing, the applicable Borrower is in
compliance with the financial covenants specified in Sections 8.2.15 and 8.2.16
of the Credit Agreement, as demonstrated by the attached computations.
[Signature Page Follows] {N0289348 2 }



--------------------------------------------------------------------------------



 
[form8k10062020exh101work254.jpg]
WITNESS my hand as of ___________________, 202_. BORROWERS: DLH HOLDINGS CORP.
By: Name: Title: DLH SOLUTIONS, INC. By: Name: Title: DANYA INTERNATIONAL, LLC,
By: Name: Title: SOCIAL& SCIENTIFIC SYSTEMS, INC. By: Name: Title: IRVING BURTON
ASSOCIATES, LLC By: Name: Title: {N0289348 2 } -4-
W:\DATA\CLDocs\10179\322058\N0289348.DOC 46757839-v6



--------------------------------------------------------------------------------



 